Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 1 of 35




           EXHIBIT KK
                                        Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 2 of 35




2015 All CEMA Projects                                                                          Pl Comp Dates           Trim        Trim Comp Dates                  Units
                                                                                    Pl Start           (Fcst)/Ac        Start
       Circuit Name                               Project Name   Project#   Miles    Date       Plan       t            Date        Plan       (Fcst)/Act Forecast    Pl     Trim
ALHAMBRA 1101            ALHAMBRA 1101ALHAMBRA 1101 WUI           130352     0      7/15/15    07/31/15    07/15/15   7/15/2015   8/31/2015     07/15/15     0         0      0
ALHAMBRA 1102            ALHAMBRA 1102ALHAMBRA 1102WUI            130353     0       7/8115    07/31/15    07108115    71812015   8/3112015     07108115     0         0      0
ALHAMBRA 1105            ALHAMBRA 1105ALHAMBRA 1105 WUI           130354     3       7/8/15    07/31/15    07/08/15    7/8/2015   8/31/2015     07/08/15     0         0      0
ALLEGHANY 1101-A         ALLEGHANY 1101-AALLEGHANY 1101 AAER      131557     51     5/11115    05/30/15    07/09/15   9/10/2015   6/3012015     09/10115     0         0      0
ALLEGHANY 1101-B         ALLEGHANY 1101-BALLEGHANY 1101-BAER      131558     50     5111/15    05130115    07101115   9110/2015   6/3012015     09/10115     0         0      0
ALLEGHANY 1101-C         ALLEGHANY 1101 CALLEGHANY 1101 C GEM     131514     10      815115    05101115    08110115   101612015   61112015      10106115     0         0      0
ALLEGHANY 1102           ALLEGHANY 1102ALLEGHANY 1102 AERIA       131559     23     6/29115    05/30/15    07/14/15   10/6/2015   6/30/2015     10/06115     0         0      0
ALPAUGH 1106             ALPAUGH 1106ALPAUGH 1106 WUI             131376     0      5111/15    07/31/15    05/12115   5/12/2015   8/31/2015     05112115     0         0      0
ALPINE 1101              ALPINE 1101ALPINE 1101 GEMA              131 113            6/5/15    07130115    06122115   8118/2015   8/3112015     11110115     6         6      6
ALT01120                 ALTO 1120ALTO 1120CEMA                   131499     26     6/23/15    05/01115    06123/15   6/23/2015   611/2015      06123/15     0         0      0
ALTO 1120                ALTO 1120ALTO 1120WUI                    130509            6/16115    07/31115    06/26/15   6/29/2015   8/3112015     08/13115               1
ALTO 1122                ALTO 1122ALTO 1122WUI                    130510     0       6/4/15    07/31/15    06/04/15    6/4/2015   8/31/2015     06/04115     0         0      0
ALT01123                 ALTO 1123ALTO 1123WUI                    130511            6111115    07131 115   06/11/15   611112015   813112015     06111 /15    0         0      0
ALT01124                 ALTO 1124ALTO 1124 WUI                   130512     2       614115    07131115    06111115   6111/2015   8/3112015     06111115     0         0      0
ALT01125                 ALTO 1125ALTO 1125WUI                    130513     0       8/5/15    07/31/15    08105/15    8/5/2015   8/31/2015     08/05/15     0         0      0
ANDERSON 1101            ANDERSON 1101ANDERSON 1101 GEMA          130920     26      615/15    07/31/15    07/13/15   7/1312015   8/31/2015     09/21 115    5         5      5
ANDERSON 1101            ANDERSON 1101ANDERSON 1101 WUI           130921     3      7/13115    07/31/15    07/13/15   7/13/2015   8/31/2015     07/13/15     0         0      0
ANDERSON 1102            ANDERSON 1102ANDERSON 1102 GEMA          130922     6      7117/15    07131115    07117/15   711712015   8/31/2015     07/17/15     0         0      0
ANDERSON 1103            ANDERSON 1103ANDERSON 1103 WUI           130923      1     7113/15    07131115    07113/15   7/13/2015   8/31/2015     07113/15     0         0      0
ANTIOCH 0404             ANTIOCH 0404ANTIOCH 0404 WUI             130257     0      7/15/15    07/31/15    07/15/15   7/15/2015   8/31/2015     07/15/15     0         0      0
APPLE HI LL 1103         APPLE HILL 1103APPLE HILL 1103 GEMA      131059     78     7115/15    07/31115    07128115   8/1112015   8/3112015     12105/15    37        37      37
APPLE HI LL 1103         APPLE HILL 1103APPLE HILL 1103 WUI       131060            7/16/15    07/31115    07116/15   711612015   8/3112015     07116/15     0         0      0
APPLE HI LL 1103         APPLE HILL 1103CEMA Lidar APPLE HIL      131796     78     8124/15    09115115    09/25/15    21212016   10/15/2015    02102116     0         0      0
APPLE HI LL 1104         APPLE HILL 1104APPLE HILL 1104 CAMI      131061     99     7/15/15    07/31/15    07/30/15   8/28/2015   8/31/2015     12131 /15    0         0      0
APPLE HILL 1104          APPLE HILL 1104APPLE HILL 1104 SWAN      131062     75     7/16/15    07/31/15    07/28/15    9/1/2015   8/31/2015     12105/15    88        88      88
APPLE HILL 1104          APPLE HILL 1104CEMA lidar APPLE HIL      131797     99     9/14/15    09115115    10/09/15   10/9/2015 10/15/2015      10109/15     0         0      0
APPLE HILL 2102-Seq 1    APPLE HILL 2102CEMA Lidar APPLE HIL      131798    380     9/14/15    09/15/15    10/28/15   11/1312015 10115/2015     12116/15    165      165      165
ARANA0401                ARANA 0401ARANA 0401 WUI                 130766     0      6/10/15    07/31/15    08/05/15    8/5/2015   8/31/2015     08105/15     0         0      0
ARANA0402                ARANA 0402ARANA 0402 WUI                 130767     0      6/10/15    07/31/15    07101/15    7/1/2015   8/31/2015     07/01 /15    0         0      0
ATASCADERO 1101          ATASCADERO 1101ATASCADERO 1101 WUI       131 164    10     5118115    07131/15    06/03/15    6/3/2015   8/31/2015     09/21/15    15        15      15
ATASCADERO 1102          ATASCADERO 1102ATASCADERO 1102 WUI       131 165     1     5/19/15    07/31/15    05/29/15   5/29/2015   8/31/2015     06/22/15
ATASCADERO 1103          ATASCADERO 1103ATASCADERO 1103 GEMA      131 166    96      6/5/15    07/01/15    06/15/15   6/15/2015   8/112015      07/27/15     6         6      6
ATASCADERO 1103          ATASCADERO 1103ATASCADERO 1103 WUI       131 167    10     5/19/15    07/31/15    06/19/15   6/19/2015   8/31/2015     06/19/15     0         0      0
ATWATER 1103             ATWATER 1103ATWATER 1103WUI              131368     0      7/28/15    07/31115    07/28/15   712812015   8/31/2015     07128/15     0         0      0




                                                                                                                                                                           PGE-CPUC_00011183
                                    Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 3 of 35




ATWATER 1105         ATWATER 1105ATWATER 1105 WUI             131369     0    7/23115   07/31/15    07/23/15   7/23/2015    8/31/2015    07/23115   o      o      0
ATWATER 1108         ATWATER 1108ATWATER 1108 WUI             131370     0    7/23115   07/31/15    07/23/15   7/23/2015    8/31/2015    07/23115   o      o      0
AUBERRY 1101         AUBERRY 1101CEMA lidar AUBERRY 1         131772    266   9/28115   09/15/15    10/09/15   2/29/2016 10115/2015      02/29116   0      0      0
AUBERRY 1102         AUBERRY 1102CEMA Lidar AUBERRY 1         131773    132   9/28115   09/15/15    11/05/15   1115/2015 10115/2015      11/05115   0      0      0
AUBURN 1101          AUBURN 1101 AUBURN 1101 WUI              130979     0    7/16/15   07/31/15    07/16/15   7/16/2015    8/31/2015    07/16/15   0      0      0
AUBURN 1102          AUBURN 1102AUBURN 1102 WUI               130980     0    7/16115   07/31/15    07/16/15   7/16/2015    8/31/2015    07/16115   0      0      0
AVENA 1702           AVENA 1702AVENA 1702 WUI                 131 114    4    5/15115   07/31/15    07/07/15   8/14/2015    8/31/2015    11/23115    1     1      1
AVENAL 2101          AVENAL 2101AVENAL 2101 WUI               131429          5/14115   07/31/15    05/14/15   5/14/2015    8/31/2015    05/14115   0      0      0
BAHIA 1101           BAHIA 1101BAHIA 1101 WUI                 130642     1    6/4/15    07/31/15    06111/15   6/11/2015    8/31/2015    06/11/15   o      o      0
BAHIA 1102
               ---   BAHIA 1102BAHIA 1102WUI                  130643     o    7/2/15    07/31/15    08/03/15   8/24/2015    8/31/2015    10/12/15   11    11      11
BAHIA 1103           BAHIA 1103BAHIA 1103WUI                  130644     0    6/4/15    07/31/15    06/11/15   6/11/2015    8/31/2015    06/11115   0      0       0
BAHIA 1104           BAHIA 1104BAHIA 1104 WUI                 130645     6    7/2/15    07/31/15    07/03/15    813/2015    8/31/2015    09/21115   7      7       7
BAKERSFIELD 1101     BAKERSFIELD 1101BAKERSFIELD 1101 WUI     131356     1    6/9/15    07/31/15    06/12/15   6/12/2015    8/31/2015    06/12/15   0      o       o
BAKERSFIELD 1102     BAKERSFIELD 1102BAKERSFIELD 1102 WUI     131357     0    6/9/15    07/31/15    06/12/15   6/12/2015    8/31/2015    06/12/15   0      0       0
BAKERSFIELD 1116     BAKERSFIELD 1116BAKERSFIELD 1116 WUI     131358     0    6/12/15   07/31/15    06/12/15   6/12/2015    8/31/2015    06/12/15   0      0      0
BALCH NO 1 1101      BALCH NO 11101BALCH NO 11101 GEMA        131892    30    7/15115   07/31/15    07/15115   7/15/2015    8/31/2015    07/15115   o      o      0
BALFOUR 1101         BALFOUR 1101BALFOUR 1101 WUI             130377          7/15115   07/31/15    07/15/15   7/15/2015    8/31/2015    07/15115   0      0      0
BANGOR 1101          BANGOR 1101 BANGOR 1101 AERIAL           130912    322   7/1/15    07/31/15    07/23/15   11/2/201 5   8/31/2015    12/31115   9      9      9
BANGOR 1101          BANGOR 1101 GEMA Lidar BANGOR 11         131791     0    10/9115   09/15/15    11/03/15   11/4/2015 10/15/2015      11/04115   0      0      0
BARTON 1115          BARTON 1115BARTON 1115 WUI               131365     0    717/15    07/31/15    07/07/15    717/2015    8/31/2015    07/07115   0      0      0
BASALT 1101          BASALT1101BASALT1101 WUI                 130543     0    6/4/15    07/31/15    06111/15   6/11/2015    8/31/2015    06/11115   0      0       0
BAYWOOD 1101         BAYWOOD1101BAYWOOD1101 GEMA              131204    10    4/21115   07/31/15    05/11/15   5/11/2015    8/31/2015    09/30115   8      8      8
BAYWOOD 1101         BAYWOOD1 101BAYWOOD 1101 WUI             131205     0    5/8/15    07/31/15    05/08/15    5/8/2015    8/3112015    05/08115   0      0      0
BAYWOOD 1102         BAYWOOD 1102BAYWOOD 1102 GEMA            131206     6    4123115   07/31 /15   04/23/15   4/23/2015    8/31/2015    04/23115   0      0      0
BEAR VALLEY 2101     BEAR VALLEY 2101CEMA Lidar BEAR VALL     131858    171   7/8/15    09/15/15    10/09/15    3/2/2016    10/15/2015   03/02/16   0      0      o
BEAR VALLEY 2105     BEAR VALLEY 2105CEMA Lidar Bear Vall     131885    134   7/8/15    09/15/15    10/09115    312/2016    10/15/2015   03102/16   0      0      o
BEAR VALLEY 2105-A   BEAR VALLEY 2105-ABEAR VALLEY 2105-A C   131313    100   7/17115   07/01/15    08/04/15   8/21/2015    8/1/2015     11/25115   197   197     197
BELL 1107            BELL 1107BELL 1107 GEMA                  131030    60    7/8/15    07/31/15    07/08/15    7/8/2015    8/31/2015    07/08115   0      0      0
BELL 1107            BELL 1107BELL 1107WUI                    131031     0    5/21/15   07/31/15    05/21/15   5/21/2015    8/31/2015    05/21115   0      0      o
BELL 1107            BELL 1107CEMA Lidar BELL 1107            131799    60    9/14/15   09/15/15    09/25/15   11/1212015 10/15/2015     02/02/16   2      2      2
BELL 1108            BELL 1108BELL 1108AERIAL                 131562    96    5/15115   05/30/15    07/01/15   6/29/2015    6/30/2015    12/05115   31    31      31
BELL 1108            BELL 1108BELL 1108WUI                    131032     o    5/21/15   07/31/15    05/21/15   5/21/2015    8/31/2015    05/21115   0      0      o
BELL 1108            BELL 1108CEMA lidar BELL 1108            131800    96    9/14115   09/15/15    09/25/15    2/2/2016    10/15/2015   02/02/16   0      0      0
BELL 1109            BELL 11098ELL 1109 GEMA                  131033    22    7/10115   07/31/15    07/30/15    8/6/2015    8/31/2015    10/16/15   7      7      7
BELL 1109            BELL 1109BELL 1109WUI                    131034     2    5/21/15   07/31/15    05/21/15   5/21/2015    8/31/2015    05/21115   o      o      o
BELL1110             BELL 1110BELL 1110 GEMA                  131035    18    7/1/15    07/31/15    07/16/15   9/22/2015    8/31/2015    09/21115   2      2      2
BELL1110             BELL 1110BELL 1110 WUI                   131036     o    5/21115   07/31/15    05121/15   5/21/2015    8/31/2015    05/21115   o      o      o




                                                                                                                                                               PGE-CPUC_00011184
                                    Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 4 of 35




BELLEVUE 1102        BELLEVUE 1102BELLEVUE 1102 WUI             130631    0     6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
BELLEVUE 2101        BELLEVUE 2101 BELLEVUE 2101 WUI            130632          6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
BELLEVUE 2103        BELLEVUE 2103BELLEVUE 2103 WUI             130633    0     6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
BELMONT 0406         BELMONT 0406BELMONT 0406 WUI               130467    0     7/27/15   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28115    0     0       0
BELMONT 1103         BELMONT 1103BELMONT 1103 WUI               130468    0     7/27/15   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28/15    0     0       0
BEN LOMOND 0401      BEN LOMOND 0401 BEN LOMOND 0401 CEMA       130768   30     5/26115   07/31/15   07/02/15    7/2/2015   8/31/2015   10/07/15   74    74      74
BIG BASIN 1102       BIG BASIN 1102BIG BASIN 1102 GEMA          130759   120    7/17/15   07/31/15   08/06/15   8/17/2015   8/31/2015   10/16/15   11    11      11
BIG RIVER 1101       BIG RIVER 1101 BIG RIVER 1101 GEMA         130626   67     7/6/15    07/31/15   08/04/15   7/24/2015   8/31/2015   12/05/15   142   142     142
BIG TREES 0402       BIG TREES 0402BIG TREES 0402 GEMA          130769   21     4/23/15   08/31/15   05/19/15   5/19/2015   8/31/2015   10/26/15   42    42      42
BLUE LAKE 1101       BLUE LAKE 1101 BLUE LAKE 1101 GEMA         131256   12     6/9/15    07/31/15   06/09/15    6/9/2015   8/31/2015   06/09/15    0     0       0
BONNIE NOOK 1102     BONNIE NOOK 1102CEMA Lidar BONNIE NO       131801   39     9/14/15   09/15/15   10/09/15   10/9/2015 10/15/2015    10/09/15    0     0       0
BORDEN 1101          BORDEN 1101BORDEN 1101 WUI                 131430    5     7/23/15   07/31/15   07/23/15   10/2/2015   8/31/2015   11/24/15    2     2       2
BORDEN 1102          BORDEN 1102BORDEN 1102 WUI                 131431    2     7/23/15   07/31/15   08/04/15    3/2/2016   8/3112015   03/02/16    0     0       0
BRENTWOOD SUB 2105   BRENTWOOD SUB 2105BRENTWOOD SUB 2105 C     130410   11 6   6/29/15   07/31/15   07/15/15   10/5/2015   8/31/2015   12/29/15    5     5       5
BRENTWOOD SUB 2105   BRENTWOOD SUB 2105BRENTWOOD SUB 2105 W     130411   15     7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
BRENTWOOD SUB 2106   BRENTWOOD SUB 2106BRENTWOOD SUB 2106 C     130412    0     5/4115    07/31115   05104115    5/412015   8/3112015   05104/15    0     0       0
BRENTWOOD SUB 2106   BRENTWOOD SUB 2106BRENTWOOD SUB 2106 W     130413    0     5/4/15    07/31/15   06/11/15   6/11/2015   8/31/2015   06/11/15    0     0       0
BRENTWOOD SUB 2109   BRENTWOOD SUB 2109BRENTWOOD SUB 2109 W     130414    1     7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
BRENTWOOD SUB 2111   BRENTWOOD SUB 211 1BRENTWOOD SUB 21 11 W   130415    3     7/15/15   07/31/15   07/15/15   7/15/2015   8/31/2015   07/15/15    0     0       0
BRENTWOOD SUB 2112   BRENTWOOD SUB 2112BRENTWOOD SUB 2112 W     130416    4     7/15/15   07/31/15   07/15/15   7/15/2015   8/31/2015   07/15/15    0     0       0
BRENTWOOD SUB 2113   BRENTWOOD SUB 2113BRENTWOOD SUB 21 13 W    130417          7/15/15   07/31/15   07/15/15   7/15/2015   8/31/2015   07/15/15    0     0       0
BROWNS VALLEY 1101   BROWNS VALLEY 1101BROWNS VALLEY 1101 C     131544   101    517/15    06/01/15   06/10/15   6/10/2015   711/2015    10/16115   78    78      78
BROWNS VALLEY 1101   BROWNS VALLEY 1101CEMA Lidar BROWNS VA     131792    0     10/9/15   09/15/15   10/09/15   10/9/2015 10/15/2015    10/09/15    0     0       0
BRUNSWICK 1102       BRUNSWICK 1102BRUNSWICK 1102 WUI           131002    2     7114115   07131/15   07/17/15   9/18/2015   8/31/2015   12/29115    3     3       3
BRUNSWICK 1102       BRUNSWICK 1102CEMA Lidar BRUNSWICK         131802   63     10/9/15   09/15/15   10/09/15   10/9/2015 10/15/2015    10/09/15    0     0       0
BRUNSWICK 1103       BRUNSWICK 1103BRUNSWICK 1103 GEMA          131003   98     7/13115   07101/15   07/17115   9/18/2015   8/1 /2015   12/31115    0     0       0
BRUNSWICK 1103       BRUNSWICK 1103BRUNSWICK 1103 WUI           131004    4     7/20/15   07/31/15   08/10/15   9/18/2015   8/31/2015   11/24/15    1     1       1
BRUNSWICK 1103       BRUNSWICK 1103CEMA Lidar BRUNSWICK         131803   72     10/9/15   09/15/15   10/09/15   10/9/2015 10/15/2015    10/09/15    0     0       0
BRUNSWICK 1104       BRUNSWICK 1104BRUNSWICK 1104 GEMA          131005   91     6/29115   07/01/15   07/15/15   9/16/2015   8/112015    12/29115   66    66      66
BRUNSWICK 1104       BRUNSWICK 1104BRUNSWICK 1104 WUI           131006    3     6/29/15   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21/15    0     0       0
BRUNSWICK 1104       BRUNSWICK 1104CEMA Lidar BRUNSWICK         131804   73     10/9/15   09/15/15   10/09/15   10/9/2015 10115/2015    10/09115    0     0       0
BRUNSWICK 1105       BRUNSWICK 1105BRUNSWICK 1105 WUI           131007    2     6/12/15   07/31/15   06/23/15   6/23/2015   8/31/2015   12/31/15    7     7       7
BRUNSWICK 1105-M     BRUNSWICK 1105CEMA Lidar BRUNSWICK         131805   148    1019115   09115/15   10109/15   1019/2015 10/15/2015    10109115    0     0       0
BRUNSWICK 1105-M     BRUNSWICK 1105-MBRUNSWICK 1105 CEMA        131010   90     6/1/15    07/01/15   07/20/15   9/14/2015   811/2015    12/31115   98    98      98
BRUNSWICK 1105-N     BRUNSWICK 1105-NBRUNSWICK 1105-N CEM       131011   90     5/18/15   05/01/15   07/07/15   7/14/2015   611/2015    12/29/15   141   141     141
BRUNSWICK 1106       BRUNSWICK 1106BRUNSWICK 1106 WUI           131008    0     5/18/15   05/01/15   07/20/15   7/20/2015   6/1/2015    07/20/15    0     0       0
BRUNSWICK 1106       BRUNSWICK 1106CEMA Lidar BRUNSWICK         131806   193    9/14115   09/15/15   10123115   10/23/2015 10/15/2015   10/23/15    0     a       a




                                                                                                                                                              PGE-CPUC_00011185
                                         Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 5 of 35




BRUNSWICK 1106-R          BRUNSWICK 1106-RBRUNSWICK 1106 R CEM               131012   116   4/29115   05/01/15     07/29/15   5/29/2015   6/1/2015    02/25116    64    64      64
BRUNSWICK 1107            BRUNSWICK 1107BRUNSWICK 1107 W UI                  131009         6/12115   07/31/15     07/17/15   7/17/2015   8/31/2015   07/17115     0     0       0
BRUNSWICK 1110            BRUNSWICK 1110BRUNSWICK 1110 CEMA                  131013   10    6/1/15    07/31/15     06/23/15   6/23/2015   8/31/2015   08/04115     5     5       5
BRUNSWICK 1110            BRUNSWICK 1110BRUNSWICK 1110 WUI                   131014    2    6/12/15   06/01/15     06/23/15   6/23/2015   711/2015    08/04115     4     4       4
BUCKS CREEK 1103          BUCKS CREEK 1103BUCKS CREEK 1103 AER               131589   18    7/1/15    05/30/15     07/23/15   10/2/2015   6/30/2015   12/01/15    69    69      69
BUELLTON 1101             BUELLTON 1101BUELLTON 1101 WUI                     131229    3    5/8/15    07/31/15     05/08/15   5/8/2015    8/31/2015   05/08115     0     0       0
BUELL TON 1102            BUELLTON 1102BUELLTON 1102 CEMA                    131230   55    5/8/15    07/31/15     06/02/15   6/3/2015    8/31/2015   09/30115    31    31      31
BUELL TON 1102            BUELLTON 1102BUELLTON 1102 WUI                     131231         6/5/15    07/31/15     06105/15   6/5/2015    8/31/2015   06/05115     0     0      o
BURNEY 1102               BURNEY 1102BURNEY 1102 CEMA                        130924    5    6/22/15   07/01/15     06/22/15   6/22/2015   8/112015    06/22/15     0     0       0
BUTTE 1103                BUTTE 1103BUTTE 1103 WUI                           130903   21    5/23115   07/31/15     06/01/15   7/17/2015   8/31/2015   12/31 115    0     0      o
CABRILLO 1103             CABRILLO 1103CABRILLO 1103 CEMA                    131242   137   5/20115   07/31/15     06/23/15   6/22/2015   B/31/2015   09/23115     3     3       3
CABRILLO 1103             CABRILLO 1103CABRILLO 1103 WUI
                                                                       ---   131243    o    4/29115   07/31/15     04/29/15   4/29/2015   8/31/2015   04/29115    o      o      o
CABRILLO 1104             CABRILLO 1104CABRILLO 1104 WUI                     131244    2    5/14/15   07/31/15     05/14/15   5/14/2015   8/31/2015   05/14/15     0     0      o
CALAVERAS CEMENT 1101     CALAVERAS CEMENT 1101CALAVERAS CEMENT 110          131076    2    7/21115   07/31/15     07/21/15   7/21/2015   8/31/2015   07/21115     0     o       0
CALAVERAS CEMENT 1101-A   CALAVERAS CEMENT 1101 CEMA Lidar CALAVERAS         131838   212   B/27/15   09/15/15     09/21/15   9/21/2015 10/15/2015    09/21115     0     0       0
CALISTOGA 1101            CALISTOGA 11 01 CALISTOGA 1101 WUI                 130580    0    6115115   07/31/15     07/21115   7/14/2015   8131/2015   12/05115    100   100     100
CALISTOGA 1102            CALISTOGA 1102CALISTOGA 1102 CEMA                  130581    5    6123/15   07131/15     08/05/15   8/24/2015   8/31/2015   12/05/15    13    13      13
CALISTOGA 1102            CALISTOGA 1102CALISTOGA 1102 WUI                   130582    1    4/29115   07/31/15     06/26/15   6/29/2015   8/31/2015   08/31115     2     2       2
CALPELLA 1101             CALPELLA 1101CALPELLA 1101 CEMA                    130680   127   6119115   07/01/15     07/08/15   717/2015    8/1/2015    10/19115    29    29      29
CALPELLA 1101             CALPELLA 1101CALPELLA 1101 WUI                     130681         6/16115   07/31/15     06/22/15   6/22/2015   9/1/2015    07/18115     1     1       1
CALPELLA 1102             CALPELLA 1102CALPELLA 1102 CEMA                    130682   64    7/21115   07/01/15     07127/15   7/27/2015   8/112015    07/27115    o      o      o
CALPELLA 1102             CALPELLA 1102CALPELLA 1102WUI                      130683    2    6/19115   07/31/15     06/25/15   6/25/2015   8131/2015   07/07115     5     5       5
CAL WATER 1102            CAL WATER 1102CAL WATER 1102 WUI                   131446   15    5/28115   07/31/15     05/29/15   5/29/2015   8/31/2015   07/11115
CAMP EVERS 2104           CAMP EVERS 2104CAMP EVERS 2104 CEMA                130833   129   7/17/15   07/31/15     07/30/15   7/30/2015   8131/2015   09/21115     6     6       6
CAMP EVERS 2104           CAMP EVERS 2104CAMP EVERS 2104 WUI                 130834    o    6/10/15   07/31/15     07/01/15   8/6/2015    8131/2015   09/21/15     1     1       1
CAMP EVERS 2105           CAMP EVERS 2105CAMP EVERS 2105 CEMA                130835   122   6/11115   07/31/15     07/21/15   6/29/2015   8/31/2015   09/21115    267   267     267
CAMP EVERS 2106           CAMP EVERS 2106CAMP EVERS 2106 CEMA                131459   246   4/27115   05/01 / 15   07/13/15   5/15/2015   6/1/2015    10/26115    488   488     488
CAMP EVERS 2106           CAMP EVERS 2106CAMP EVERS 2106 WUI                 130836    1    6/10115   07/31/15     07/01/15   7/1/2015    8/31/2015   07/01115    o      o      o
CANAL 1102                CANAL 1102CANAL 1102 WUI                           131306    0    7/23115   07/31/15     07/23/15   7123/2015   8131/2015   07/23115     0     0       0
CANAL 1103                CANAL 1103CANAL 1103 WUI                           131307    0    7/23/15   07131/15     07/23/15   7/23/2015   8/31/2015   07/23/15    o      o      o
CANTUA 1102               CANTUA 1102CANTUA 1102 CEMA                        131366   10    6/9/15    07/31/15     06/15/15   6/15/2015   8131/2015   06/15115     0     0       0
CANTUA 1103               CANTUA 1103CANTUA 1103 CEMA                        131367   10    6/9/15    07/31/15     06/15/15   6/15/2015   8/31/2015   06/15115     0     0       0
CARBONA 1101              CARBO NA 1101 CARBO NA 1101 WUI                    131092    2    7/21115   07/31/15     07/21/15   7/21/2015   8131/2015   07/21115     0     0       0
CARNERAS 1102             CARNERAS 1102CARNERAS 1102 GEMA                    131317   31    4/16115   07/31/15     04/16/15   4/16/2015   8/31/2015   04/16/15     0     0      o
CARNERAS 1103             CARNERAS 1103CARNERAS 1103 CEMA                    131318   55    4/20115   07/31/15     04/24/15   4/24/2015   8/31/2015   04/24115    o      o      o
CARQUINEZ 1103            CARQUINEZ 1103CARQUINEZ 1103 WUI                   130646    0    7/2/15    07/31/15     07/28/15   7/28/2015   8/31/2015   11/25115    12    12      12
CASSERLY 0401             CASSERLY 0401 CASSERLY 0401 WUI                    130771    0    6/10115   07/31/15     07/01/15   7/1/2015    8/31/2015   07/01 115   o      0       0




                                                                                                                                                                             PGE-CPUC_00011186
                                          Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 6 of 35




CASTRO VALLEY 1101       CASTRO VALLEY 1101 CASTRO VALLEY 1101 C    130346    46    6/15115   07/31/15   06/26/15     9/3/2015   8/31/2015   09/21115
CASTRO VALLEY 1101       CASTRO VALLEY 1101 CASTRO VALLEY 1101 W    130347     0    7/13115   07/31/15   07/13/15    7/13/2015   8/31/2015   07/13115    0    o       0
CASTRO VALLEY 1106       CASTRO VALLEY 1106CASTRO VALLEY 1106 C     130348    44    6/5/15    07/31/15   07/15/15    6/11/2015   8/3112015   09/21115    14   14      14
CASTRO VALLEY 1106       CASTRO VALLEY 1106CASTRO VALLEY 1106 W     130349    o     7/13115   07/31/15   07/13/15    7/13/2015   8/31/2015   07/13115    o    o       o
CASTRO VALLEY 1108       CASTRO VALLEY 1108CASTRO VALLEY 1108 C     130350    44    5/29115   07/31/15   06/09/15     6/9/2015   8/31/2015   09/29115    5    5       5
CASTRO VALLEY 1108       CASTRO VALLEY 1108CASTRO VALLEY 1108 W     130351     1    7/13115   07/31/15   07/13/15    7/13/2015   8/31/2015   07/13115    o    o       o
CASTROVILLE 2103         CASTROVILLE 2103CASTROVILLE 2103 WUI       131 145    0    6110115   07/31/15   07/01/15    10/16/2015 8/31/2015    10/16115    0    o       o
CASTROVILLE 2104         CASTROVILLE 2104CASTROVILLE 2104 CEM       131 146         5/29115   07/31/15   05/29/15    5/29/2015   8/31/2015   05/29115    o    0       0
CASTROVILLE 2104         CASTROVI LLE 2104CASTROVILLE 2104 WUI      131 147    0    6/10115   07/31/15   07/01/1 5    7/1/2015   8/31/2015   07/01115    o    o       o
Cayetano 2109            CAYETANO 2109CAYETANO 2109 WUI             130394     2    7/8/15    07/31/15   07/08/15     7/8/2015   8/31/2015   07/08115    o    o       o
Cayetano 2111            CAYETANO 2111CAYETANO 2111 WUI             130395     2    718/15    07/31/15   07/08/15     7/8/2015   8/31/2015   07/08115    o    o       o
CAYUCOS 1101             CAYUCOS 1101CAYUCOS 1101 CEMA              131 168   62    6/12/15   07/31/15   07/01/15     717/2015   8/31/2015   09/30115    19   19      19
CAYUCOS 1101             CAYUCOS 1101CAYUCOS 1101 WUI               131 169   o     6/25115   07/31/15   06/25/15    6/25/2015   8/3112015   06/25/15    o    o       o
CAYUCOS 1102             CAYUCOS 1102CAYUCOS 1102 WUI               131 170    0    6/25115   07/31/15   06/25/15    6/25/2015   8/31/2015   06/25115    0    0       0
CEDAR CREEK 1101         CEDAR CREEK 1101CEDAR CREEK 1101 AER       131578    45    6/10115   05/30/15   08/04/15    6/23/2015   6/30/2015   08/31 115   71   71      71
CENTERVILLE 1101         Centerville 1101CEMA Lidar Centervil       131780    39    10/9115   09/15115   10/09115    1019/2015 10/15/2015    10109115    0    o       o
CHALLENGE 1101           CHALLENGE 1101CEMA Lidar CHALLENGE         131781    13    10/9115   09/15/15   10/09/15    10/9/2015 10/1512015    10/09115    o    o       0
CHALLENGE 1102           CHALLENGE 1102CHALLENGE 1102 CEMA          130913     2    5/14115   07/31/15   06/22/15    6/22/2015   8/31/2015   08/04115    3    3       3
CHALLENGE 1102-USFS      CHALLENGE 1102CEMA Lidar CHALLENGE         131782    64    10/9115   09/15/15   10/09/15    10/9/2015 10/15/2015    10/09115    o    o       0
CHENEY 1103              CHENEY 1103CEMA Lidar CHENEY 11            131859    136   7/8/15    09/15/15   09129/15    9/29/2015 10/15/2015    09/29115    o    o       o
CHOLAME 1101             CHOLAME 1101CHOLAME 1101 CEMA              131 171   139   5/4/15    07/31/15   05/20115    5/2012015   8/31/2015   05/25115    2    2       2
CHOLAME 1101             CHOLAME 1101CHOLAME 1101 WUI               131 172    9    514/15    07/31/15   05/08/15     5/8/2015   8/31/2015   05/08115    o    o       o
CHOLAME 2102             CHOLAME 2102CHOLAME 2102 CEMA              131 173   297   5/6/15    07/31/15   05/21/15    5/21/2015   8/31/2015   07/09115    6    6       6
CHOLAME 2102             CHOLAME 2102CHOLAME 2102 WUI               131 174         5/14115   07/31/15   05/14/15    5/14/2015   8/31/2015   05/14115    0    0       o
CHOWCHILLA 1103          CHOWCHILLA 1103CHOW CHILLA 1103 WUI        131381    o     7/23/15   07/31/15   07/23/15    7/23/2015   8/31/2015   07/23115    o    o       o
CHOWCHILLA 1104          CHOWCHILLA 1104CHOW CHILLA 1104 WUI        131382     0    7/23115   07/31/15   07/28/15    10/2/2015   8/31/2015   11/24115    2    2       2
CHOWCHILLA 1106          CHOWCHILLA 1106CHOW CHILLA 1106WUI         131383    o     7/23/15   07/31/15   07/23/15    7/23/2015   8/31/2015   07/23115    o    o       o
CLARK ROAD 1102-Chrkee   CLARK ROAD 1102CEMA Lidar CLARK ROA        131783    139   10/9115   09/15/15   10/09/15    10/9/2015 10/15/2015    10/09115    0    0       0
CLARKSVILLE 2103         CLARKSVILLE 2103CEMA Lidar CLARKSVIL       131807    78    9/14115   09/15/15   09/25/15    11/1212015 10115/2015   12/22115    1    1       1
CLARKSVILLE 2103         CLARKSVILLE 2103CLARKSVILLE 2103 CEM       131050    63    717/15    07/01/15   07/07/15     717/2015   8/1/2015    07/07115    o    o       o
CLARKSVILLE 2104         CLARKSVILLE 2104CEMA Lidar CLARKSVIL       131808    113   9/14115   09/15/15   09/25/15    11/12/2015 10/15/2015   02/02/16    2    2       2
CLARKSVILLE 2104         CLARKSVILLE 2104CLARKSVILLE 2104 AER       131563    119   5/29/15   05/30/15   07/01/15     717/2015   6/30/2015   10/05115    5    5       5
CLARKSVILLE 2104         CLARKSVILLE 2104CLARKSVILLE 2104 WUI       131051     0    5/21115   07/31/15   05122/15    6/22/2015   8/3112015   05/22/15    0    0       o
CLARKSVILLE 2109         CLARKSVILLE 2109CLARKSVILLE 2109 CEM       131052    21    5/18115   06/01/15   07/21/15    7/21/2015   7/1/2015    10/05/15    2    2       2
CLARKSVILLE 2109         CLARKSVILLE 2109CLARKSVILLE 2109 WUI       131053     1    5/21/15   07/31/15   06/22/15    6/22/2015   8/31/2015   06/22/15    o    o       0
CLARKSVILLE 2110         CLARKSVILLE 211 DC LARKSVILLE 2110 CEM     131054    12    5/18115   06/01/15   07/15/15    7/15/2015   7/1/2015    07/15115    o    o       o
CLAY 1101                CLAY 1101CLAY 1101 WUI                     131 102    0    7/21115   07/31/15   07/21/15    7/21/2015   8/31/2015   07/21115    0    0       0




                                                                                                                                                                   PGE-CPUC_00011187
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 7 of 35




CLAY 1101               CLAY 1103CEMA Lidar CLAY 1103               131839   117   8/10115   09/15/15   08/25/15   9/15/2015 10/15/2015     02/29116    0      0      0
CLAYTON 1104            CLAYTON 1104CLAYTON 1104 WUI                130235    0    7/15115   07/31/15   07/15/15   7/15/2015   8/31/2015    07/15115    0      0      0
CLAYTON 2212            CLAYTON 2212CLAYTON 2212WUI                 130236    1    7/7/15    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
CLAYTON 2213            CLAYTON 2213CLAYTON 2213 CEMA               130237   13    6/29115   07/31/15   07/02/15    7/7/2015   8/31/2015    08/17115    3      3      3
CLAYTON 2213            CLAYTON 2213CLAYTON 2213 WUI                130238    2    7/7/15    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
CLAYTON 2214            CLAYTON 2214CLAYTON 2214 WUI                130239         7/7/15    07/31/15   07/07/15    7/7/2015   8/31/2015    07/07115    0      0      0
CLAYTON 2215            CLAYTON 2215CLAYTON 2215 CEMA               130240   44    716/15    07/31/15   07/07/15   8/21/2015   8/31/2015    08/31115    3      3      3
CLAYTON 2215            CLAYTON 2215CLAYTON 2215 WUI                130241    3    7/7/15    07/31/15   07/08/15    7/8/2015   8/31/2015    07/08115    0      0      0
CLAYTON 2217            CLAYTON 2217CLAYTON 2217 WUI                130242    3    7/7/15    07/31/15   07/07/15    7/7/2015   8/31/2015    07/07115    0      0      0
CLEAR LAKE 1101         CLEAR LAKE 1101CLEAR LAKE 1101 CEMA         130524   205   6/19115   07/01/15   08/04/15    9/9/2015   8/1/2015     12/31 115   11    11      11
CLEAR LAKE 1101         CLEAR LAKE 1101CLEAR LAKE 1101 WUI          130525    4    7/20115   07/31/15   07/21/15    9/9/2015   8/31/2015    02/29116    0      0      0
CLEAR LAKE 1102         CLEAR LAKE 1102CLEAR LAKE 1102WUI           130526    3    7/22/15   07/31/15   07/22/15   7/22/2015   8/31/2015    07/22/15    0      0      0
CLIFF DRIVE 0402        CLIFF DRIVE 0402CLIFF DRIVE 0402 WUI        130787    0    6/10115   07/31/15   07/01/15    7/1/2015   8/3112015    07/01/15    0      0      0
CLOVERDALE 1101         CLOVERDALE 1101 CLOVERDALE 1101 AERI        131608   52    6/22/15   05/30/15   07/08/15   8/11/2015   6/30/2015    09/21115    11    11      11
CLOVERDALE 1101         CLOVERDALE 1101 CLOVERDALE 1101 WUI         130603         6/25115   07/31/15   06/25/15   6/25/2015   8/31/2015    06/25115    0      0      0
CLOVERDALE 1102         CLOVERDALE 1102CLOVERDALE 1102 AERI         130604   157   6120115   07/01115   07/06115    7/6/2015   8/112015     08/03115    13    13      13
CLOVERDALE 1102         CLOVERDALE 1102CLOVERDALE 1102 WUI          130605    1    6125/15   07/31/15   06/25/15   6/25/2015   8/31/2015    06/25/15    0      0      0
CLOVIS2109              CLOVIS 2109CLOVIS 2109 WUI                  131380    0    717/15    07/31/15   07/15/15   7/15/2015   8/31/2015    07/15115    0      0      0
COALINGA NO 11106       COALINGA NO 1 1106COALI NGA NO 1 1106 W     131308    0    5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115    0      0      0
COALINGA NO 11107       COAL! NGA NO 1 1107COALI NGA NO 1 1107 W    131309    0    5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115    0      0      0
COALINGA NO 11108       COALINGA NO 1 1108COALI NGA NO 1 1108 W     131310         5/14115   07/31/15   05114/15   5/14/2015   8/31/2015    05/14115    0      0       0
COALINGA NO 1 1109      COAL! NGA NO 1 1109COALI NGA NO 1 1109 W    131311    0    5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115    0      0      0
COARSEGOLD SUB 2102     COARSEGOLD 2102CEMA Lidar COARSEGOL         131860   73    8/21115   09/15/15   08/25/15    2/2/2016   10/15/2015   02/02/16    0      0      0
COARSEGOLD SUB 2102     COARSEGOLD 2103CEMA Lidar COARSEGOL         131861   122   8/21/15   09/15/15   08/31/15    2/2/2016   10115/2015   02/04116    0      0      0
COARSEGOLD SUB 2104     COARSEGOLD 2104CEMA Lidar COARSEGOL         131862   268   8/25/15   09/15/15   08/31/15    2/2/2016   10/15/2015   02/02/16    0      0      0
COARSEGOLD SUB 2104     COARSEGOLD SUB 2104COARSEGOLD SUB 2104      131398   390   7/21115   07/01/15   08/04/15   8/20/2015   8/112015     03/02/16    18    18      18
                            -                     -             -
COAST RD. 0401          COAST RD. 0401COAST RD. 0401 CEMA           130852   20    6/10115   07/31/15   08/05/15    8/5/2015   8/31/2015    08/05115    0      0      0
COAST RD. 0401          COAST RD. 0401COAST RD. 0401 WUI            130853    4    6/10115   07/31/15   07/01/15    7/1/2015   8/31/2015    07/01115    0      0      0
COLONY 1102             COLONY 1102COLONY 1102 WUI                  131077    0    7/21115   07/31/15   07/21/15   7121/2015   8/31/2015    07/21115    0      0      0
COLUMBIA HILL 1101 -A   COLUMBIA HILL 1101 ACOLUMBIA HILL 1101 A    131515   56    5/18115   07/01/15   08/10/15   10/6/2015   8/1/2015     02/02/16    46    46      46
COLUMBIA HILL 1101-A    COLUMBIA HILL 1101CEMA Lidar COLUMBIA       131809   94    9/14115   09/15/15   10/23/15   10/23/2015 10/15/2015    10/23115    0      0      0
COLUMBIA HILL 1101-B    COLUMBIA HILL 1101-BCOMUMBIA HILL 1101 B    131517   51    5/18115   07/01/15   08/10/15   7/28/2015   B/1/2015     02/02/16    119   119     119
CONTRA COSTA 2107       CONTRA COSTA 2107CONTRA COSTA 2107 WU       130321    1    7/15115   07/31/15   07/15/15   7115/2015   8/3112015    07/15115    0      0      0
CONTRA COSTA 21 OB      CONTRA COSTA 2108CONTRA COSTA 21 OB WU      130322    0    717/15    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13/15    0      0      0
CONTRA COSTA 2109       CONTRA COSTA 2109CONTRA COSTA 2109 WU       130323    0    7/15115   07/31/15   07/15/15   7/15/2015   8/31/2015    07/15115    0      0      0
CONTRA COSTA 2203       CONTRA COSTA 2203CONTRA COSTA 2203 WU       130324    0    7/15115   07/31/15   07/15/15   7/15/2015   8/31/2015    07/15115    0      0      0
CONTRA COSTA 2205       CONTRA COSTA 2205CONTRA COSTA 2205 CE       130325   40    716/15    07/31/15   07/07/15    7/7/2015   8/31/2015    07/07115    0      0      0




                                                                                                                                                                   PGE-CPUC_00011188
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 8 of 35




CONTRA COSTA 2205      CONTRA COSTA 2205CONTRA COSTA 2205 WU     130326    o     7/7/15    07/31/15   07/13/15   7/13/2015    8/31/2015   07/13/15   o    o      o
COPPERMINE 1104        COPPERMINE 1104COPPERMINE 1104 WUI        131321          7/7/15    07/31/15   07/07/15    7/7/2015    8/31/2015   07/07115   o    o      o
COPPERMINE 1112        COPPERMINE 1112COPPERMINE 1112 CEMA       131322    21    6/16115   07/31/15   06/22/15   7/20/2015    8/3112015   09/07115   5    5      5
CORCORAN 1116          CORCORAN 1116CORCORAN 1116 WUI            131312    o     5/14115   07/31/15   05/14/15   5/14/2015    8/31/2015   05/14115   o    o      o
CORDELIA 1101          CORDELIA 1101 CORDELIA 1101 CEMA          130708    27    5/14115   07/31/15   05/26/15   5/26/2015    8/31/2015   05/26115   o    o      o
CORDELIA 1101          CORDELIA 1101CORDELIA 1101 WUI            130709          7/6/15    07/31/15   07/08/15    7/8/2015    8/31/2015   07/08115   o    o      o
CORDELIA 1103          CORDELIA 1103CORDELIA 1103 WUI            130710          7/15115   07/31/15   07/20/15   7/20/2015    8/31/2015   07/20115   o    o      o
CORDELIA 1104          CORDELIA 1104CORDELIA 1104 WUI            130711    o     7/15115   07/31/15   07/20/15   7/20/2015    8/31/2015   07/20115   o    o      0
CORNING 1101           CORNING 1101CORNING 1101 WUI              130925    o     6/3/15    07/31/15   06/03/15    6/312015    8/31/2015   06/03115   o    o      0
CORNING 1102           CORNING 1102CORNING 1102 WUI              130926     3    613/15    07/31/15   06/03/15    6/3/2015    8/31/2015   06/03115   0    o      0
CORNING 1103           CORNING 1103CORNING 1103 WUI              130927     2    6/3/15    07/31/15   00/03/15    6/3/2015    8/31/2015   06/03115   o    o      0
CORNING 1104           CORNING 1104CORNING 1104 WUI              130928     3    6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015   06/03115   o    o      o
CORONA 1101            CORONA 1101CORONA 1101 CEMA               130091    32    7/20115   07/31/15   07/20/15   7/20/2015    8/3112015   07/20/15   o    o      o
CORONA 1101            CORONA 1101CORONA 1101 WUI                130092     1    7/20115   07/31/15   07/20/15   7/20/2015    8/31/2015   07/20115   o    o      o
CORONA 1102            CORONA 1102CORONA 1102 CEMA               130093     2    7/20115   07/31/15   07/20/15   7/20/2015    8/31/2015   07/20115   o    o      0
CORONA 1102            CORONA 1102CORONA 1102 WUI                130094     2    6/3/15    07/31115   06/03115    6/3/2015    8/31/2015   06103115   o    o      0
CORONA 1103            CORONA 1103CORONA 1103 CEMA               130095    27    6/5/15    07/31/15   07/17/15   7/20/2015    8/31/2015   09/21115   4    4      4
CORONA 1103            CORONA 1103CORONA 1103 WUI                130096     0    6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015   06/03115   o    o      o
CORRAL 1101            CORRAL 1101 CEMA Lidar Corral 11          131884    188   8/10115   09/15/15   08/25/15   9/15/2015 10/15/2015     12/31115   o    o      0
CORRAL 1101            CORRAL 1101CORRAL 1101 AERIAL             131643    255   5/19115   06/06/15   07/07/15   8/14/2015    7/6/2015    09/07115   5    5      5
CORRAL 1102A           CORRAL 1102ACORRAL 1102AAERIAL            131642    85    5/19115   06/06/15   07107/15   10/16/2015   71612015    10/16115   o    o      o
CORRAL 1102A           CORRAL 1102CEMA Lidar CORRAL 11           131840    o     8/10115   09/15/15   08/25/15   9/15/2015 10115/2015     02/29116   o    o      o
CORRAL 1102A           CORRAL 1103CEMA Lidar CORRAL 11           131841    o     8/10115   09/15/15   08/26/15   9/15/2015 10/15/2015     10/22/15   3    3      3
CORRAL 1102 B          CORRAL 1102 BCORRAL 1102 B AERIAL         131640    108   5/19/15   06/06/15   07/07/15   10/16/2015   716/2015    10/16115   0    0      0
COTATI 1102            COTATI 1102COTATI 1102WUI                 130537    o     6/2/15    07/31/15   06/02/15    6/2/2015    8/31/2015   06/02/15   0    o      o
COTATI 1104            COTATI 1104COTATI 1104WUI                 130538     2    612/15    07/31/15   06/02/15    6/2/2015    8/31/2015   06/02/15   0    o      0
COTTLE 1701            COTTLE 1701COTTLE 1701 WUI                131 119    4    7/23/15   07/31/15   07/23/15   7/23/2015    8/31/2015   07/23115   o    o      o
COTTLE 1702            COTTLE 1702COTTLE 1702WUI                 131 120    0    7/23115   07/31/15   07/23/15   7/23/2015    8/31/2015   07/23115   0    0      0
COTTLE 1704            COTTLE 1704COTTLE 1704 WUI                131 121   o     7/23115   07/31/15   07/23/15   7123/2015    8/31/2015   07/23115   o    o      0
COTTONWOOD 1101        COTTONWOOD 1101COTTONWOOD 1101 WUI        130888     3    6/26115   07/31/15   07/17/15   7/20/2015    8/31/2015   08/31115   3    3      3
COTTONWOOD 1102        COTTONWOOD 1102COTTONWOOD 1102WUI         130889          6/30115   07/31/15   06/30/15   6/30/2015    8/31/2015   06/30115   o    o      o
COVELO 1101            COVELO 1101 COVELO 1101 WUI               130621    17    7/27/15   07/31/15   07/30/15   8/20/2015    8/31/2015   10/12/15
CRESCENT MILLS. 2101   CRESCENT MILLS. 2101CRESCENT MILLS 2101   131588    114   6/15115   05/30115   07/01/15   10/12/2015 6/30/2015     12/05115   7    7      7
CRESSEY 2103           CRESSEY 2103CRESSEY 2103 CEMA             131423    244   7/15115   07/01/15   08/03/15   1017/2015    8/1/2015    12/29/15   13   13     13
CRESSEY 2103           CRESSEY 2103CRESSEY 2103 WUI              131424    o     7/15115   07/31/15   07/23/15   7/23/2015    8/31/2015   07/23115   o    o      o
CRESSEY 2104           CRESSEY 2104CRESSEY 2104 GEMA             131425    143   7/15115   07/01/15   08/03/15    8/3/2015    8/1/2015    08/03115   o    o      0
CURTIS 1701            CURTIS 1701CURTIS 1701 WUI                131 103         6/26115   06/15/15   06126/15   6126/2015    7/15/2015   06/26115   0    o      0




                                                                                                                                                              PGE-CPUC_00011189
                                      Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 9 of 35




CURTIS 1701 A          CURTIS 1701 ACURTIS 1701 A CEMA            131 106    6    6/6/15    07/01/15   06/30/15   6/22/2015     811/2015    12/31/15    232   232     232
CURTIS 1701 B          CURTIS 1701 BCURTIS 1701 B CEMA            131 107   151   7/10/15   07/31/15   07/16/15   7/16/2015    8/31/2015    08/17/15     8     8       8
CURTIS 1702            CURTIS 1702CURTIS 1702 WUI                 131 104    0    6/26115   07/31/15   06/26/15   6/26/2015    8/3112015    06/26115     0     0       0
CURTIS 1702 A          CURTIS 1702CEMA Lidar CURTIS 17            131863    124   6/26115   09/15/15   10/23/15   10/2312015 1011 5/2015    10/23115     0     0       0
CURTIS 1703 A E        CURTIS 1703 A ECURTIS 1703 A CEMA          131 108   25    7/11115   07/01/15   07/21/15   9/14/2015    8/1/2015     12/31115    41    41      41
CURTIS 1703A K         CURTIS 1703CEMA LiDAR CURTIS 17            132204    204   7/27/15   10/01/15   10/30/15    2/2/2016    10115/2015   02/02/16     0     0       0
CURTIS 1703 AK         CURTIS 1703CURTIS 1703 CEMA                131864    204   7/27115   09/15/15   08/11/15   8/20/2015 10/15/2015      03/03/16    714   714     714
CURTIS 1704            CURTIS 1704CURTIS 1704 WUI                 131 105    0    6/26115   07/31/15   06/26/15   6/26/2015    8/31/2015    06126115     0     0       o
CURTIS 1704 A          CURTIS 1704CEMA Lidar CURTIS 17            131865    88    6/26115   09/15/15   11/05/15    2/2/2016    10115/2015   02/02/16    o      o       o
CURTIS 1705            CURTIS 1705CEMA Lidar CURTIS 17            131866    97    6/26115   09/15/15   10/23/15   10/2312015 10115/2015     10/23115     0     0       o
CURTIS 1705            CURTIS 1705CURTIS 1705 CEMA                131396    139   6/6/15    07/01/15   08/04/15   10/14/2015    811/2015    12/31115     0     0       0
CUYAMA 1103            CUYAMA 1103CUYAMA 1103 WUI                 131355     o    5/14115   07/31/15   05/14/15   5/14/2015    8/31/2015    05/14115    o      o       o
DALY CITY 1102         DALY CITY 1102DALY CITY 1102 WUI           130451     0    7/28115   07/31/15   07/28/15   7/28/2015    8/3112015    07/28115     0     0       0
DALY CITY 1104         DALY CITY 1104DALY CITY 1104 WUI           130452     o    7/28115   07/31/15   07/28/15   7/28/2015    8/31/2015    07/28115    o      0       0
DALY CITY 1105         DALY CITY 1105DALY CITY 1105 WUI           130453     0    7/28115   07/31/15   07/28/15   7/28/2015    8/31/2015    07/28115     0     0       0
DALY CITY 1108         DALY CITY 1108DALY CITY 1108 WUI           130454     o    7/28115   07/31115   07128115   712812015    8/31/2015    07/28115    o      o       o
DALY CITY 1110         DALY CITY 1110DALY CITY 1110WUI            130455     2    7/28115   07/31/15   07/28/15   7/28/2015    8/31/2015    08/31 115          1       1
DALY CITY 1112         DALY CITY 1112DALY CITY 1112WUI            130456     0    7/28115   07/31/15   07/28/15   7/28/2015    8/31/2015    07/28115     0     0       0
DAVIS 1110             DAVIS 1110DAVIS 11 10WUI                   130698     o    7/15115   07/31/15   07/20/15   7/20/2015    8/31/2015    07/20115     0     0       0
DELMAR 1104            DELMAR 1104DELMAR 1104 WUI                 131023     0    5/21115   07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15     0     0       0
DELMAR 2105            DELMAR 2105DELMAR 2105 WUI                 131024     0    5/21115   07/31/15   06122/15   6/22/2015    8/3112015    06/22/15     0     0       0
DELMAR 2106            DELMAR 2106DELMAR 2106 WUI                 131025     8    6/8/15    07/31/15   06/22/15   7/12/2015    8/31/2015    09/01115     1     1       1
DEL MONTE 1101         DEL MONTE 1101DEL MONTE 1101 WUI           131 137         6/10115   07/31/15   07101/15    7/112015    8/3112015    07/01115     0     0       0
DEL MONTE 2102         DEL MONTE 2102DEL MONTE 1102 WUI           131 138   15    6/10115   07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115     0     0       0
DEL MONTE 2103         DEL MONTE 2103DEL MONTE 2103 CEMA          131 139   44    6/22/15   07/31/15   07/30/15   7/30/2015    8/31/2015    09/14115    38    38      38
DEL MONTE 2103         DEL MONTE 2103DEL MONTE 2103 WUI           131 140    5    6110115   07/31/15   08/06/15   8/11/2015    8/31/2015    09/21115     1     1       1
DEL MONTE 2104         DEL MONTE 2104CEMA Lidar                   131760    156   9/19115   09/15/15   10/05/15   2/29/2016 1011512015      02/29116     0     0       0
DEL MONTE 2104         DEL MONTE 2104DEL MONTE 2104 WUI           131 141    2    6110115   07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115     0     0       0
DEVILS DEN 1101        DEVILS DEN 1101DEVILS DEN 1101 CEMA        131359    93    4/22/15   07/31/15   04/24/15    5/5/2015    8/31/2015    05/13115     2     2       2
DEVILS DEN 1102        DEVILS DEN 1102DEVILS DEN 1102 CEMA        131360    48    4/20115   07/31/15   04/24/15   4/24/2015    8/31/2015    04/24115     0     0       0
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103CEMA Lidar DIAMONDS    131810    57    9114115   09115/15   09/25/15   11/13/2015 10115/2015     02/02/16     0     0       0
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103DIAMOND SPRINGS 1103   130984    67    5/18115   07/01/15   07/21/15   7/21/2015    811/2015     07/21115     0     0       o
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103DIAMOND SPRINGS 1103   130985          4/29115   07/31/15   06122/15   6/22/2015    8/3112015    06/22/15     0     0       0
DIAMOND SPRINGS 1104   DIAMOND SPRINGS 1104DIAMOND SPRINGS 1104   131628    199   5/14115   05/30/15   05/14/15   5/14/2015    6/30/2015    05/14115     0     0       o
DIAMOND SPRINGS 1106   DIAMOND SPRINGS 1105CEMA Lidar DIAMONDS    131811    138   9/14115   09/15/15   09/25/15   11/12/2015 10/15/2015     02/02/16    o      o       o
DIAMOND SPRINGS 1106   DIAMOND SPRINGS 1106CEMA Lidar DIAMONDS    131812    130   9/14115   09/15/15   09/25/15   11/12/2015 10/15/2015     02/02/16     0     0       o
DIAMOND SPRINGS 1107   DIAMOND SPRINGS 1107CEMA Lidar DIAMONDS    131813    71    9/14115   09/15/15   09125/15    2/2/2016    10/1512015   02/02/16    o      o       o




                                                                                                                                                                   PGE-CPUC_00011190
                                     Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 10 of 35




DIVIDE 1101            DIVIDE 1101-1DIVIDE 1101 CEMA              131497    29    4/16115    05/01/15   05/11/15   5/11/2015   6/1/2015     07/09115   14    14      14
DIVIDE 1102            DIVIDE 1102DIVIDE 1102WUI                  131 175   0     5/29115    07/31/15   05/29/15   5/29/2015   8/31/2015    05/29115    0     0       0
DIXON LANDING 2109     DIXON LANDING 2109DIXON LANDING 2109 W     130437    2     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0     0       0
DOBBINS 1101           DOBBINS 1101CEMA Lidar DOBBINS 1           131793    0     10/9115    09/15/15   10/09/15   10/9/2015 10115/2015     10/09115    0     0       0
DOBBINS 1101           DOBBINS 1101DOBBINS 1101 CEMA              131545    117   5/29/15    06/01/15   07/15/15    9/9/2015   7/1/2015     10/19/15   168   168     168
DOLAN ROAD 1101        DOLAN ROAD 1101 DOLAN ROAD 1101 WUI        131 150   2     6/10115    07/31/15   08/06/15    8/6/2015   8/31/2015    09/21115    3     3       3
D- SANTA YNEZ RIVER    D - SANTA YNEZ RIVERO-SANTA YNEZ RIVER C   131 125   o     5/22/15    07/31/15   06/11/15   6/11/2015   8/31/2015    07/09115    6     6       6
DUNBAR 1101            DUNBAR 1101DUNBAR 1101 WUI                 130622    8      6/2/15    07/31/15   06102/15    6/2/2015   8/31/2015    06/02/15    0     0       0
DUNBAR 1102            DUNBAR 1102DUNBAR 1102 WUI                 130623    0      6/4/15    07/31/15   06/04/15    6/412015   8/31/2015    06/04/15    0     0       0
DUNBAR 1103            DUNBAR 1103DUNBAR 1103 WUI                 130624    0      6/4/15    07/31/15   06/04/15    6/4/2015   8/31/2015    06/04115    0     0       0
DUNLAP 1102            DUNLAP 1102DUNLAP 1102 WU I                131378    0     5/14115    07/31/15   06/22/15   6/22/2015   8/31/2015    06/22/15    0     0       0
DUNLAP 1102            DUNLAP 1102-HIGHDUNLAP 1102-HIGH CEM       131472    34    4/13115    05/01/15   05/08/15   5/26/2015   6/1/2015     11/13115   296   296     296
DUNLAP 1103            DUNLAP 1103DUNLAP 1103 WU I                131379    0      6/8/15    07/31/15   06/22/15   6/22/2015   8/3112015    06/22/15    0     0       0
DUNLAP 1103            DUNLAP 1103-HIGHDUNLAP 1103 HIGH CEM       131473    56     6/8/15    05/01/15   07/14/15   6/23/2015   6/1/2015     11/25115   496   496     496
DUNNIGAN 1101          DUNNIGAN 1101 DUNNIGAN 1101 WUI            130741    5     7/15115    07/31/15   07/20/15   7/20/2015   8/31/2015    07/20115    0     0       0
EAST MARYSVILLE 1105   EAST MARYSVILLE 1105EAST MARYSVILLE 1105   130990    0     7/15115    07/31/15   07/22/15   7/22/2015   8/31/2015    07/22115    0     0       0
EAST MARYSVILLE 1108   EAST MARYSVILLE 1108EAST MARYSVILLE 1108   130991          5/14/15    07/31/15   07/08/15    7/8/2015   8/31/2015    07/08/15    0     0       0
EAST NICOLAUS 1101     EAST NICOLAUS 1101 EAST NICOLAUS 1101 W    130976    0     7/15115    07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115    0     0       0
EAST NICOLAUS 1102     EAST NICOLAUS 1102EAST NICOLAUS 1102 W     130977    0     7/15115    07/31/15   07/22/15   7/22/2015   8/31/2015    07/22/15    0     0       0
EAST NICOLAUS 1103     EAST NICOLAUS 1103EAST NICOLAUS 1103 W     130978    0     7/15115    07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115    0     0       0
EDES 1111              EDES1111EDES111 1 WUI                      130327    0     7/13115    07/31/15   07113/15   7/13/2015   8/31/2015    07/13115    0     0       0
EDES 1112              EDES 1112EDES 1112 WUI                     130328    0     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0     0       0
EL CAPITAN 1102        EL CAPITAN 1102EL CAPITAN 1102 WUI         131371          6/26115    07/31/15   07/23/15   7/23/2015   8/31/2015    07/23115    0     0       0
EL CAPITAN 1103        EL CAPITAN 1103EL CAPITAN 1103 WUI         131372    2     6/26115    07/31/15   07/23/15   7/23/2015   8/31/2015    07/23115    0     0       0
EL DORADO PH 2101      EL DORADO PH 2101 CEMA Lidar EL DORADO     131814    95    9/14/15    09/15/15   09/25/15    2/2/2016   10/15/2015   02/02/16    4     4       4
ELECTRA 1101           ELECTRA 1101CEMA Lidar ELECTRA 1           131842    92    10/28/15   09/15/15   10/28/15   10/28/201 5 10/15/2015   10/28115    0     0       0
ELECTRA 1101           ELECTRA 1101 ELECTRA 1101 WUI              131073    0     7/21115    07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115    0     0       0
ELECTRA 1102           ELECTRA 1102CEMA Lidar ELECTRA 1           131843    93    10/28/15   09/15/15   10/28/15   10/28/2015 10/15/2015    10/28115    0     0       0
ELECTRA 1102           ELECTRA 1102ELECTRA 1102 CEMA              131074    117    5/6/15    07/31/15   08/04/15   5/18/2015   8/31/2015    12/05115   321   321     321
ELECTRA 1102           ELECTRA 1102ELECTRA 1102 WUI               131075    2     7/21115    07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115    o     o       o
ELK HILLS 1104         ELK HILLS 1104ELK HILLS 1104 WUI           131323    9     5/14115    07/31/15   05/14/15   5/14/2015   8/31/2015    05/14/15    0     0       0
ELK HILLS 1106         ELK HILLS 1106ELK HILLS 1106 WUI           131324          5/14115    07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115    0     0       0
EMERALD LAKE 0401      EMERALD LAKE 0401 EMERALD LAKE 0401 CE     130470    0     5/29115    07/01/15   08/04/15   8/27/2015   81112015     09/07115
EMERALD LAKE 0401      EMERALD LAKE 0401 EMERALD LAKE 0401 WU     130471    2     7/27115    07/31/15   07/28/15   7/28/2015   8/31/2015    09/07/15    1     1       1
EMERALD LAKE 0402      EMERALD LAKE 0402EMERALD LAKE 0402 WU      130472    0      8/4/15    07/31/15   08/04/15    8/4/2015   8/31/2015    08/04115    0     0       0
ESTUDILLO 0401         ESTUDILLO 0401 ESTUDILLO 0401 WUI          130297    0     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0     0       0
FAIRVIEW 2206          FAIRVIEW 2206FAIRVIEW 2206 WUI             130291    0      717/15    07/31/15   07/08/15    7/8/2015   8/31/2015    07/08115    0     0       0




                                                                                                                                                                  PGE-CPUC_00011191
                                        Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 11 of 35




FAIRVIEW 22fJ7            FAIRVIEW 2207FAI RVI EW 2207 WUI            130292          7/7/15    07/31/15     07/08/15    7/8/2015   8/31/2D15   07/08/15   0      0       0
FAIRVIEW 22fJ8            FAIRVIEW 2208FAIRVIEW 2208 WUI              130293    0     7/7/15    07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115   0      0      o
FAIRVIEW (DIST.28) 2207   FAIRVIEW (DIST.28) 2207FAIRVIEW 2207 GEMA   131539    16    6/4/15    07/01/15     06/04/15    6/412015   811/2015    06/04115   0      0      0
FAIRWAY 1104              FAIRWAY 1104FAIRWAY 1104WUI                 131 131    1    6/5/15    07/31/15     06/05/15    6/5/2015   8/31/2015   06/05115   0      0      0
FAIRWAY 1107              FAIRWAY 1107FAIRWAY 1107WUI                 131 132   o     6/5/15    07/31/15     06/05/15    6/5/2015   8/31/2015   06/05115   o      o      o
FAMOSO 1101               FAMOSO 1101FAMOSO 1101 GEMA                 131325    49    5/7/15    07/31/15     05/07/15    5/7/2015   8/31/2015   05/07115   0      0      o
FAMOSO 1103               FAMOSO 1103FAMOSO 1103 GEMA                 131326    55    5/7/15    07/31/15     05/07/15    5/7/2015   8/31/2015   05/07115   o      o      0
FELLOWS 2103              FELLOWS 21D3FELLOWS 2103 GEMA               131388    25    514/15    07/31/15     05/05/15    5/5/2015   8/31/2015   05/13115   2      2      2
FELLOWS 2104              FELLOWS 2104FELLOWS 2104 GEMA               131389    99    6/4/15    07/31/15     06/04/15    6/412015   8/31/2015   06/04115   o      o      0
FELLOWS 2104              FELLOWS 21D4FELLOWS 2104 WUI                131390          6/4/15    07/31/15     06/04/15    6/4/2015   8/31/2015   06/04115   0     D       0
FELTON 0401               FELTON 0401 FELTON 0401 GEMA                130772    4     712/15    07131/15     08/05/15    8/6/2015   8/31/2015   09/21115   3      3       3
FIGARDEN SUB. 2102        FIGARDEN SUB . 2102FIGARDEN SUB. 21D2 C     131407    36    6/22/15   07/31/15     06/30/15   6/30/2015   8/31/2015   06/30115   0     D       0
FIGARDEN SUB. 21D4        FIGARDEN SUB. 2104FIGARDEN SUB. 2104 W      131408     1    717115    07/31/15     D7/D7/15    71712015   8/3112015   07/07/15   0      0      0
FIGARDEN SUB. 2107        FIGARDEN SUB . 2107FIGARDEN SUB. 2107 W     131409    o     7/7/15    07/31/15     07/07/15    7/7/2015   8/31/2015   07/07115   o      o      o
FIREBAUGH 11D1            FIREBAUGH 1101FIRBAUGH 11D1 WUI             131361    0     7/23115   07/31/15     07/28/15   7/28/2D15   8/31/2015   07/28115   0      0      0
FITCH MOUNTAIN 1111       FITCH MOUNTAIN 11 11 FITCH MOUNTAIN 1111    130588          6/2/15    07/31115     06/02/15    6/2/2015   8/31/2015   06102115   0     D       0
FITCH MOUNTAIN 1113       FITCH MOUNTAIN 11 13FITCH MOUNTAIN 1113     130589    0     6/2/15    07131/15     06/02/15    6/2/2015   8/31/2015   06/02/15   0      0      0
FLINT 1102                FLINT 1102FLINT 1102 GEMA                   131017    30    5/18115   07/01/15     07/30/15    8/6/2015   8/1/2D15    11/24115   6      6      6
FOOTHILLS 1101            FOOTHILLS 1101FOOTHILLS 1101 GEMA           131218    91    4/27/15   07/31/15     05/14/15   5/15/2015   8/31/2015   07/27115   14    14      14
FOOTHILLS 1102            FOOTHILLS 11D2FOOTHILLS 1102 GEMA           131219    36    5/27115   07/31/15     06/05/15    6/5/2015   8/31/2015   06/05115   0      0      0
FOOTHILLS 1102            FOOTHILLS 1102FOOTHILLS 1102WUI             131220    2     615/15    07/31/15     06/25115   6/25/2015   8/3112015   06/25115   0      0       0
FOREST0422                FOREST 0422FOREST 0422 GEMA                 131 155   2     7/29115   07/31/15     08/05/15    8/6/2015   8/31/2015   11/02/15   38    38      38
FORESTHILL 1101           FORES THI LL 1101 CEMA Lidar FORESTHIL      131815    77    9/14115   09/15/15     09/25/15   11/12/2015 10/15/2015   12/16115   95    95      95
FORESTHILL 1101           FORESTHILL 1101FORESTHILL 1101 CEMA         130981    91    5/18115   07/01/15     07/30/15    8/6/2015   811/2015    12/16115   41    41      41
FORESTHILL 1102           FORESTHILL 1102FORRESTHILL 1102 CEM         130982    43    5/18/15   07/01/15     07/30/15   8/28/2015   8/1/2015    12/05115   2      2      2
FORT BRAGG STAA 1102      FORT BRAGG STAA 1102FORT BRAGG STAA 110     130591    116   6/19115   07/01/15     08/04/15   7/27/2015   8/1 12015   10/16115   57    57      57
FORT BRAGG STAA 1102      FORT BRAGG STAA 11D2FORT BRAGG STAA 11D     130592    0     7/22/15   07/31 / 15   07/22/15   7/22/2015   8/31/2015   07/22/15   0      0      o
FORT ORD 11D1             FORT ORD 1101 FORT ORD 1101 WUI             131 152   D     6/10115   07/31/15     07/01/15    7/1/2015   8/31/2015   07/01115   D     D       0
FORT ORD 11D6             FORT ORD 1106FORT ORD 1106 WUI              131 153   0     6/10115   07/31/15     07/01/15   7/30/2015   8/31/2015   07/30115   0      0      0
FORT ORD 11 D7            FORT ORD 1107FORT ORD 1107 WUI              131 154   D     6/10115   07/31/15     07/D1/15    7/1/2015   8/31/2015   07/01115   0      o      o
FORT ROSS 1121            FORT ROSS 1121FORT ROSS 1121 AERIA          131591    135   6/19115   05/30/15     07/28/15   8/13/2015   6/30/2015   10/12/15   109   1D9     109
FRANKLIN 1101             FRANKLIN 1101FRANKLIN 1101 WUI              130341    0     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115   0      0      o
FRANKLIN 1102             FRANKLIN 1102FRANKLIN 1102 WUI              130342    0     7/13115   07/31/15     07/13/15   7113/2015   8/3112015   07/13115   0      0      0
FRANKLIN 1103             FRANKLIN 1103FRANKLIN 1103 GEMA             131542    18    5/25115   D6/01/15     05/25/15   5/25/2015   7/1/2015    05/25/15   0      0      0
FRANKLIN 1104             FRANKLIN 1104FRANKLIN 1104 WUI              130343    o     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115   D      0      o
FREMONT 1109              FREMONT 1109FREEMONT 1109 WUI               130384    0     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115   0      0      0
FREMONT 1109              FREMONT 1109FREMONT 1109 CEMA               130383    48    611/15    07/31/15     06/D9/15   8/24/2015   8/31/2015   09/02/15   3      3      3




                                                                                                                                                                      PGE-CPUC_00011192
                                     Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 12 of 35




FRENCH GULCH 1101     FRENCH GULCH 1101FRENCH GULCH 1101 CE     130929    27    6/19115   07/31/15   07/21/15   9/29/2015   8/31/2015   11/10115    7     7       7
FRENCH GULCH 1102     FRENCH GULCH 1102FRENCH GULCH 1102 CE     130930    30    6/19115   07/31/15   08/03/15    8/3/2015   8/31/2015   11/24115   118   118     118
FROGTOWN 1701         FROGTOWN 1701FROGTOWN 1701 WUI            131109     0    7/21115   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21115    0     0       0
FROGTOWN 1701-A       FROGTOWN 1701CEMA Lidar FROGTOWN          131844    99    8/27/15   09/15/15   09/21/15   9/21/2015 10115/2015    09/21115    0     0       0
FROGTOWN 1702         FROGTOWN 1702FROGTOWN 1702WUI             131 110    3    7/21115   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21115    0     0       0
FROGTOWN 1702-A       FROGTOWN 1702CEMA Lidar FROGTOWN          131845    251   8/21/15   09/15/15   09/29/15   10/22/2015 10/15/2015   02/29116    0     0       0
FRUI TLAN D 1141      FRUITLAND 1141 FRUITLAND 1141 CEMA        131271    29    6117115   07/01/15   07/28/15   7/28/2015   811/2015    10/27115    5     5       5
FRUITLAND 1142        FRUITLAND 1142FRUITLAND 1142 GEMA         131272    94    6/26115   07/01/15   07/20/15   7/21/2015   811/2015    09/14115   51    51      51
FULTON 1101           FULTON 1101FULTON 1101 WUI                130549     2    6/2115    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
FULTON 1102           FULTON 1102FULTON 1102 GEMA               130550    88    6/2/15    07/01/15   06/02/15    6/2/2015   8/1/2015    06/02/15    0     0       0
FULTON 1102           FULTON 1102FULTON 1102 WUI                130551     2    6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
FULTON 1104           FULTON 1104FULTON 1104 GEMA               130553    14    6/2/15    07/01/15   06/02/15    6/2/2015   8/1/2015    06/02/15    0     0       0
FULTON 1104           FULTON 1104FULTON 1104 WUI                130554     2    6/2/15    07/31/15   06/02/15    6/2/2015   8/3112015   06102/15    0     0       0
FULTON 1105           FULTON 1105FULTON 1105 WUI                130555     2    6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
FULTON 1106           FULTON 1106FULTON 1106 WUI                130556     2    6/2/15    07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0     0       0
FULTON 1107           FULTON 1107FULTON 1107 WUI                130557          612/15    07/31115   06/02/15    612/2015   8/3112015   06102115    0     0       0
GABILAN 1101          GABI LAN 1101 GABI LAN 1101 WUI           131143          6110115   07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115    0     0       0
GABILAN 1102          GABI LAN 1102GABILAN 1102 WUI             131 144    0    6/10115   07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115    0     0       0
GANSNER 1101-MdwVly   GANSNER 1101-Mdw~yGANSNER 1101 AERIAL     131607    69    6/29115   05/30/15   07/01/15   10/12/2015 6/30/2015    12/05115   12    12      12
GANSNER 1101-MdwVly   GANSNER 1101-Mdw~yGANSN ER 1101 WUI       130896     1    6/15115   07/31/15   07/01/15   10/12/2015 8/31/2015    12/05115    2     2       2
GARBERVILLE 1101      GARBERVILLE 1101-1GARBERVILLE 1101 -1 A   131259    88    6/9/15    07/31/15   07121/15   7/21/2015   8/31/2015   09/07115   48    48      48
GARBERVI LLE 1101     GARBERVILLE 1101-2GARBERVI LLE 1101-2 C   131258    140   511115    07/31115   07/08115   5114/2015   8/3112015   10/19115   203   203     203
GARBERVI LLE 1103     GARBERVILLE 1103GARBERVILLE 1103 GEM      131702     3    6/17115   05/29/15   06/17/15   6/17/2015   6/29/2015   06/17115    0     0       0
GARCIA0401            GARCIA 0401 GARCIA 0401 GEMA              131617     4    6/2/15    05130/15   07/22/15   7/22/2015   6/30/2015   07122/15    0     0       0
GATES1101             GATES 1101GATES 1101 WUI                  131375     0    5/14115   07/31/15   06/22/15   6/22/2015   8/31/2015   06/22/15    0     0       0
GERBER 1102           GERBER 1102GERBER 1102 WUI                130931     3    613/15    07131/15   06/03/15    6/3/2015   8/31/2015   06103/15    0     0       0
GEYSERVILLE 1101      GEYSERVILLE 1101GEYSERVILLE 1101 AER      130608    205   6/27115   07/31/15   07/14/15    8/3/2015   8/31/2015   09/14115   21    21      21
GEYSERVILLE 1101      GEYSERVILLE 1101GEYSERVILLE 1101 WUI      130609     3    6/25115   07/31/15   06/25/15   6/25/2015   8/31/2015   06/25115    0     0       0
GEYSERVILLE 1102      GEYSERVILLE 1102GEYSERVILLE 1102 AER      130610    173   6/5/15    07/31/15   07/14/15    9/2/2015   8/31/2015   09/09115    5     5       5
GEYSERVILLE 1102      GEYSERVILLE 1102GEYSERVILLE 1102 WUI      130611     8    6/25115   07/31/15   06/25/15   6/25/2015   8/31/2015   06/25115    0     0       0
GIRVAN 1101           GIRVAN 1101GIRVAN 1101 WUI                130932          613/15    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
GIRVAN 1102           GIRVAN 1102GIRVAN 1102 GEMA               130933    98    6/24115   07/31/15   07/20/15   7/20/2015   8/31/2015   10/05115   33    33      33
GIRVAN 1102           GIRVAN 1102GIRVAN 1102 WUI                130934     6    7113115   07/31/15   07/13/15   7113/2015   8/3112015   07113115    0     0       0
GOLDTREE 1107         GOLDTREE 1107GOLDTREE 1107 GEMA           131 176   21    4/23115   07/31/15   04/23/15   4/23/2015   8/31/2015   04/23115    0     0       0
GOLDTREE 1108         GOLDTREE 1108GOLDTREE 1108 WUI            131 177    0    5/29115   07/31/15   05/29/15   5/29/2015   8/31/2015   05/29115    0     0       0
GOOSE LAKE 2104       GOOSE LAKE 2104GOOSE LAKE 2104 WUI        131385     0    5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015   05/14115    0     0       0
GRAND ISLAND 2223     GRAND ISLAND 2223GRAND ISLAND 2223 WU     130705     0    7/15115   07/31/15   07/20/15   7/20/2015   8/31/2015   07/20115    0     0       0




                                                                                                                                                              PGE-CPUC_00011193
                                   Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 13 of 35




GRAND ISLAND 2225    GRAND ISLAND 2225GRAND ISLAND 2225 WU     130706     0    7/15115   07/31/15   07/20/15   7/20/2015   8/31/2015   07/20115    o      o      0
GRAND ISLAND 2226    GRAND ISLAND 2226GRAND ISLAND 2226 WU     130707     3    7/15115   07/31/15   07/20/15   7/20/2015   8/31/2015   07/20115    o      o      0
GRASS VALLEY 1101    GRASS VALLEY 1101GRASS VALLEY 1101 CE     130971    27    4/1/15    07/01/15   04/01/15    4/1/2015   811/2015    04/01115    0      0      0
GRASS VALLEY 1101    GRASS VALLEY 1101GRASS VALLEY 1101 WU     130972     1    4/1/15    08/15/15   04/01/15    4/1/2015   9/30/2015   04/01115    o      o      o
GRASS VALLEY 1102    GRASS VALLEY 1102GRASS VALLEY 1102WU      130973     o    6/1/15    07/31/15   07/17/15   7/17/2015   8/31/2015   07/17115    o      o      o
GRASS VALLEY 1103    GRASS VALLEY 1103CEMA Lidar GRASS VAL     131816    94    9/14115   09/15/15   11/04/15   11/12/2015 10/15/2015   02/02/16    o      o      o
GRASS VALLEY 1103    GRASS VALLEY 1103GRASS VALLEY 1103 WU     130974     1    411/15    07/31/15   04/01/15    4/1/2015   8/31/2015   04/01115    o      o      o
GRAYS FLAT 0401      GRAYS FLAT 0401GRAYS FLAT 0401 AERI       131603    38    6/24115   05/30/15   08/06/15   10/12/2015 6/30/2015    12/05115    16    16      16
GREENBRAE 1102       GREENBRAE 1102GREENBRAE 1102 WUI          130627     0    6/25115   07/31/15   06/30/15   6/30/2015   8/31/2015   10/19115    4      4      4
GREENBRAE 1103       GREENBRAE 1103GREENBRAE 1103 WUI          130628          6/23115   07/31/15   06/23/15   6/23/2015   8/31/2015   06/23115    o      o      0
GREENBRAE 1104       GREENBRAE 1104GREENBRAE 1104 WUI          130629     0    6/23115   07/31/15   06/23/15   6/23/2015   8/31/2015   06/23115    o      o      o
GREEN VALLEY 2101    GREEN VALLEY 2101CEMA Lidar GREEN VAL     131761    213   9/1/15    09/15/15   10/05/15   10/26/2015 10/15/2015   02/29116    o      o      o
GREEN VALLEY 2101    GREEN VALLEY 2101GREEN VALLEY 2101 CE     130783    281   7/16115   07/31/15   07/30/15   7/30/2015   8/3112015   10/05/15    26    26      26
GREEN VALLEY 2101    GREEN VALLEY 2101GREEN VALLEY 2101 WU     130784     0    6/10115   07/31/15   07/01/15    8/6/2015   8/31/2015   09/21 115   2      2      2
GREEN VALLEY 2102    GREEN VALLEY 2102GREEN VALLEY 2102 WU     130785     o    6/10115   07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115    o      o      o
GREEN VALLEY 2103    GREEN VALLEY 2103GREEN VALLEY 2103 WU     130786     6    6110115   07/31115   07/01115   8121/2015   8/31/2015   10126115    21    21      21
GUSTINE 1101         GUSTINE 1101GUSTINE 1101 GEMA             131093    121   616/15    07/01/15   08/05/15    8/5/2015   8/1/2015    08/05115    0      o      0
GUSTINE 1101         GUSTINE 1101GUSTINE 1101 WUI              131094     1    6/26115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    o      o      o
GUSTINE 1102         GUSTINE 1102GUSTINE 1102 GEMA             131095    92    6/6/15    07/01/15   08/05/15    8/5/2015   8/1/2015    08/05115    0      0      0
GUSTINE 1102         GUSTINE 1102GUSTINE 1102WUI               131096          6/26115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    o      o      o
HALF MOON BAY 1101   HALF MOON BAY 1101 HALF MOON BAY 1101 G   130474    56    5/29115   07/01/15   06124/15   6/19/2015   8/112015    12/05115    27    27      27
HALF MOON BAY 1101   HALF MOON BAY 1101 HALF MOON BAY 1101 W   130475     5    7113115   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28115    o      o      0
HALF MOON BAY 1101   HALF MOON BAY 1101 SFPUG (03,4) GEMA      130473     9    717/15    07/31/15   07108/15    7/8/2015   8/3112015   07/08115    o      o      0
HALF MOON BAY 1102   HALF MOON BAY 1102HALF MOON BAY 1102 C    130476    88    711115    07101/15   07/15/15   7/15/2015   811/2015    09/21115    25    25      25
HALF MOON BAY 1102   HALF MOON BAY 1102HALF MOON BAY 1102 W    130477     4    7/13/15   07/31/15   07/28/15   8/27/2015   8/31/2015   09/07115    2      2      2
HALF MOON BAY 1103   HALF MOON BAY 1103HALF MOON BAY 1103 W    130480     4    7113115   07131/15   07/28/15   7/28/2015   8/31/2015   07/28115    o      o      o
HALF MOON BAY 1103   HALF MOON BAY 1103HMB 1103 [1-11] CEMA    130479    95    6/4/15    07/31/15   08/01/15   6/25/2015   8/31/2015   11/24115    146   146     146
HALF MOON BAY 1103   HALF MOON BAY 1103HMB 1103 [12-22] GEM    130478    65    6/16115   07/31/15   07/07/15    7/8/2015   8/31/2015   11/03115    68    68      68
HALSEY 1101          HALSEY 1101 CEMA Lidar HALSEY 11          131817    89    9/14115   09/15/15   09/25/15   11/1112015 10115/2015   12/29115    35    35      35
HALSEY 1102          HALSEY 1102GEMA Lidar HALSEY 11           131818    72    9/14115   09/15/15   11/05/15   11/5/2015 10/15/2015    11/05115    o      0      0
HALSEY 1102          HALSEY 1102HALSEY 1102 WUI                130983     o    4129115   07/31/15   06/22/15   6/22/2015   8/31/2015   06/22/15    o      o      0
HARTLEY 1101         HARTLEY 1101 HARTLEY 1101 WUI             130639     2    7/20115   07/31/15   07/21/15    9/9/2015   8/31/2015   12/31 115   o      o      0
HARTLEY 1102         HARTLEY 1102HARTLEY 1102 WUI              130641          7/20115   07/31/15   07/21/15   7/21/2015   8/3112015   07/21115    0      0      0
HATTON 1101          HATTON 1101HATTON 1101 GEMA               131450    44    4/24115   05/01/15   05/19/15   5/27/2015   6/1/2015    07/27/15    55    55      55
HATTON 1102          HATTON 1102HATTON 1102 GEMA               131457    32    4/24115   05/01/15   06/12/15   6/12/2015   6/1/2015    10/26115    92    92      92
HATTON 1102          HATTON 1102HATTON 1102WUI                 131 142    o    6/10115   07/31/15   07/01/15    9/8/2015   8/31/2015   09/10115    2      2      2
HIGGINS 1107         HIGGINS 1103GEMA Lidar HIGG INS 1         131819    82    9/14115   09/15/15   11/04/15   11/1312015 10/15/2015   02/02/16    o      o      0




                                                                                                                                                              PGE-CPUC_00011194
                               Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 14 of 35




HIGGINS 1107     HIGGINS 1104CEMA Lidar HIGGINS 1        131820    85    9/14/15   09/15/15     11/04/15   11/4/2015 10/15/2015     11/04/15    0    0       0
HIGGINS 1107     HIGGINS 1107HIGGINS 1107 CEMA           131026    89    7/2/15    07/31/15     07/15/15   7/15/2015   8/31/2015    07/15115    0    0       0
HIGGINS 1109     HIGGINS 1109CEMA Lidar HIGGINS 1        131821    146   10/9115   09/15/15     10/09/15   10/9/2015 10115/2015     10/09115    o    0       o
HIGGINS 1109     HIGGINS 1109HIGGINS 1109-C GEMA         131027    35    5/18115   07/01/15     08/10/15   9/18/2015   811/2015     02/04116    3    3       o
HIGGINS 1109-A   HIGGINS 1109-AHIGGINS 1109-A CEMA       131028    79    7/2/15    07/01/15     07/17/15   9/18/2015   8/1/2015     11/24/15    16   16      16
HIGGINS 1109-B   HIGGINS 1109-BHIGGINS 1109-B CEMA       131029    114   5/29115   06/01/15     06/23/15   6/23/2015   7/1/2015     11/10115    26   26      26
HIGGINS 1110     HIGGINS 1110CEMA Lidar HIGGINS 1        131822    65    9/14115   09/15/15     11/04/15   11 /1312015 10/15/2015   02/02/16    2    2       2
HIGHLANDS 1102   HIGHLANDS 1102HIGHLANDS 1102 WUI        130672     3    717/15    07/31/15     07/07/15    7/7/2015   8/31/2015    07/07115    0    0       0
HIGHLANDS 1103   HIGHLANDS 1103HIGHLANDS 1103 AERIA      131618    117   6/19115   05/30/15     07/27/15    9/9/2015   6/30/2015    12/31 115   9    9       9
HIGHLANDS 1103   HIGHLANDS 1103HIGHLANDS 1103 WUI        130673     6    6/26115   07/31/15     07/09/15   9/14/2015   8/31/2015    12/31 115   0    0       0
Highlands 1104   Highlands 1104HIGHLANDS 1104 WUI        130674     1    6/26115   07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0    0       0
HIGHWAY 1101     HIGHWAY 1101HIGHWAY 1101 WUI            130570     0    6/4/15    07/31/15     06/11/15   6/11/2015   8/31/2015    06/11115    0    0       0
HIGHWAY 1102     HIGHWAY 1102HIGHWAY 1102 WUI            130571     3    6/11115   07/31/15     06/11/15   6/11/2015   8/3112015    06/11/15    0    0       0
HIGHWAY 1103     HIGHWAY 1103HIGHWAY 1103 WUI            130572     o    6/23115   07/31/15     06/23/15   6/23/2015   8/31/2015    06/23115    o    o       o
HIGHWAY 1104     HIGHWAY 1104HIGHWAY 1104 WUI            130573          6/11115   07/31/15     06/11/15   6/11/2015   8/31/2015    06/11115    0    0       o
HOLLISTER 2101   HOLLISTER 2101 HOLLISTER 2101 WUI       131 156    o    6/10115   07/31115     07/01115    711/2015   8131/2015    07/01115    0    0       0
HOLLISTER 2102   HOLLISTER 2102HOLLISTER 2102 CEMA       131 157   134   7/1/15    07131/15     08/07/15   8/10/2015   8/31/2015    10/05115    10   10      10
HOLLISTER 2102   HOLLISTER 2102HOLLISTER 2102 WUI        131 158    0    6/10115   07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0    0       0
HOLLISTER 2103   HOLLISTER 2103HOLLISTER 2103 CEMA       131 159   21    5/29115   07/31/15     05/29/15   5/29/2015   8/31/2015    05/29115    0    0       0
HOLLISTER 2103   HOLLISTER 2103HOLLISTER 2103 WUI        131 160    0    6/10115   07/31/15     07/01/15    7/1/2015   8131/2015    07/01115    0    0       0
HOLLISTER 2104   HOLLISTER 2104HOLLISTER 2104 CEMA       131 161   306   6/1/15    07/31/15     07109/15    7/912015   8/3112015    08/03115    2    2       2
HOLLISTER 2104   HOLLISTER 2104HOLLISTER 2104 WUI        131 162    0    6/10115   07/31/15     07/01/15    7/1/2015   8131/2015    07/01115    0    0       0
HOLLISTER 2105   HOLLISTER 21 D5CEMA Lidar HOLLISTER     131763    222   9/1/15    09/15/15     09/29/15   2/29/2016 10/15/2015     02/29116    0    0       0
HOLLISTER 2105   HOLLISTER 2105HOLLISTER 2105 WUI        131 163    2    6/10115   07/31 / 15   07/01/15    7/1/2015   8/31/2015    07/02/15    0    0       0
HOLLYWOOD 0401   HOLLYWOOD 0401 HOLLYWOOD 0401 CEMA      130286     8    6/5/15    07/31/15     06/16/15   6/16/2015   8/31/2015    06/16115    0    0       0
HONCUT 1101      HONCUT 1101 HONCUT 1101 CEMA            130914    176   6/24/15   07/31/15     07/27115   7/27/2015   8/31/2015    07/27115    0    0       0
HONCUT 1102      HONCUT 1102HONCUT 1102 CEMA             130916     3    6/28115   07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0    0       0
HOPLAND 1101     HOPLAND 1101HOPLAND 1101 AERIAL         131619    164   6/26115   05/30/15     07/02/15   7/24/2015   6/30/2015    10/16115    14   14      14
HOPLAND 1101     HOPLAND 1101HOPLAND 1101 WUI            130536     6    6/26115   07/31/15     07/28/15   7128/2015   8/31/2015    07/28115    0    0       0
HORSESHOE 1101   HORSESHOE 1101HORSESHOE 1101 WUI        131018    14    6/22/15   07/31/15     06/22/15   6/30/2015   8/31/2015    09/01115    1    1       1
HORSESHOE 1102   HORSESHOE 1102HORSESHOE 1102 WUI        131019          6/22/15   07/31/15     06/22/15   6/22/2015   8/31/2015    06/22/15    0    0       0
HORSESHOE 1103   HORSESHOE 1103HORSESHOE 1103 WUI        131020     0    6/22/15   07/31/15     06/22/15   6/22/2015   8/31/2015    06/22/15    0    0       0
HORSESHOE 1104   HORSESHOE 1104HORSESHOE 1104 WUI        131021     o    6/22/15   07/31/15     06122/15   6/22/2015   8/3112015    06/22/15    o    o       o
HORSESHOE 1105   HORSESHOE 1105HORSESHOE 1105 WUI        131022     1    6/22/15   07/31/15     06/22/15   6/22/2015   8/31/2015    06/22/15    0    0       0
IGNACIO 1101     IGNACIO 1101 IGNACIO 1101 WUI           130544     2    5/23115   07/31/15     06/12/15   6/12/2015   8/31/2015    10/19115    1    1       1
IGNACIO 1102     IGNACI O 11021GNACIO 1102 WUI           130545     4    7/2/15    07/31/15     07/13/15   7/14/2015   8/31/2015    10/19115
IGNACIO 1103     IGNACIO 11031GNACIO 1103 WUI            130546     2    7/14115   07/31/15     07/14/15   7/14/2015   8/31/2015    07/14115    0    0       0




                                                                                                                                                          PGE-CPUC_00011195
                                        Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 15 of 35




INDIAN FLAT 1104         INDIAN FLAT 1104INDIAN FLAT 1104 CEM           131894    24    7/21115    07/31/15   08/05/15   10/1/2015   8/31/2015   12/01115     8     8       8
IONE 1101                IONE 1101I0NE 1101 WUI                         131 124         7/21 115   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21 115    0     0       0
JAMESON 1101             JAMESON 1101JAMESON 1101 WUI                   130738     1    7/15115    07/31/15   07/20/15   7/20/2015   8/31/2015   07/20115     0     0       0
JAMESON 1102             JAMESON 1102JAMESON 1102 WUI                   130739    3     7/15115    07/31/15   07/20/15   7/20/2015   8/31/2015   07/20115     0     0       0
JAMESON 1103             JAMESON 1103JAMESON 1103 WUI                   130740    3     7/15/15    07/31/15   07/20/15   7/20/2015   8/31/2015   07/20/15     0     0       0
JARVIS 1101              JARVIS 1101JARVIS 1101 WUI                     130298    0     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JARVIS 1105              JARVIS 1105JARVIS 1105WUI                      130299     1    7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JARVIS 1108              JARVIS 1108JARVIS 1108WUI                      130300    0     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JARVIS 1109              JARVIS 1109JARVIS 1109WUI                      130301          7/13/15    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15     0     0       0
JARVIS 1110              JARVIS 1110JARVIS 11 10WUI                     130302          7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JARVIS 1111              JARVIS 1111JARVIS 11 11 CEMA                   130303    26    5/22/15    07/31/15   05/27/15   5/27/2015   8/31/2015   06/23115     5     5       5
JARVIS 1111              JARVIS 11 11JARVIS 11 11 WUI                   130304          5/22/15    07/31/15   06/23/15   6/23/2015   8/31/2015   06/23115     0     0       0
JESSUP 1101              JESSUP 1101JESSUP 1101 CEMA                    131569    103   6/27/15    06/30/15   07/21/15   8/14/2015   6/30/2015   09/28/15     8     8       8
JESSUP 1101              JESSUP 1101JESSUP 1101 WUI                     130935    0     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JESSUP 1102              JESSUP 1102JESSUP 1102 CEMA                    130936    116   6/26115    07/01/15   07/21/15    8/3/2015   8/1/2015    12/05115     7     7       7
JESSUP 1102              JESSUP 1102JESSUP 1102WUI                      130937          7/13115    07/31/15   07/13115   7/13/2015   8/31/2015   07/13115     0     0       0
JESSUP 1103              JESSUP 1103JESSUP 1103 CEMA                    130938    48    7/13115    07101/15   07/13/15   7/13/2015   811 /2015   07/13115     0     0       0
JESSUP 1103              JESSUP 1103JESSUP 1103 WUI                     130939    2     7/13115    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115     0     0       0
JOLON 1102               JOLON 1102JOLON 1102 WUI                       131224     1    6/10115    07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115     0     0       0
KANAKA 1101-FEATHERFLS   KANAKA 1101CEMA Lidar KANAKA 11                131784    91    1019115    09/15/15   10/09/15   10/9/2015 10/15/2015    10/09115     0     0       0
KANAKA 1101-RBNSNMILL    KANAKA 110 1- RBNSNMILLKANAKA 1101 -RBNSMILL   130917    68    7/1/15     07/31/15   08/06/15   10/12/2015 8/31/2015    11/18115    84    84      84
KEARNEY 1114             KEARNEY 1114KEARNEY 1114 WUI                   131333    0     7f7115     07/31/15   07/07/15    7f712015   8/31/2015   07107115     0     0       0
KERCKHOFF 1101           KERCKHOFF 1101 KERCKHOFF 1101 CEMA             131474    110   515/15     05/01/15   06/01/15   5/15/2015   6/112015    02/29116    561   561     561
KERN OIL 1106            KERN OIL 1106KERN OIL 1106 WUI                 131334    0     5/20115    07131/15   05/20/15   5/20/2015   8/31/2015   05/20115     0     0       0
KERN OIL 1107            KERN OIL 1107KERN OIL 1107 CEMA                131335    9     4/21115    07/31/15   04/21/15   4/21/2015   8/31/2015   04/21115     0     0       0
KERN OIL 1108            KERN OIL 1108KERN OIL 1108 CEMA                131336    29    6124115    07131/15   06/30115   6/30/2015   8/31/2015   06/30115     0     0       0
KERN OIL 1108            KERN OIL 1108KERN OIL 1108 WUI                 131337    0     5/20115    07/31/15   05/20/15   5/20/2015   8/31/2015   05/20115     0     0       0
KERN POWER 2102          KERN POWER 2102KERN POWER 2102 WUI             131432    2     6/22/15    07/31/15   06/22/15   6/22/2015   8/31/2015   06/22/15     0     0       0
KERN POWER 2104          KERN POWER 2104KERN POWER 2104 WUI             131433    0     6/22/15    07/31/15   06/22/15   6/22/2015   8/31/2015   06/22115     0     0       0
KESWICK 1101             KESWICK 1101KESWICK 1101 CEMA                  130940    71    6/23115    07/31/15   07/21/15   7/31/2015   8/31/2015   10/05115    34    34      34
KESWICK 1101             KESWICK 1101KESWICK 1101 WUI                   130941    0     7113115    07131/15   07/13/15   7/13/2015   8/31/2015   07113115     0     0       0
KETTLEMAN HILLS 1101     KETTLEMAN HILLS 1101 KETTLEMAN HILLS 1101      131338    7     5/14115    07/31/15   05/14/15   5/14/2015   8/31/2015   05/14115     0     0       0
KETTLE MAN HILLS 2104    KETTLEMAN HILLS 2104KETTLEMAN HILLS 2104       131339    5     5114115    07/31/15   05/14/15   5/14/2015   8/3112015   05/14/15     0     0       0
KING CITY 1101           KING CITY 1101CEMA Lidar KING CITY             131765    9     7/16115    09/15/15   11/05/15   11/5/2015 10/15/2015    11/05115     5     0       0
KING CITY 1101           KING CITY 1101KING CITY 1101 WUI               131 126   2     6/10115    07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115     0     0       0
KING CITY 1103           KING CITY 1103KING CITY 1103 CEMA              131 127   6     5/1/15     07/31/15   05/11/15   5/11/2015   8/31/2016   05/25115     3     3       3
KING CITY 1104           KING CITY 1104KING CITY 1104 WUI               131 128   0     6/10115    07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115     0     0       0




                                                                                                                                                                        PGE-CPUC_00011196
                                   Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 16 of 35




KINGSBURG 1112        KINGSBURG 1112KINGSBURG 11 12CEMA        131314   43    6/17115   07/31/15    06/18/15   6/18/2015   8/31/2015   06/18115    o     o       o
KIRKER SUB 21 03      KIRKER SUB 2103KIRKER SUB 2103 WUI       130396    1    717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07115    o     o       o
KIRKER SUB 2104       KIRKER SUB 2104KIRKER SUB 2104 CEMA      131547   32    5/4/15    07/01/15    05/11/15   5/11/2015   811/2015    05/11115    o     o       0
KIRKER SUB 2104       KIRKER SUB 2104KIRKER SUB 2104 WUI       130397   o     717/15    07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115    o     o       o
KIRKER SUB 2105       KIRKER SUB 2105KIRKER SUB 2105 CEMA      131548   20    5/13115   07/01/15    05/20/15   5/20/2015   8/1/2015    10/07115
KIRKER SUB 2105       KIRKER SUB 2105KIRKER SUB 2105 WUI       130398    1    717/15    07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115    o     o       o
KIRKER SUB 2106       KIRKER SUB 2106KIRKER SUB 2106 WUI       130399   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07115    0     0       o
KIRKER SUB 2107       KIRKER SUB 2107KIRKER SUB 2107 CEMA      130400   23    6/18115   07/31/15    06/19/15   7/7/2015    8/31/2015   08/19115    5     5       5
KIRKER SUB 2109       KIRKER SUB 2109KIRKER SUB 2109 WU        130401   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       o
KONOCTI 1101          KONOCTI 1101KONOCTI 1101 CEMA            130661   48    5/27/15   07/31/15    08/04/15   9/8/2015    8/31/2015   12/31 115   86    86      86
KONOCTI 1102          KONOCTI 1102KONOCTI 1102CEMA             130662   187   416/15    07/31/15    08/04/15   5/5/2015    8/31/2015   12/31 115   426   426     426
KONOCTI 1102          KONOCTI 1102KONOCTI 1102WUI              130663   0     416/15    07/31/15    07/21/15   7/21/2015   8/31/2015   07/21 115    0    0        0
KONOCTI 1102          KONOCTI 1102ROLL OVER                    140080   0     2/25116   01/30/16    02/25/16   2/25/2016   1/30/2016   02/25/16    o     0        o
LAKEVILLE 1101        LAKEVILLE 1101LAKEVILLE 1101 CEMA        130675   28    6/17115   07/31/15    06/18/15   6/18/2015   8/31/2015   06/18115    o     o       0
LAKEVILLE 1101        LAKEVILLE 1101LAKEVILLE 1101 WUI         130676   3     613/15    07/31/15    06/03/15   6/3/2015    8/31/2015   06/03115    0     0       0
LAKEVILLE 1102        LAKEVILLE 1102LAKEVILLE 1102 CEMA        130677   72    6/5115    07/31115    06/25115   6125/2015   8/31/2015   06/25115    0     0       0
LAKEVI LLE 1102       LAKEVILLE 1102LAKEVILLE 1102 WUI         130678   o     613/15    07/31/15    06/03/15   6/3/2015    8/31/2015   06/03115    0     0       0
LAKEWOOD 1101         LAKEWOOD 1101LAKEWOOD 1101 WUI           130305   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       0
LAKEWOOD 1102         LAKEWOOD 1102LAKEWOOD 1102 WUI           130306   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       0
LAKEWOOD 1103         LAKEWOOD 1103LAKEWOOD 1103 WUI           130307   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     o       0
LAKEWOOD 1104         LAKEWOOD 1104LAKEWOOD 1104 WUI           130308   0     717/15    07/31/15    07107/15   71712015    8/31/2015   07/07115    0     0        0
LAKEWOOD 2107         LAKEWOOD 2107LAKEWOOD 1107 WUI           130309    1    717/15    07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
LAKEWOOD 2107         LAKEWOOD 2107LAKEWOOD 2107 CEMA          131549   37    7/1/15    07/01/15    07/07/15   8/27/2015   8/1/2015    10/07115    7     7       7
LAKEWOOD 2108         LAKEWOOD 2108LAKEWOOD 2108 WUI           130310   o     7/15/15   07/31 /15   07/15/15   7/15/2015   8/31/2015   07/15115    0     0       o
LAKEWOOD 2109         LAKEWOOD 2109LAKEWOOD2109WUI             130311   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07115    0     o       0
LAKEWOOD 2110         LAKEWOOD
                        -      211 OLAKEWOOD 2110- WUI         130312   o     611115    07/31/15    07/07115   7/7/2015    8/31/2015   07/07115    0     0       0
LAKEWOOD 2111         LAKEWOOD 2111 LAKEWOOD 2111 WUI          130313   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07/15    0     o       0
LAKEWOOD 2112         LAKEWOOD 2112LAKEWOOD2112WUI             130314   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07/15    0     0       0
LAKEWOOD=3            LAKEWOOD 2223LAKEWOOD 2223 WUI           130315   0     7/15/15   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       0
LAKEWOOD 2224         LAKEWOOD =4LAKEWOOD 2224 WUI             130316   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07115    0     0       0
LAKEWOOD 2225         LAKEWOOD 2225LAKEWOOD 2225 WUI           130317   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       0
LAKEWOOD=6            LAKEWOOD =6LAKEWOOD 2226 WUI             130318   0     7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    0     0       0
Lammers 1103          Lammers 1103LAMMERS 1103 WUI             131083   0     7/15115   07/31/15    07/15/15   7115/2015   8/3112015   07/15115    0     0       0
LAMONT 1104           LAMONT 1104LAMONT 1104 CEMA              131373   75    515/15    07/31/15    05/05/15   5/5/2015    8/31/2015   05/05/15    0     0       0
LAMONT 1106           LAMONT 1106LAMONT 1106 CEMA              131374   47    5/5/15    07/31/15    05/05/15   5/5/2015    8/31/2015   05/05115    0     0       0
LAS AROMAS 0401       LAS AROMAS 0401 LAS AROMAS 0401 WUI      130320   0     717/15    07/31/15    07/07/15   717/2015    8/31/2015   07/07115    0     0       0
LAS GALLINAS A 1103   LAS GALLINAS A 1103LAS GALLINAS A 1103   130613   2     6/23115   07/31/15    06/23115   6/23/2015   8/31/2015   06/23115    0     0       0




                                                                                                                                                              PGE-CPUC_00011197
                                          Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 17 of 35




LAS GALLI NAS A 1104        LAS GALLINAS A 1104LAS GALLINAS A 1104         130614     0    6/23115   07/31/15     06/23/15   6/23/2015   8/31/2D15    D6/23/15    0   0      0
LAS GALLINASA 1105          LAS GALLINAS A 1105LAS GALLINAS A 1105         130615          7/10115   07/31/15     08/03/15   9/10/2015   8/31/2015    11/25115    7   7      7
LAS GALLI NAS A 1106        LAS GALLINAS A 11D6LAS GALLINAS A 1106         130616     1    7/2/15    07/31/15     07/14/15   7/14/2015   8/3112015    10/19115    1   1      1
LAS GALLI NAS A 1106        LAS GALLINAS A 1106LAS GALLINAS A 1106         130617     1    7/9/15    07/31 / 15   07/14/15   7/14/2015   8/31/2015    07/14115    0   0      0
LAS GALLI NAS A 1107        LAS GALLINAS A 1107LAS GALLINAS A 1107         130618     0    6/23115   07/31/15     06/23/15   6/23/2015   8/31/2015    06/23/15    0   0      0
Las Palmas 1101             LAS PALMAS 1101LAS PALMAS 1101 CEMA            131427     0    6/26115   07/31/15     06/29/15   6/29/2015   8/31/2015    06/29115    0   0      0
Las Palmas 1102             LAS PALMAS 1102LAS PALMAS 1102 CEMA            131428    60    6116115   07/31/15     06/22/15   9/17/2015   8/31/2015    11/13115    2   2      2
LAS POSITAS 2103            LAS POSITAS 2103LAS POSITAS 2103 WU I          130385     4    7/8/15    07/31/15     07/08/15    7/8/2015   8/31/2015    07/08115    0   0      0
LAS POSITAS 2104            LAS POSITAS 2104LAS POSITAS 2104 WLI I         130386     0    7/8/15    07/31/15     07/08/15    7/812015   8/31/2015    07/08/15    0   0      0
LAS POSITAS 2105            LAS POSITAS 2105LAS POSITAS 2105 WU I          130387     4    7/8/15    07/31/15     07/08/15    7/8/2015   8/31/2015    07/08115    0   0      0
LAS POSITAS 2106            LAS POSITAS 2106LAS POSITAS 2106WU I           130388     0    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015    07/13115    0   0      0
LAS POSITAS 2107            LAS POSITAS 2107LAS POSITAS 2107 CEM           130389    16    6/15115   07/31/15     06/15/15   6/15/2015   8/31/2015    06/15115    0   0      o
LAS POSITAS 2107            LAS POSITAS 2107LAS POSITAS 2107WU I           130390     2    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015    07/13/15    0   0      0
LAS POSITAS 2108            LAS POSITAS 2108LAS POSITAS 2108 WU I          130391     4    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015    07/13115    0   0      0
LAS POSITAS 2109            LAS POSITAS 2109LAS POSITAS 2109 WU I          130392     0    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015    07/13115    0   0      0
LAS POSITAS 2110            LAS POSITAS 2110LAS POSITAS 2110WU I           130393          7/8/15    07/31/15     07/08115    7/8/2015   8/31/2015    07/08115    0   0      0
LAURELES 1111               LAURELES 1111 CEMA Lidar LAURELES              131766    115   7/16115   09/15/15     11/05/15   2/29/2016 10/15/2015     02/29116        1      1
LAURELES 1111               LAURELES 1111 LAURELES 111 1 WUI               131 148    0    6/10115   07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0   0      0
LAYTONVILLE 1101            LAYTONVILLE 1101LAYTONVILLE 1101 CEM           130579    62    7/27/15   07/31/15     07/30/15   8/17/2015   8/31/2015    11/03115    9   9      9
LAYTONVILLE N.B. FD. 1101   LAYTONVILLE N.B. FD.1101LAYTONVILLE N.B. FD.   131293    58    7/28115   07/31/15     07/28/15   8/26/2015   8/31/2015    11/12/15    5   5      5
LE GRAND 1110               LE GRAND 1110LE GRAND 1110WUI                  131445     2    6/26115   07/31/15     07123/15   7/23/2015   8/31/2015    07/23115    0   0      0
LERDO 1103                  LERDO 1103LERDO 1103WUI                        131362     1    517/15    07/31/15     05/07/15    517/2015   8/31/2015    05/07115    0   0      0
LERDO 1105                  LERDO 1105LERDO 1105 GEMA                      131363    23    517/15    07/31/15     05/07/15    517/2015   8/31/2015    05/07115    0   0      0
LERDO 1108                  LERDO 1108LERDO 1108 GEMA                      131364    53    5/4/15    07/31/15     05/11/15   5/11/2015   8/31/2015    05/11115    0   0      0
LINCOLN 1101                LINCOLN 1101 LINCOLN 1101 WUI                  131063     3    6/22/15   07/31/15     06/22/15   6/22/2015   8/31/2015    06/22/15    0   0      o
LINCOLN 1101-A              LINCOLN 1101-ALINCOLN 1101-A GEMA              131066    81    5/18115   07/01/15     07/30/15    8/6/2015   8/1 /2015    09/21115    1   1      1
LINCOLN 1101-A              LINCOLN 2108CEMA Lidar LINCOLN 2               131823    139   9/14/15   09/15/ 15    09/25/15   11/13/2015 10/15/2015    02/02/16    3   3      3
LINCOLN 1102                LINCOLN 1102LINCOLN 1102 WUI                   131064     0    5/14115   07/31/15     07/08/15    7/8/2015   8/31/2015    07/08115    0   0      0
LINCOLN 1105                LINCOLN 1105LINCOLN 1105 WUI                   131065     8    7/6/15    07/31/15     07/08/15    7/8/2015   8/31/2015    07/08115    0   0      0
LINDEN 1103                 LINDEN 1103LINDEN 1103 GEMA                    131070    58    6/1/15    07/31/15     07/07/15   9/17/2015   8/31/2015    11/10/15    1   1      1
LINDEN 1104                 LINDEN 1104LINDEN 1104 WUI                     131071     6    7/21115   07/31/15     07/21/15   7/21/2015   8/31/2015    07/21 115   0   0      0
LIVERMORE 1104              LIVERMORE 1104LIVERMORE 1104 WUI               130258          7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015    07/13115    0   0      0
LIVINGSTON 1105             LIVINGSTON 1105LIVINGSTON 1105 WUI             131315     1    6/26115   07/31/15     07/23/15   7/23/2015   8/3112015    07/23115    0   0      0
LIVINGSTON 1106             LIVINGSTON 1106LIVINGSTON 1106WUI              131316     0    6/26115   07/31/15     07/23/15   7/23/2015   8/31/2015    07/23115    0   0      0
LOCKEFORD SUB 2102          LOCKEFORD 2102CEMA Lidar LOCKE FORD            131846    239   8/10115   09/15/15     08/26/15    9/8/2015   10/15/2015   03/02/16    0   0      0
LOCKEFORD SUB 2102          LOCKEFORD SUB 2102LOCKEFORD SUB 2102 W         131 116         7/21/15   07/31/15     07/21/15   7/21/2015   8/31/2015    07/21115    0   0      0
LODI 1102                   LODI 1102LODI 1102 WUI                         131072     0    7/21115   07/31/15     07/21/15   7/21/2015   8/31/2015    07/21115    0   0      0




                                                                                                                                                                          PGE-CPUC_00011198
                                 Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 18 of 35




LOMPICO 0401       LOMPICO 0401 LOMPICO 0401 CEMA           130856   16    5/6/15    07/31/15   07/21/15    7/2/2015    8/31/2015    02/29/16    119   119     119
LONE TREE 2101     LONE TREE 2101LONE TREE 2101 WUI         130288         7/15/15   07/31/15   07/15/15    7/15/2015   8/31/2015    07/15/15     0     0       0
LONE TREE 2102     LONE TREE 2102LONE TREE 2102 WUI         130289    1    7/15/15   07/31/15   07/15/15    7/15/2015   8/31/2015    07/15/15     0     0       0
LONE TREE 2105     LONE TREE 2105LONE TREE 2105 CEMA        131550   29    5/13/15   06/01/15   05/20/15    5/20/2015   7/1/2015     07/06/15     1     1       1
LONE TREE 2105     LONE TREE 2105LONE TREE 2105 WUI         130290    7    717/15    07/31/15   07/13/15    7/13/2015   8/31/2015    07/13/15     0     0       o
LOS GATOS 1101     LOS GATOS 1101LOS GATOS 1101 WUI         130742    2    7/27/15   07/31/15   08/04/15    8/27/2015   8/31/2015    09/21/15     3     3       3
LOS GATOS 1107     LOS GATOS 1107LOS GATOS 1107 WUI         130743    1    8/4/15    07/31/15   08/04/15    8/4/2015    8/31/2015    08/04/15     0     0       o
LOS MOLINOS 1101   LOS MOLINOS 1101LOS MOLINOS 1101 WUI     130946    0    5/8/15    07/31/15   07/21/15    7/27/2015   8/31/2015    09/28/15
LOS MOLINOS 1102   LOS MOLi NOS 1102LOS MOLi NOS 1102 WUI   130947    2    517/15    07/31/15   07/13/1 5   7/13/2015   8/31/2015    09/21/15     2     2       2
LOS OSITOS 2101    LOS OSITOS 2103CEMA Lidar LOS OSITO      131767   175   9/1/15    09/15/15   10/05/15    2/29/2016 10/15/2015     02/29/16     0     0       0
LOYOLA 1101        LOYOLA 1101LOYOLA 1101 WUI               130745    0    7/27/15   07/31/15   08/04/15    8/4/2015    8/31/2015    08/04/15     0     0       0
LOYOLA 1102        LOYOLA 1102LOYOLA 1102 WUI               130746         7/28/15   07/31/15   07/28/15    8/26/2015   8/31/2015    09/21/15     1     1       1
LUCERNE 1103       LUCERNE 1103LUCERNE 1103 CEMA            130668   30    7/20/15   07/01/15   07/27/15    9/14/2015   8/1/2015     12/31 /15    0     0       0
LUCERNE 1103       LUCERNE 1103LUCERNE 1103 WUI             130669    2    7/20/15   07/31/15   07/21/15    9/15/2015   8/31/2015    12/31 /15    0     0       o
Lucerne 1106       LUCERNE 1106LUCERNE 1106 GEMA            130670   45    6/30/15   07/31/15   07/06/15    9/9/2015    8/31/2015    12/31 /15   18    18      18
Lucerne 11 06      LUCERNE 1106LUCERNE 1106 WUI             130671    0    6/30/15   07/31/15   07/27/15    7/27/2015   8/31/2015    07/27/15     0     0       o
MADERA 1106        MADERA 1106MADERA 1106 WUI               131340    0    6/26/15   07/31/15   07/23/15    7/23/2015   8/31/2015    07/23/15     0     0       0
MADISON 1103       MADISON 1103MADISON 1103 WUI             130715    3    7/15/15   07/31/15   07/22115    9/9/2015    8/31/2015    09/28/15     1     1       1
MADISON 1105       MADISON 1105MADISON 1105AERIAL           131626   111   6/1/15    05/30/15   06/22/15    9/9/2015    6/30/2015    10/05/15    14    14      14
MADISON 2101       MADISON 2101MADISON 2101 WUI             130716   10    7/15/15   07/31/15   07/22/15    7/22/2015   8/31/2015    07/22/15     0     0       0
MAGUNDEN 1104      MAGUNOEN 1104MAGUNDEN 1104 WUI           131341   10    6/12/15   07/31/15   06/12/15    6/12/2015   8/31/2015    06/12/15     0     0       0
MAGUNOEN 1105      MAGUNDEN 1105MAGUNDEN 1105 WUI           131342         6/12/15   07/31/15   06/12/15    6/12/2015   8/31/2015    06/12/15     0     0       0
MAGUNDEN 1106      MAGUNDEN 1106MAGUNDEN 1106 WUI           131343         6/12/15   07/31/15   06/12/15    6/12/2015   8/31/2015    06/12/15     0     0       0
MAGUNOEN 1108      MAGUNDEN 1108MAGUNDEN 1108 WUI           131345         6/12/15   07/31/15   06/12/15    6/12/2015   8/31/2015    06/19/15     0     0       0
MALAGA 1101        MALAGA 1101MALAGA 1101 WUI               131391    0    717/15    07/31/15   07/07/15    717/2015    8/31/2015    07/07/15     0     0       0
MALAGA 11 02       MALAGA 1102MALAGA 1102 WUI               131392    0    717/15    07/31/15   07/07/15    7/7/2015    8/31/2015    07/07/15     0     0       0
MARICOPA 1101      MARICOPA 1101MARICOPA 1101 WUI           131386    3    5/14/15   07/31/15   05/14/15    5/14/2015   8/31/2015    05/14/15     0     0       0
MARICOPA 1102      MARICOPA 1102MARICOPA 1102 WUI           131387    1    5/14/15   07/31/15   05/14/15    5/14/2015   8/31/2015    05/14/15     0     0       0
MARIPOSA 2101-A    MARIPOSA 2101-AMARIPOSA 2101 A GEMA      131553   75    6/5/15    06/01/15   08/07/15    6/29/2015   7/1/2015     10/16/15    457   457     457
MARIPOSA 2101-A    MARI POSA 2101 CEMA Lidar MARI POSA      131867   268   7/8/15    09/15/15   09/15/15    10/6/2015 10/15/2015     03/02/16     0     0       o
MARIPOSA 2101-B    MARIPOSA 2101-BMARIPOSA 2101-B CEMA      131402   75    7/20/15   07/31/15   08/04/15    8/21/2015   8/31/2015    10/12/15    68    68      68
MARIPOSA 2101-C    MARIPOSA 2101-CMARIPOSA2101-C CEMA       131403   75    6/6/15    07/01/15   08/05/15    8/27/2015   8/1/2015     11/25/15    527   527     527
MARIPOSA 2101-D    MARIPOSA 2101-DMARIPOSA 2101-D GEMA      131471   38    5/16/15   05/01/15   06/11/15    6/2/2015    6/1/2015     10/16/15    254   254     254
MARIPOSA 2101-E    MARIPOSA 2101-EMARIPOSA2101 E CEMA       131552   75    6/26/15   06/01/15   07/21/15    7/21/2015   7/1/2015     08/25/15     0     0       0
MARIPOSA 2102-W    MARIPOSA 2102CEMA Lidar MARIPOSA         131868   264   7/8/15    09/15/15   10/09/15    3/3/2016    10/15/2015   03/03/16     0     0       o
MARIPOSA 2102-W    MARIPOSA 2102-WMARIPOSA 2102-W CEMA      131404   92    7/21/15   07/01/15   08/04/15    8/21/2015   8/1/2015     10/16/15    11    11      11
MARIPOSA 2102-X    MARIPOSA 2102-XMARIPOSA 2102-X CEMA      131405   92    7/6/15    07/31/15   08/04/15    8/20/2015   8/31/2015    09/21/15    103   103     103




                                                                                                                                                            PGE-CPUC_00011199
                                  Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 19 of 35




MARIPOSA 2102-Z     MARIPOSA 2102-ZMARIPOSA 2102-Z CEMA     131893   92    7/21115   07/31/15    08/04/15   8/21/2015   8/31/2015   12/31 115   9     9       9
MARTELL 1101        MARTELL 1101 CEMA Lidar MARTELL 1       131847   92    11/2115   09/15/15    11/11/15   2/29/2016 10/15/2015    02/29116    0     0       0
MARTELL 1101        MARTELL 1101 MARTELL 1101 WUI           131086    2    7/21115   07/31/15    07/21/15   7/21/2015   8/31/2015   07/21115    0     0       0
MARTELL 1102        MARTELL 1102MARTELL 1102 CEMA           131087   16    7/21115   07/31/15    08/04/15   8/24/2015   8/31/2015   10/12/15    1      1      1
MARTELL 1102        MARTELL 1102MARTELL 1102 WUI            131088    0    7/21/15   07/31/15    07/21/15   7/21/2015   8/31/2015   07/21/15    0     0       0
MARTELL 1103        MARTELL 1103MARTELL 1103 CEMA           131089   39    7/1/15    07/31/15    07/07/15   8/17/2015   8/31/2015   08/17115    0     0       0
MARTELL 1103        MARTELL 1103MARTELL 1103 WUI            131090    1    7/21115   07/31/15    07/21/15   7/21/2015   8/31/2015   07/21115    0     0       0
MARYSVILLE 1102     MARYSVILLE 1102MARYSVILLE 1102 WU I     130966    0    7/6/15    07/31/15    07/08/15   7/8/2015    8/31/2015   07/08115    0     0       0
MARYSVI LLE 1103    MARYSVILLE 1103MARYSVILLE 1103 WUI      130967    0    7/6/15    07/31/15    07/08/15   7/812015    8/31/2015   07/08/15    0     0       0
MARYSVILLE 1104     MARYSVILLE 1104MARYSVILLE 1104 WUI      130968    0    7/6/15    07/31/15    07/08/15   7/8/2015    8/31/2015   07/08115    0     0       0
MARYSVILLE 1105     MARYSVILLE 1105MARYSVILLE 1105 WUI      130969    0    7/15115   07/31/15    07/22/15   7/22/2015   8/31/2015   07/22/15    0     0       0
MARYSVILLE 1107     MARYSVILLE 1107MARYSVILLE 1107 WUI      130970    0    7/15115   07/31/15    07/22/15   7/22/2015   8/31/2015   07/22/15    0     0       0
MAXWELL 1101        MAXWELL 1101MAXWELL 1101 WUI            130713    0    7/15/15   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20/15    0     0       0
MC ARTHUR 1101      MCARTHUR 1101MCARTHUR 1101 WUI          130948    2    6/3/15    07/31/15    06/03/15   6/3/2015    8/31/2015   06/03115    0     0       0
MCAVOY TAP 0401     MCAVOY TAP 0401 MCAVOY TAP 0401 WUI     130438         717/15    07/31/15    07/08/15   7/8/2015    8/31/2015   07/08115    0     0       0
MC CALL 1104        MC CALL 1104MC CALL 1104 WUI            131384    0    717/15    07/31/15    07/07115   717/2015    8/31/2015   07/07115    0     0       0
MC KEE 1103         MC KEE 1103MC KEE 1103 WUI              130823         7/29115   07/31/15    08/07/15   8/27/2015   8/31/2015   09/21115    3     3       3
MC KEE 1107         MC KEE 1107MC KEE 1107 WUI              130824    0    7/28115   07/31/15    07/28/15   7/28/2015   8/31/2015   09/01115     1     1      1
MC KEE 1108         MC KEE 1108MC KEE 1108 WUI              130825    0    7/28115   07/31/15    07/28/15   7/28/2015   8/31/2015   07/28115    0     0       0
MC KEE 1111         MC KEE 1111MC KEE 1111 CEMA             130828   38    6/17115   07/01/15    06/17/15   6/24/2015   8/1/2015    09/17115    6     6       6
MC KEE 1111         MC KEE 1111MC KEE 1111 WUI              130829    0    7/28115   07/31/15    07128/15   7/28/2015   8/31/2015   07/28115    0     0        0
MC KEE 1112         MC KEE 1112MC KEE 1112 CEMA             130830   24    7/1/15    07/01/15    07/13/15   7/13/2015   811/2015    07/13115    0     0       0
MC KEE 1112         MC KEE 1112MC KEE 1112 WUI              130831    0    7/28115   07/31/15    07128/15   7/28/2015   8/3112015   07/28115    0     0       0
MEADOW LANE 2106    MEADOW LANE 2106MEADOW LANE 2106 WUI    130376    0    717/15    07/31 /15   07/07/15   717/2015    8/31/2015   07/07115    0     0       0
MEDER0401           MEDER 0401 MEDER 0401 WUI               130832    0    6/10/15   07/31/15    07/01/15   7/1/2015    8/31/2015   07/01/15    0     0       0
MENDOCINO 11 01     MENDOCINO 1101 MENDOC INO 1101 GEMA     131620   121   6/19115   05/30/15    07/28/15   8/26/2015   6/30/2015   11/10115    6     6       6
MENDOCINO 1101      MENDOCINO 1101 MENDOC INO 1101 WUI      130612    3    6/19115   07/31/15    07/27/15   7/27/2015   8/31/2015   07/27/15    0     0       0
MENLO 1102          MENLO 1102MENLO 1102[SEC1-3JC           130482   53    717/15    07/31/15    07/28/15   7/28/2015   8/31/2015   09/07/15    14    14      14
MENLO 1102          MENLO 1102MENLO 1102 [SEC 4-7]          130483   53    717/15    07/31/15    07/28/15   7128/2015   8/31/2015   09/21115    30    30      30
MENLO 1102          MENLO 1102MENLO 1102WUI                 130484    5    7/27/15   07/31/15    08/04/15   9/22/2015   8/31/2015   09/22/15    0     0       0
MENLO 1103          MENLO 1103MENLO 1103WUI                 130485    0    7/13115   07/31/15    07/28/15   7/28/2015   8/31/2015   10/16115    2     2       2
MERCED 2101         MERCED 2101MERCED 2101 WUI              131346    0    6/26115   07/31/15    07/23/15   7/23/2015   8/31/2015   07/23115    0     0       0
MERCED FALLS 1102   MERCED FALLS 1102MERCED FALLS 1102 WU   131347    1    6/26115   07/31/15    07/23/15   7/23/2015   8/3112015   07/23115    0     0       0
MIDDLETOWN 1101     MIDDLETOWN 1101 MIDDLETOWN 1101 CEMA    131469   83    4/9/15    05/01/15    05/05/15   4/30/2015   6/1/2015    12/05/15    133   133     133
MIDWAY 1103         MIDWAY 1103MIDWAY 1103WUI               131332    2    5/14115   07/31/15    05/14/15   5/14/2015   8/31/2015   05/14115    0     0       0
MIRABEL 1101        MIRABEL 1101 MIRABEL 1101 CEMA          130522   135   6/2/15    07/01/15    06/02/15   6/2/2015    8/1/2015    06/02/15    0     0       0
MIRABEL 1102        MIRABEL 1102MI RABEL 1102 WUI           130523    2    6/2/15    07/31/15    06/02/15   612/2015    8/31/2015   06/02/15    0     0       0




                                                                                                                                                           PGE-CPUC_00011200
                                        Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 20 of 35




MIWUKSUB 1701 A            MIWUK 1701CEMA Lidar MIWUK 170                 131870    81    6/26115   09/15/15   10/23/15   10/23/2015 10/15/2015    10/23115   0      0       0
MIWUKSUB 1701 A            MIWUK SUB 1701 AMIWUK SUB 1701-A-OTH           131 115   40    7/21115   07/01/15   08/05/15   8/20/2015   8/1 /2015    02/04116   416   416     416
MIWUK SUB 1701 B           MIWUK SUB 1701 BMIWUK SUB 1701 B CEM           131561    40    6/25115   05/30/15   07/10/15   7/21/2015   6/30/2015    11/03115   560   560     560
MIWUK SUB 1702 A           MIWUK 1702CEMA Lidar MIWUK 170                 131871    84    6/26115   09/15/15   10/23/15   10/23/2015 1011 5/2015   10/23115   0      0       0
MOLINO 1101                MOLINO 1101MOLINO 1101 CEMA                    130558    132   6/5/15    07/31/15   07/20/15   7/21/2015   8/31/2015    08/03/15   5      5       5
MOLINO 1101                MOLINO 1101MOLINO 1101 WUI                     130559     0    6/5/15    07/31/15   06/25/15   6/25/2015   8/31/2015    06/25115   0      0       0
MOLINO 1102                MOLINO 1102MOLINO 1102 CEMA                    130560    199   6/5/15    07/31/15   07/01/15   8/11/2015   8/31/2015    10/12/15   22    22      22
MOLINO 1102                MOLINO 1102MOLINO 1102 WUI                     130561     3    6/5/15    07/31/15   06/25/15   6/25/2015   8/31/2015    06125115   0      0       0
MOLINO 1103                MOLINO 1103MOLINO 1103WUI                      130562     0    5/22/15   07/31/15   05/22/15   5/22/2015   8/31/2015    05/22/15   0      0       0
MOLINO 1104                MOLINO 1104MOLINO 1104 CEMA                    130563    88    6/25115   07/31/15   06/25/15   6/25/2015   8/31/2015    06/25115   0      0       0
MOLINO 1104                MOLINO 1104MOLINO 1104 WUI                     130564     1    6/5/15    07/31/15   06/25/15   6/25/2015   8/31/2015    06/25115   0      0       0
MONROE 1104                MONROE 1104MONROE 1104WUI                      130655     0    5/19115   07/31/15   05/20/15   5/20/2015   8/31/2015    05/20115   0      0       o
MONROE 1105                MONROE 1105MONROE 1105WUI                      130656     0    5/22/15   07/31/15   05/22/15   5/22/2015   8/31/2015    05/22/15   0      0       o
MONROE 1106                MONROE 1106MONROE 1106WUI                      130657     0    6/3/15    07/31/15   06/03/15    6/3/2015   8/31/2015    06/03115   o      o       o
MONROE2102                 MONROE 2102MONROE 2102 WUI                     130658     0    8/3/15    07/31/15   08/03/15    8/3/2015   8/31/2015    08/03115   0      0       0
MONROE 2103                MONROE 2103MONROE 2103 CEMA                    131590    16    6123115   05/30/15   06/23115   6/23/2015   6/30/2015    06/23115   0      0       0
MONROE 2103                MONROE 2103MONROE 2103 WUI                     130659          8/3/15    07/31/15   08/03/15    8/3/2015   8/31/2015    08/03115   0      0       0
MONROE2107                 MONROE 2107MONROE 2107WUI                      130660     0    5/19115   07/31/15   05/20/15   5/20/2015   8/31/2015    05/20115   0      0       0
MONTEREY 0401              MONTEREY 0401MONTEREY 0401 WUI                 131 133    0    6110115   07/31/15   07/01/15    7/1/2015   8/31/2015    07/01115   0      0       o
MONTE RIO 1111             MONTE RIO 1111MONTE RIO 1111 CEMA              130600    101   5/6/15    07/01/15   07/01/15   6/25/2015   8/1/2015     09/21115   71    71      71
MONTE RIO 1112             MONTE RIO 1112MONTE RIO 1112 CEMA              130601    29    6/18115   07/31/15   07/30115    8/6/2015   8/31/2015    10/19115   13    13      13
MONTERI01113               MONTE RIO 1113MONTE RIO 1113 CEMA              130602    90    7/20115   07/31/15   07/20/15   7/20/2015   8/31/2015    07/20115   0      0       0
MONTICELLO 1101            MONTICELLO 1101MONTICELLO 1101 CEMA            130620    187   7/10115   07/31/15   07/21/15   7/21/2015   8/31/2015    08/31115   51    51      51
MORAGA 1101                MORAGA 1101MORAGA 1101 WUI                     130334     2    717/15    07/31/15   07/07/15    717/2015   8/31/2015    07/07115   0      0       0
MORAGA1103                 MORAGA 1103MORAGA 1103 WUI                     130335     1    717/15    07/31/15   07/07/15    717/2015   8/31/2015    07/07115   0      0       0
MORAGA 1104                MORAGA 1104MORAGA 1104 WUI                     130336     0    717/15    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115   0      0       0
MORAGA1105                 MORAGA 1105MORAGA 1105 WUI                     130337     0    7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115   0      0       0
MORRO BAY 1101             MORRO BAY 1101MORRO BAY 1101 WUI               131225     3    4/23115   07/31/15   06/30/15   5/11/2015   8/31/2015    09/21115   15    15      15
MORRO BAY 1102             MORRO BAY 1102MORRO BAY 1102 CEMA              131498    77    4/15/15   05/01/15   05/11/15   5/11/2015   61112015     09/23115   19    19      19
MORRO BAY 1102             MORRO BAY 1102MORRO BAY 1102 WUI               131226     3    4/23115   07/31/15   05/08/15    5/8/2015   8/31/2015    05/08115   0      0       0
MOUNTAIN QUARRIES 2101-A   MOUNTAIN QUARRIES 2101-AMOUNTAIN QUARRIES 21   130989    146   7/3/15    07/01/15   07/07/15   7/22/2015   8/1/2015     10/19115   21    21      21
MOUNTAIN QUARRIES 2101-A   MOUNTAIN QUARRIES 2101CEMA Lidar MOUNTAIN      131824    237   9/14115   09/15/15   09/25/15   11/13/2015 10/15/2015    02/02/16   0      0       0
MOUNTAIN QUARRIES 2101-B   MOUNTAIN QUARRIES 2101-BMNT QUARRIES 2101 B    131523    131   6/30115   06/01/15   07/07/15   7114/2015   71112015     08/04115   5      5       5
MT. EDEN 1112              MT EDEN 1112MT. EDEN 1112WUI                   130333     0    6/2/15    07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115   0      0       0
NAPA 1102                  NAPA 1102NAPA 1102 WUI                         130506     0    7/2/15    07/31/15   08/03/15    8/3/2015   8/31/2015    10/16115   13    13      13
NAPA 1103                  NAPA 1103NAPA 1103 WUI                         130507     0    6/11/15   07/31/15   06/11/15   6/11/2015   8/31/2015    06/11115   0      0       0
NAPA 1104                  NAPA 1104NAPA 1104 WUI                         130508     0    6/16115   07/31/15   07/14/15   7/14/2015   8/31/2015    10/19115   2      2       2




                                                                                                                                                                         PGE-CPUC_00011201
                                 Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 21 of 35




NARROWS 2101        NARROWS 2101 CEMA Lidar NARROWS 2       131825   62    10/9115   09/15/15   10/09/15   10/9/2015 10/15/2015     10/09115    0      0      0
NARROWS 2101        NARROWS 2101 NARROWS 2101 CEMA          131046   15    6/2/15    06/01/15   06/23/15   6/22/2015   7/1 /2015    08/04115    7      7      7
NARROWS 2101        NARROWS 2105CEMA Lidar NARROWS 2        131827   211   9/14/15   09/15/15   10/23/15   10/23/2015 1011 5/2015   10/23115    0      0      0
NARROWS 2101-A      NARROWS 2101-ANARROWS 2101-A CEMA       131047   65    6/17/15   07/01/15   07/20/15   9/16/2015   811/2015     12/29115    42    42      42
NARROWS 2101-B      NARROWS 2101-BNARROWS 2101-B CEMA       131048   50    6/17115   07/01/15   07/15/15   9/16/2015   8/1/2015     12/01115    27    27      27
NARROWS 2102        NARROWS 2102CEMA Lidar NARROWS 2        131826   122   10/9115   09/15/15   10/09/15   10/9/2015 10/15/2015     10/09115    0      0      0
NARROWS 2102        NARROWS 2102NARROWS 2102 AERIAL         131556   253   5/18115   05/30/15   07/17/15   9/18/2015   6/30/2015    10/12/15    27    27      27
NEWARK 1103         NEWARK 1103NEWARK 1103 WUI              130260         7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
NEWARK 1104         NEWARK 1104NEWARK 1104 WUI              130261    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      o
NEWARK2102          NEWARK 2102NEWARK 2102 WUI              130262    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
NEWARK2103          NEWARK 2103NEWARK 2103 WUI              130263         7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
NEWARK2104          NEWARK 2104NEWARK 2104 WUI              130264         7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    o      o      o
NEWARK2105          NEWARK 2105NEWARK 2105 WUI              130265    3    7/13115   07/31/15   07/13/15   7/13/2015   8/3112015    07/13/15    0      0      o
NEWARK2109          NEWARK 2109NEWARK 2109 WUI              130266    o    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    o      o      o
NEWARK2110          NEWARK 211 ONEWARK 2110 WUI             130267         7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      0
NORC01101           NORCO 1101NORCO 1101 WUI                131422         5/14115   07/31115   06112/15   6/1212015   8/31/2015    06/12115    0      0      o
NORTH BRANCH 1101   NORTH BRANCH 1101CEMA Lidar NORTH BRA   131848   94    8/10115   09/15/15   08/25/15   9/15/2015 10/15/2015     02/29116    3      0      o
NORTH BRANCH 1101   NORTH BRANCH 1101NORTH BRANCH 1101 AE   131641   118   5/19115   06/06/15   07/07/15   8/24/2015   7/6/2015     12/05115    2      2      2
NORTH DUBLIN 2101   NORTH DUBLIN 2101NORTH DUBLIN 2101 WU   130344    1    7/8/15    07/31/15   07/08/15    7/8/2015   8/31/2015    07/08115    o      o      o
NORTH DUBLIN 2103   NORTH DUBLIN 2103NORTH DUBLIN 2103 WU   130345    3    7/8/15    07/31/15   07/08/15    7/8/2015   8/31/2015    07/08115    0      0      0
NORTH TOWER 1102    NORTH TOWER 1102NORTH TOWER 1102WUI     130514    o    512/15    07/31/15   06112/15   6/12/2015   8/31/2015    11/10115    3      3       3
NORTH TOWER 1103    NORTH TOWER 1103NORTH TOWER 1103 WUI    130515    0    4/29115   07/31/15   06/12/15   6/12/2015   8/31/2015    10/19115    6      6      6
NORTH TOWER 1104    NORTH TOWER 1104NORTH TOWER 1104 WUI    130516         6/23115   07/31/15   08/05/15    8/5/2015   8/31/2015    08/05115    0      0      o
NORTH TOWER 1105    NORTH TOWER 1105NORTH TOWER 1105WUI     130517    0    6123115   07/31/15   08/05/15    8/5/2015   8/31/2015    08/05115    0      0      0
NORTH TOWER 2201    NORTH TOWER 2201 NORTH TOWER 2201 WUI   130439         7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015    07/13115    0      0      o
NORTH TOWER 2201    NORTH TOWER 2201 NORTH TOWER 2201 WUI   130518    1    6/11115   07/31/15   06/11115   6/11/2015   8/31/2015    06/11115    0      0      o
NORTH TOWER 2204    NORTH TOWER 2204NORTH TOWER 2204 WUI    130519    1    6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015    06/11115    0      0      0
NOTRE DAME 1101     NOTRE DAME 1101NOTRE DAME 1101 GEMA     130857    2    7/1/15    07/31/15   07/27/15   7/27/2015   8/31/2015    07/27/15    0      0      o
NOTRE DAME 1104     NOTRE DAME 1104NOTRE DAME 1104 AERI     130859   53    711/15    07/31/15   07/20/15   10/1212015 8/31/2015     12/16115    27    27      27
NOTRE DAME 1104     NOTRE DAME 1104NOTRE DAME 1104 WUI      130860    6    5/15115   07/31/15   05/27/15   5/27/2015   8/31/2015    05/27115    0      o      o
NOVATO 1101         NOVATO 1101 NOVATO 1101 WUI             130532    0    6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015    06/11 115   0      0      0
NOVATO 1102         NOVATO 1102NOVATO 1102 WUI              130533    0    6/11/15   07/31/15   06/11/15   6/11/2015   8/31/2015    06/11115    0      0      0
NOVATO 1103         NOVATO 1103NOVATO 1103 WUI              130534    0    6/11115   07/31/15   06111/15   6/11/2015   8/3112015    06/11115    0      0      0
NOVATO 1104         NOVATO 1104NOVATO 1104 WUI              130535    2    6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015    06/11115    0      0      0
OAKHURST 1101-A     OAKHURST 1101-AOAKHURST 1101-ACEMA      131397   65    7/21/15   07/01/15   08/04/15   8/20/2015   8/1/2015     12/31115    17    17      17
OAKHURST 1101-A     OAKHURST 1101 CEMA Lidar OAKHURST       131872   107   8/21/15   09/15/15   08/31/15    2/2/2016   10/15/2015   02/02/16    0      0      0
OAKHURST 1102       OAKHURST 11020AKHURST 1102 GEMA         131525   46    5/1/15    06/01/15   06119/15   5119/2015   711 /2015    08/08115    193   193     193




                                                                                                                                                           PGE-CPUC_00011202
                                         Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 22 of 35




OAKHURST 1103-A           OAKHURST 1103CEMA Lidar OAKHURST            131873    1103   8/21115   09/15/15   09/08/15   10/22/2015 10/15/2015    02/02/16     0     0       0
OAKHURST 1103-B           OAKHURST 1103-BOAKHURST 1103-B CEMA         131395    95     7/6/15    07/31/15   07/28/15   8/21/2015   8/31/2015    12/31 115   931   931     931
OCEANO 1102               OCEANO 11020CEANO 1102 CEMA                 131 178   206    5/8/15    07/31/15   05/27/15   5/26/2015   8/31/2015    09/30115    113   113     113
OCEANO 1103               OCEANO 11030CEAN 1103 WUI                   131 179    1     5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115     0     0       0
OCEANO 1104               OCEANO 11040CEANO 1104 CEMA                 131 180   82     4/30/15   07/31/15   06/30/15   5/28/2015   8/31/2015    07/20/15    61    61      61
OCEANO 1104               OCEANO 11040CEANO 1104 WUI                  131 181    0     5/15115   07/31/15   05/21/15   5/21/2015   8/31/2015    07/20115     2     2       2
OCEANO 1105               OCEANO 11050CEANO 1105 WUI                  131 182    0     5/14115   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14115     0     0       0
OCEANO 1106               OCEANO 11060CEANO 1106 CEMA                 131 183   94     5/11115   07/31/15   07/01/15    6/8/2015   8/31/2015    09/23115    240   240     240
OCEANO 1106               OCEANO 11060CEANO 1106 WUI                  131 184    0     5/14/15   07/31/15   05/14/15   5/14/2015   8/31/2015    05/14/15     0     0       0
OILFIELDS 1103            OILFIELDS 110301LFIELDS 1103 CEMA           131 151   126    5/11/15   07/31/15   05/20/15   5/20/2015   8/31/2015    07/01115     4     4       4
OLETA 1101                OLETA 1101CEMA LidarOLETA 110               131849    120    11/2/15   09/15/15   11/11/15   2/29/2016 10/15/2015     02/29116     0     0       0
OLETA 1101                OLETA11010LETA1 101 WUI                     131 111    2     7/21115   07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115     0     0       0
OLETA 1102                OLETA 1102CEMA LidarOLETA 110               131850    104    11/2/15   09/15/15   11/11/15   2/29/2016 10/15/2015     02/29/16     0     0       0
OLETA 1102                OLETA 11020LETA 1102 WUI                    131 112    1     7/21115   07/31/15   07/21/15   7/21/2015   8/31/2015    07/21115     0     0       0
OLETA (SACTO) 1101        OLETA (SACTO) 11010LETA (SACTO) 1101 C      131049     11    7/2/15    07/01/15   07/02/15    7/2/2015   8/1/2015     07/02/15     0     0       0
OLIVEHURST 1103           OLIVEHURST 11030LIVEHURST 1103 WUI          131038     0     7/6/15    07/31/15   07/08115    7/8/2015   8/31/2015    07/08115     0     0       0
ORCHARD 1101              ORCHARD 11010RCHARD 1101 CEMA               131297     0     6/26/15   07/31/15   06/29/15   6/29/2015   8/31/2015    06/29/15     0     0       0
OREGON TRAIL 1102         OREGON TRAIL 11020REGON TRAIL 1102WU        130950     8     7/8/15    07/31/15   07/10/15   8/20/2015   8/31/2015    09/07115     2     2       2
OREGON TRAIL 1103         OREGON TRAIL 11030REGON TRAIL 1103 CE       131570    165    7/2/15    07/30/15   07/13/15   7/13/2015   8/30/2015    08/31115     1     1       1
OREGON TRAIL 1103         OREGON TRAIL 11030REGON TRAIL 1103 WU       130951     1     7/1/15    07/31/15   07/21/15   8/20/2015   8/31/2015    09/07115    12    12      12
OREGON TRAIL 1104         OREGON TRAIL 11040REGON TRAIL 1104 WU       130954     2     7/13115   07/31/15   07113/15   7/13/2015   8/31/2015    07/13115     o     o       o
ORINDA0401                ORINDA 04010RINDA 0401 WUI                  130268     0     717/15    07/31/15   07/07/15    717/2015   8/31/2015    07/07115     0     0       0
ORO FINO 1101             ORO Fl NO 11010RO Fl NO 1101 CEMA           130897    67     6/19115   06/30/15   07/11/15   10/12/2015 7/30/2015     02/02/16    118   118     118
ORO FINO 1102-ButteMdws   ORO FINO 1102-ButteMdwsORO FINO 1102 CEMA   130898    20     5/5/15    07/31/15   06/10/15    6/2/2015   8/31/2015    12/31115    212   212     212
ORO FINO 1102-ButteMdws   Oro Fino 1102CEMA Lidar Oro Fino            131785    89     10/9/15   09/15/15   10/09/15   10/9/2015 10/15/2015     10/09/15     0     0       0
ORO FINO 1102-FR          ORO FINO 1102-FRORO FINO 1102-FR AER        130899    61     5/5/15    07/31/15   08/06/15   1015/2015   8/31/2015    02/02/16    173   173     173
ORO FINO 1102-Pdse        ORO FINO 1102-PdseORO FINO 1102-PdseAE      130900    76     5/5/15    07/31/15   07/13/15   10/2/2015 8/31/2015      02/02/16    100   100     100
OROSI 1104                OROSI 11040ROSI 1104 WUI                    131348     0     717/15    07/31/15   07/07/15    7/7/2015   8/31/2015    07/07/15     0     o       o
OROVILLE 1101             OROVILLE 11010ROVILLE 1101 WUI              130863     1     6/15/15   07/31/15   07/15/15   7/15/2015   8/31/2015    07/15115     0     0       0
OROVILLE 1102             OROVILLE 11020ROVILLE 1102WUI               130864     0     6/5/15    07/31/15   06/05/15    6/5/2015   8/31/2015    06/05/15     0     o       0
OROVILLE 1103             OROVILLE 11030ROVILLE 1103 WUI              130952     2     6/5/15    07/31/15   06/05/15    6/5/2015   8/31/2015    06/05115     0     0       0
OTTER 1101                OTTER 11010TTER 1101 CEMA                   131217    40     6/2/15    07/31/15   08/05/15    7/7/2015   8/31/2015    10/26115    48    48      48
OTTER 1102                OTTER 1102CEMA Lidar OTTER 110              131768    63     7/16115   09/15/15   11/05/15    312/2016   10/15/2015   03/02/16     0     0       0
PACIFICA 1101             PACIFICA 1101 PACIFICA 1101 WUI             130462     0     7/27115   07/31/15   07/28/15   7/28/2015   8/31/2015    09/07/15     6     6       6
PACIFICA 1102             PACIFICA 1102PACIFICA 1102WUI               130463     o     7/27115   07/31/15   07/28/15   7/28/2015   8/31/2015    07/28115     o     o       0
PACIFICA 1103             PACIFICA 1103PACIFICA 1103 WUI              130464           7/27/15   07/31/15   07/28/15   7/28/2015   8/31/2015    07/28115     0     0       0
PACIFICA 1104             PACIFICA 1104PACIFICA 1104 WUI              130465     o     7/27115   07/31/15   07/28/15   7/28/2015   8/31/2015    07/28115     o     0       0




                                                                                                                                                                       PGE-CPUC_00011203
                                Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 23 of 35




PALMER 1101        PALMER 1101PALMER 1101 CEMA             131227    60    4/23115   07/31/15   05/20/15   5/20/2015    8/31/2015   05/30115
PALMER 1101        PALMER 1101PALMER 1101 WUI              131228          4/23115   07/31/15   04/27/15   4/27/2015    8/31/2015   04/27115    0    0       o
PALO SECO 0401     PALO SECO 04D1PALO SEC D401 WUI         130287     D    7/13115   07/31/15   D7/13/15   7/13/2D15    8/31/2015   07/13115    0    0       D
PANORAMA 1101      PANORAMA 1101PANORAMA 1101 CEMA         130942    50    7/1/15    07/01/15   07/13/15   7/13/2015    811/2015    07/13115    0    0       0
PANORAMA 1101      PANORAMA 1101PANORAMA 1101 WUI          130943     0    7/13/15   07/31/15   07/13/15   7/13/2015    8/31/2015   07/13/15    0    0       o
PANORAMA 1102      PANORAMA 1102PANORAMA 1102 CEMA         130944    120   7/2/15    07/31/15   07/13/15   7/13/2015    8/31/2015   09/21115    1    1       1
PANORAMA 1102      PANORAMA 1102PANORAMA 1102 WUI          130945     o    7/13115   07/31/15   07/13/15   7/13/2015    8/31/2015   07/13115    0    0       o
PARADISE 1101      PARADISE 1101PARADISE 1101 CEMA         130870    38    6/13115   07/01/15   06/15/15   6/16/2015    811/2015    1D/19/15    2    2       2
PARADISE 1101      PARADISE 1101PARADISE 1101 WUI          130871     o    6/13/15   07/31/15   D6I16/15   6/16/2015    8/31/2015   09/01/15    5    5       5
PARADISE 1102      PARADISE 1102PARADISE 1102WUI           130872     0    6/13115   07/31/15   07/D1/15   10/12/2D15 8/31/2015     12/22/15    9    9       9
PARADISE 1103      PARADISE 1103PARADISE 1103-TOWN C       130873    64    5/5/15    07/01/15   07/01/15   10/13/2015   8/1/2015    12/22/15    10   1D      1D
PARADISE 1103      PARADISE 1103PARADISE 11D3WUI           130874     0    5/5/15    07/31/15   06/15/15    7/1/2015    8/31/2015   07/01 115   0    0       0
PARADISE 1104      PARADISE 1 104PARADISE 1104-TOWN&P      130875    74    6/15/15   07/01/15   07/17/15   10/13/2015   8/1/2015    02102/16    10   10      10
PARADISE 1104      PARADISE 1104PARADISE 1104WUI           130876     2    6/15115   07/31/15   07/01/15   10/13/2015 8/31/2015     02/02/16    12   12      12
PARADISE 11D5      PARADISE 1105PARADISE 11 D5 WUI         130877     o    6/13115   07/31/15   06/15/15   10/13/2015 8/31/2015     12116115         1
PARKWAY 1101       PARKWAY 1101 PARKWAY 1101 WUI           13D520     o    6123115   07/31/15   06/23115   6/23/2015    8/31/2015   06/23115    o    0       o
PASO ROBLES 1101   PASO ROBLES 1101 PASO ROBLES 1101 WUI   131 185         5/29/15   07/31/15   05/29/15   5/29/2015    8/31/2015   05/29/15    0    0       o
PASO ROBLES 1102   PASO ROBLES 1102PASO ROBLES 1102 CEM    131 186   208   5/7/15    07/31/15   05/12115   5/12/2015    8/31/2015   05/12/15    0    0       0
PASO ROBLES 1102   PASO ROBLES 1102PASO ROBLES 1102 WUI    131 187    2    5/20115   07/31/15   05/29/15   5/29/2015    8/31/2015   06/26115    1    1       1
PASO ROBLES 1104   PASO ROBLES 1104PASO ROBLES 1104 GEM    131 188   17    5/27115   07/31/15   06/11/15   7/21/2015    8/31/2015   09/23115    1    1       1
PASO ROBLES 1104   PASO ROBLES 1104PASO ROBLES 1104 WUI    131 189   17    5/29115   07/31/15   05/29/15   5129/2015    8/31/2015   05/29115    0    0       o
PAUL SWEET 2102    PAUL SWEET 2102PAUL SWEET 2102 WUI      130795     3    6/10115   07/31/15   08/D5/15   8/27/2015    8/31/2015   09/07115    6    6       6
PAUL SWEET 2103    PAUL SWEET 2103PAUL SWEET 2103 WUI      130796     0    6/10115   07/31/15   07/01/15    7/1/2015    8/31/2015   07/01115    o    0       0
PAUL SWEET 2105    PAUL SWEET 21D5PAUL SWEET 2105WUI       130797     2    6/10115   07/31/15   08/D5/15   8/28/2015    8/31/2015   09/14115    3    3       3
PAUL SWEET 2107    PAUL SWEET 2107PAUL SWEET 2107WUI       130798     2    6/10/15   07/31/15   07/D1/15    7/1/2015    8/31/2015   07/01/15    0    0       o
PEABODY 2104       PEABODY 21D4PEABODY 2104 WUI            130731     2    7/15115   07/31/15   D7/22/15   7/22/2D15    8/31/2015   07/22/15    0    0       o
PEABODY 2105       PEABODY 2105PEABODY 2105 WUI            130732     0    7/15/15   07/31/15   07/22/15   7/22/2015    8/31/2015   07/22/15    0    0       o
PEABODY 2106       PEABODY 2106PEABODY 2106 WUI            130733     2    7/15115   07/31/15   07/22/15   7/22/2015    8/31/2015   07/22/15    0    0       o
PEABODY 2107       PEABODY 2107PEABODY 2107 WUI            130734     2    7/15/15   07/31/15   07/21/15   7121/2015    8/31/2015   07/21115    0    0       0
PEABODY 2108       PEABODY 2108PEABODY 2108 WUI            130735     3    7/15/15   07/31/15   07/22/15   7/22/2015    8/31/2015   07/22/15    o    o       o
PEABODY 2113       PEABODY 2113PEABODY 2113 WUI            130736     5    7/15115   07/31/15   07/22/15   7/22/2015    8/31/2015   07/22/15    0    0       0
PEASE 1103         PEASE 1103PEASE 1103 WUI                131068     0    7/15115   07/31/15   07/21/15   7/21/2015    8/31/2015   07/21 115   0    0       0
PEASE 1104         PEASE 1104PEASE 1104 WUI                131069     1    7/15115   07/31/15   07/22/15   7/22/2015    8/3112015   07/22/15    0    0       o
PENNGROVE 1101     PENNGROVE 1101PENNGROVE 1101 CEMA       130689    59    6/4/15    07/31/15   06/23/15   6/25/2015    8/31/2015   07/06/15    1    1       1
PENNGROVE 1101     PENNGROVE 1101PENNGROVE 1101 WUI        130690     0    6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015   06/03115    0    0       o
PENRYN 1103        PENRYN 1103CEMA Lidar PENRYN 11         131828    84    9/14115   09/15/15   10/19/15   10/19/2015 10/15/2015    10/19115    0    0       0
PENRYN 1103        PENRYN 1103PENRYN 1103 AERIAL           131629    1D5   5/15115   D5/30/15   07/07/15   8/28/2015    6/30/2015   121D5115    23   23      23




                                                                                                                                                          PGE-CPUC_00011204
                                         Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 24 of 35




PENRYN 1103               PENRYN 1105CEMA Lidar PENRYN 11               131829   95    9/14/15    09/15/15   09/25/15   10/9/2015 10/15/2015      12/22/15   5    5       5
PENRYN 1103               PENRYN 1107CEMA Lidar PENRYN 11               131830   100   9/14115    09/15/15   09/25/15   11/13/2015 10/15/2015     12/29115   2    2       2
PEORIA FLAT 1701          PEORIA FLAT 1701CEMA Lidar PEORIA FL          131874   87    6/26115    09/15/15   10/13/15   10/13/2015 1011 5/2015    10/13115   0    0       0
PEORIA FLAT 1704A         PEORIA FLAT 1705CEMA Lidar PEORIA FL          131876   135   6/26115    09/15/15   10/27/15    2/2/2016    10115/2015   02/02/16   0    0       0
PERRY 1101                PERRY 1101PERRY 1101 GEMA                     131241   116   6/16115    07/31/15   07/01/15    7/9/2015    8/31/2015    09/23115   43   43      43
PETALUMA C 1102           PETALUMA C 1102PETALUMA C 1102 WUI            130565    2     6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015    06/03115   0    0       0
PETALUMA C 1105           PETALUMA C 1105PETALUMA C 1105 WUI            130566    0     6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015    06/03115   0    0       0
PETALUMA C 1106           PETALUMA C 1106PETALUMA C 1106 WUI            130567    2     613/15    07/31/15   06103/15    6/3/2015    8/31/2015    06/03115   0    0       0
PETALUMAC1108             PETALUMA C 1108PETALUMA C 1108 GEMA           131609   171   6/24115    05/30/15   07/07/15   7/27/2015    6/30/2015    09/09115   34   34      34
PETALUMA C 1108           PETALUMA C 1108PETALUMA C 1108 WUI            130568    0     613/15    07/31/15   06/03/15    6/3/2015    8/31/2015    06/03115   0    0       0
PETALUMAC1109             PETALUMA C 1109PETALUMA C 1109 GEMA           131610   96    6/23115    05/30/15   06/26/15   6/29/2015    6/30/2015    08/10115   2    2       2
PETALUMA C 1109           PETALUMA C 1109PETALUMA C 1109 WUI            130569          6/3/15    07/31/15   06/03/15    6/3/2015    8/31/2015    06/03115   0    0       0
PIKE CITY 1101            PIKE CITY 1101 PIKE CITY 1101 AERIA           131513   45    5/11115    05/01/15   07/01/15   9/18/2015    6/1/2015     02/29/16   3    3       3
PINECREST 0401            PINECREST 0401 PINECREST 0401 GEMA            131098    2    7/23115    07/01/15   08/04/15   10/29/2015   8/1/2015     12/31115   0    0       0
Pinedale 2109             PINEDALE 2109PINEDALE 2109 GEMA               131349   12    6/26115    07/31/15   07/07/15    717/2015    8/31/2015    07/07115   0    0       0
PINE GROVE 1101           PINE GROVE 1101 GEMA Lidar PINE GROV          131851   77    10128/15   09/15115   10128115   10/2812015 10/15/2015     10130115   0    0       0
PINEGROVE 1102            PINE GROVE 1102CEMA Lidar PINE GROV           131852   190   10/28/15   09/15/15   10/28/15   10/28/2015 10/15/2015     10/30115   0    0       0
Pit #31101                PIT N0 .31101 PIT N0 .31101 AERIAL            131580   48    6/12/15    05/30/15   07/21/15    8/3/2015    6/30/2015    10/31115   88   88      88
PITN011101                PIT N0.11101PIT N0.11101 AERIAL               131579   76    6/16115    05/30/15   07/21/15   7/27/2015    6/30/2015    11/09115   36   36      36
PITN011101                PIT NO 11101PIT NO 11101 WUI                  130965    6    5/22115    07/31/15   07/13/15   7/13/2015    8/31/2015    10/12/15   1    1       1
PITN0.51101               PIT N0 .51101 PIT N0 .51101 GEMA              131572   33     712/15    07/30115   07121/15    8/312015    8/30/2015    10/12/15   38   38      38
PLACER 1101               PLACER 1101 PLACER 1101 WUI                   130999    0    6/22/15    07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15   0    0       0
PLACER 1103               PLACER 1103PLACER 1103 WUI                    131000         6/22115    07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15   0    0       0
PLACER 1104               PLACER 1104PLACER 1104 WUI                    131001    2    6/22/15    07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15   0    0       0
PLACERVILLE 1109          PLACERVILLE 1109PLACERVILLE 1109 CEM          131039   60    6/21115    07/31/15   07/07/15   7/14/2015    8/31/2015    12/05115   5    5       5
PLACERVILLE 1109          PLACERVILLE 1109PLACERVILLE 1109 WUI          131040         6/22/15    07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115   0    0       0
PLACERVILLE 1110          PLACERVILLE 111 OPLACERVILLE 1110 CEM         131041   70    7/10115    07/31/15   07/14/15   7/14/2015    8/31/2015    12/31115   11   11      11
PLACERVILLE 1111          PLACERVILLE 1111 PLACERVILLE 1111 CEM         131042   24     7/3/15    07/01/15   07/07/15   7/21/2015    8/1/2015     10/19115   4    4       4
PLACERVILLE 1111          PLACERVILLE 1111 PLACERVILLE 1111 WUI         131043    4    6/22/15    07/31/15   07/07/15    7/7/2015    8/31/2015    07/07115   0    0       0
PLACERVILLE 1112          PLACERVILLE 1112PLACERVILLE 1112 CEM          131044   38    7/10115    07/31/15   07/16/15    817/2015    8/31/2015    11/10115   9    9       9
PLACERVILLE 1112          PLACERVILLE 1112PLACERVILLE 1112WUI           131045         6/22/15    07/31/15   07/07/15    717/2015    8/31/2015    07/07115   0    0       0
PLACERVILLE 2106-Eldrdo   PLACERVILLE 2106CEMA Lidar PLACERVIL          131831   288   9/14115    09/15/15   09/25/15   10/9/2015 10/15/2015      10/09115   0    0       0
PLACERVILLE 2106-Eldrdo   PLACERVILLE 2106-ELDRDOPLACERVILLE 2106 ELD   131564   108   5/29115    05/30115   07/01/15   7117/2015    6/30/2015    11/10115   47   47      47
PLEASANT GROVE 2103       PLEASANT GROVE 2103PLEASANT GROVE 2103        130996    8    6/22/15    07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115   0    0       0
PLEASANT GROVE 2104       PLEASANT GROVE 2104PLEASANT GROVE 2104        130997    1    6/22/15    07/31/15   07/07/15    717/2015    8/31/2015    07/07115   0    0       0
PLEASANT GROVE 2107       PLEASANT GROVE 2107PLEASANT GROVE 2107        130998    2     7/1/15    07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115   0    0       0
PLUMAS 1101               PLUMAS 1101PLUMAS 1101 WUI                    131067    0    7/15115    07/31/15   07/21/15   7/21/2015    8/31/2015    07/21115   0    0       0




                                                                                                                                                                       PGE-CPUC_00011205
                                     Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 25 of 35




POINT ARENA 1101        POINT ARENA 1101POINT ARENA 1101 CEM        131621    64    7/24/15    05/30/15     08/04/15    9/9/2015    6/30/2015    11/13/15     12     12     12
POINT ARENA 1101        POINT ARENA 1101POINT ARENA 1101 WUI        130679     2    7/22/15    07/31/15     07/22/15   7/22/2015    8/31/2015    07/22/15     o      o       0
POINT MORETTI 1101      POINT MORETTI 1101POINT MORETTI 1101 C      130760    89    7/17115    07/31/15     08/05/15   8/18/2015    8/3112015    09/28115    10     10      10
POINT MORETTI 1101      POINT MORETTI 1101POINT MORETTI 1101 W      130761     0    6/10115    07/31 / 15   07/01/15    7/1/2015    8/31/2015    07/01 115    o      o       o
POTTER VALLEY PH 1102   POTTER VALLEY PH 1102POTTERVALLEY PH 110    130539    31    6/19115    07/01/15     08/04/15   10/16/2015   8/1/2015     10/16115     o      o       o
POTTER VALLEY PH 1102   POTTER VALLEY PH 1102POTTERVALLEY PH 110    130540     2    6/19115    07/31/15     07/27/15   7/27/2015    8/31/2015    07/27115     o      o       o
POTTER VALLEY PH 1105   POTTER VALLEY PH 1105POTTERVALLEY PH 110    130541    10    7/28115    07/31/15     07/28/15   7/28/2015    8/31/2015    07/28115     o      o       o
POTTER VALLEY PH 1105   POTTER VALLEY PH 1105POTTER VALLEY PH 110   131622    123   8/3/15     05/30/15     08/04/15   8/17/2015    6/3012015    12/01115     12     12     12
POWER HOUSE NO 2 1103   POWER HOUSE 2 1103CEMA Lidar POWER HOU      131877    84    8/25115    09/15/15     09108/15    2/2/2016    10115/2015   02/02/16     o      o       0
POWER HOUSE NO 2 1103   POWER HOUSE NO 21103POWER HOUSE NO 2110     131327    113   7/17/15    07/01/15     08/04/15   8/19/2015    811/2015     02/05116    131    131     131
POWER HOUSE NO 3 1101   POWER HOUSE NO 31101POWER HOUSE NO 3110     131328    39    6/25115    07/01/15     07/28/15   7/23/2015    811/2015     12/31115    1342   1342   1342
POWER HOUSE NO 3 1102   POWER HOUSE NO 3 1102POWER HOUSE NO 3 110   131329    28    5/21115    07/31/15     06/17/15   6/17/2015    8/31/2015    12/31115    860    860     860
POWER HOUSE NO 3 1103   POWER HOUSE 3 1103CEMA Lidar POWER HOU      131878    55    7/8/15     09/15/15     09/08/15    2/2/2016    1011512015   02/02/16     o      o       o
POWER HOUSE NO 3 1103   POWER HOUSE NO 31103POWER HOUSE NO 3110     131330    71    7/8/15     07/31/15     08/04/15    9/1/2015    8/31/2015    12/01115    777    777     777
PRUNEDALE 1107          PRUNEDALE 1107PRUNEDALE 1107 WUI            131221     4    6/10115    07/31/15     07/01/15    9/2/2015    8/31/2015    09/14115            1
PUEBLO 1102             PUEBLO 1102PUEBLO 1102 WUI                  130647     0    6/8/15     07/31115     07122/15   613012015    8/3112015    10116115     2      2       2
PUEBLO 1103             PUEBLO 1103PUEBLO 1103 WUI                  130648     0    6/11 115   07/31/15     07/16/15   7/16/2015    8/31/2015    07/16115     0      o       o
PUEBLO 1104             PUEBLO 1104PUEBLO 1104 CEMA                 130649     5    6/10115    07/31/15     07/16/15   6/16/2015    8/31/2015    09/14115     10     10     10
PUEBLO 1104             PUEBLO 1104PUEBLO 1104 WUI                  130650     0    6/11/15    07/31/15     08/03/15   6/30/2015    8/31/2015    08/24115     6      6       6
PUEBLO 1105             PUEBLO 1105PUEBLO 1105 WUI                  130651     0    6/17115    07/31/15     06/30/15   6/30/2015    8/31/2015    10/12/15     6      6       6
PUEBLO 2102             PUEBLO 2102PUEBLO 2102 CEMA                 130652    206   7/9/15     07/31/15     07111/15   8126/2015    8/3112015    09/28115     2      2       2
PUEBLO 2102             PUEBLO 2102PUEBLO 2102 WUI                  130653     2    7/9/15     07/31/15     07/27/15   7/27/2015    8/31/2015    07/27115     o      o       o
PUEBLO 2103             PUEBLO 2103PUEBLO 2103 WUI                  130654          6/26115    07/31/15     07120/15   8/24/2015    8/3112015    11/25115    29     29      29
PURISIMA SUB 1101       PURISIMA SUB 1101 PURISMA SUB 1101 CEM      131223    87    5/1/15     07/31/15     05/29/15   5/15/2015    8/31/2015    05/30115     5      5       5
PUTAH CREEK 1102        PUTAH CREEK 1102PUTAH CREEK 1102 AER        131627    111   5/28/15    05/30/15     06/22/15    9/9/2015    6/30/2015    10/05115     6      6       6
PU TAH CREEK 1103       PUTAH CREEK 1103PUTAH CREEK 1103 WUI        130737     0    7/15115    07/30/15     07/20/15   7/20/2015    8/31/2015    07/20115     o      o       0
QUARRY RD. 0401         QUARRY RD. 0401 QUARRY RD. 0401 CEMA        130854    144   5/28115    07/31 / 15   08/06/15   12/31/2015 8/31/2015      12/31115     o      o       o
QUARRY RD. 0401         QUARRY RD. 0401 QUARRY RD. 0401 WUI         130855     2    6/10115    07/31/15     07/01/15    7/1/2015    8/31/2015    07/01115     o      o       o
RACETRACK SUB 1703      RACETRACK SUB 1703RACETRACK SUB 1703 W      131 122    0    6/25/15    07/31/15     07/23/15   7123/2015    8/31/2015    07/23115     0      0       0
RACETRACK SUB 1703 A    RACETRACK 1703CEMA Lidar RACETRACK          131879    74    6/26115    09/15/15     10/13/15   10/1312015 10115/2015     10/13115     o      o       o
RACETRACK SUB 1704      RACETRACK SUB 1704CEMA lidar Racetrack      131886    47    6/26115    09/15/15     10/27/15   10/29/2015 10115/2015     10/30115     0      0       o
RACETRACK SUB 1704      RACETRACK SUB 1704RACETRACK SUB 1704 C      131 123   67    6/26115    07/01/15     06/26/15   6/26/2015    811/2015     06/26115     o      o       o
RADUM 1101              RADUM 1101RADUM 1101 GEMA                   130283    13    6/15115    07/31/15     06116/15   6/16/2015    8/3112015    07/11115     1              1
RADUM 1102              RADUM 1102RADUM 1102 WUI                    130284     o    7/13115    07/31/15     07/13/15   7/13/2015    8/31/2015    07/13115     o      0       o
RADUM 1105              RADUM 1105RADUM 1105 CEMA                   130285    27    6/5/15     06/30/15     06/30/15   8/25/2015    7/30/2015    12/05115     4      4       4
RAINBOW SUB 1105        RAINBOW SUB 1105RAINBOW SUB 1105 WUI        131399     0    717/15     07/31/15     07/07/15    717/2015    8/31/2015    07/07115     0      0       0
RAINBOW SUB 1106        RAINBOW SUB 1106RAINBOW SUB 1106 GEM        131400     2    6/16115    07/31/15     06130/15   7/21/2015    8/31/2015    09/07115     3      3       3




                                                                                                                                                                         PGE-CPUC_00011206
                                   Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 26 of 35




RAINBOW SUB 1106    RAINBOW SUB 1106RAINBOW SUB 1106 WUI     131401    4    6/16115   07/31/15    07/07/15   717/2015    8/31/2015    07/07/15   0    0       0
RAWSON 1103         RAWSON 1103RAWSON 1103WUI                130955         6/3/15    07/31/15    06/03/15   6/3/2015    8/31/2015    06/03115   0    0       0
RED BLUFF 1101      RED BLUFF 1101RED BLUFF 1101 GEMA        131573   103   6/26115   07/30/15    07/21/15   7/27/2015   8/30/2015    09/28115   2    2       2
RED BLUFF 1101      RED BLUFF 1101RED BLU FF 1101 WUI        130956    0    6/9/15    07/31/15    06/09/15   6/9/2015    8/31/2015    06/09115   0    0       0
RED BLUFF 1103      RED BLUFF 1103RED BLU FF 1103WUI         130957         6/9/15    07/31/15    06/09/15   6/9/2015    8/31/2015    06/09/15   0    0       0
RED BLUFF 1104      RED BLUFF 1104RED BLUFF 1104 WUI         130958    6    6/12/15   07/31/15    07/13/15   7/13/2015   8/31/2015    09/21115   3    3       3
RED BLUFF 1105      RED BLUFF 1105RED BLUFF 1105 WUI         130959    0    6/9/15    07/31/15    06/09/15   6/9/2015    8/31/2015    06/09115   0    0       0
REDBUD 1102         REDBUD 1102REDBUD 1102 WUI               130635    5    6/26115   07/31/15    07/09/15   9/17/2015   8/31/2015    02/29116   0    0       0
REDWOOD CITY 1103   REDWOOD CITY 1103REDWOOD CITY 1103 WU    130488    0    7/27115   07/31/15    07/28/15   7/28/2015   8/31/2015    07/28115   0    0       0
REEDLEY 1110        REEDLEY 1110REEDLEY 1110 WUI             131319    0    6/16115   07/31/15    07/07/15   717/2015    8/31/2015    07/07115   0    0       0
REEDLEY 1112        REEDLEY 1112REEDLEY 1112 WUI             131320    4    6/16115   07/31/15    07/07/15   717/2015    8/31/2015    07/07115   0    0       0
RENFRO 2101         RENFRO 2101 RENFRO 2101 WUI              131411    5    6/22/15   07/31/15    06/22/15   6/22/2015   8/31/2015    06/22/15   0    0       0
RENFRO 2103         RENFRO 2103RENFRO 2103 WUI               131413    0    5/14115   07/31/15    06/12/15   6/12/2015   8/3112015    06/12/15   0    0       0
RESEARCH SUB 2102   RESEARCH SUB 2102RESEARCH SUB 2102 WU    130436    0    717/15    07/31/15    07/07/15   717/2015    8/31/2015    07/07115   0    0       0
RICHMOND 1127       RICHMOND 1127RICHMOND 1127WUI            130294    0    7/13115   07/31/15    07/13/15   7/13/2015   8/31/2015    07/13115   0    0       0
RICHMOND 1129       RICHMOND 1129RICHMOND 1129WUI            130295    0    7/13115   07/31115    07113115   7/1312015   8/31/2015    07/13115   0    0       0
RINCON 1101         RINCON 1101RINCON 1101 GEMA              131611   56    6/11115   05/30/15    07/17/15   7/20/2015   6/3012015    08/03115   6    6       6
RINCON 1103         RINCON 1103RINCON 1103 GEMA              130664   70    6/30115   07/01/15    08/03/15   8/3/2015    8/1/2015     12/29115   17   17      17
RINCON 1103         RINCON 1103RINCON 1103 WUI               130665    0    6/11/15   07/31/15    06/11/15   6/11/2015   8/31/2015    06/11115   0    0       0
RINCON 1104         RINCON 1104RINCON 1104 CEMA              130666   15    6/9/15    07/01/15    06/09/15   6/9/2015    8/1/2015     06/09115   0    0       0
RINCON 1104         RINCON 1104RINCON 1104 WUI               130667    0    6/11115   07/31/15    06111/15   6/1112015   8/31/2015    06/11115   0    0       0
RIO BRAVO 1103      RIO BRAVO 1103RIO BRAVO 1103 WUI         131350    0    5/14115   07/31/15    06/12/15   6/1212015   8/31/2015    06/12/15   0    0       0
RIO DELL 1102       RIO DELL 1102RIO DELL 1102 CEMA          131266   94    7/1/15    07/31/15    07/27/15   7/27/2015   8/31/2015    08/17115   14   14      14
RIO DELL 1102       RIO DELL 1102RIO DELL 11 02 W UI         131267    0    5/27/15   07/31 /15   07/20/15   7/20/2015   8/31/2015    07/20115   0    0       0
RISING RIVER 1101   RISING RIVER 1101RISING RIVER 1101 AE    131574   82    6/10/15   05/30/15    07/21/15   8/3/2015    5/30/2015    10/19115   43   43      43
RIVERBANK 1711      RIVERBANK 1711RIVERBANK 1711 WUI         131099    1    6/25115   07/31/15    07/23/15   7/23/2015   8/31/2015    07/23115   0    0       0
ROB ROY 2104        ROB ROY 2104CEMA Lidar ROB ROY 2         131770   151   7/16115   09/15/15    11/05/15   3/2/2016    10/15/2015   03/02/16   0    0       0
ROB ROY2104         ROB ROY 2104ROB ROY 2104 CEMA            131458   192   6/11115   05/01/15    08/05/15   717/2015    6/1/2015     12/05115   86   86      86
ROB ROY 2104        ROB ROY 2104ROB ROY 2104 WUI             130837    8    6/10115   07/31/15    07/01/15   7/1/2015    8/31/2015    07/01115   0    0       0
ROB ROY 2105        ROB ROY 2105ROB ROY 2105 CEMA            130838   54    719/15    07/31/15    08/05/15   8/2112015   8/31/2015    09/21115   7    7       7
ROB ROY2105         ROB ROY 2105ROB ROY 2105 WUI             130839    3    6/10115   07/31/15    07/01/15   9/2/2015    8/31/2015    10/16115   2    2       2
ROCKLIN 1102        ROCKLIN 1102ROCKLIN 1102WUI              130975    0    711/15    07/31/15    07/07/15   717/2015    8/31/2015    07/07115   0    0       0
ROSEDALE SUB 2102   ROSEDALE SUB 2102ROSEDALE SUB 2102 WU    131426    1    6/9/15    07/31/15    06122115   6/22/2015   8/3112015    06/22115   0    0       0
ROSSMOOR 1101       ROSSMOOR 1101 ROSSMOOR 1101 WUI          130355    2    717/15    07/31/15    07/07/15   717/2015    8/31/2015    07/07115   0    0       0
ROSSMOOR 1104       ROSSMOOR 1104ROSSMOOR 1104 WUI           130356    2    717/15    07/31/15    07/07/15   8/2012015   8/31/2015    08/31115   1    1       1
ROSSMOOR 1105       ROSSMOOR 1105ROSSMOOR 1105 WUI           130357    0    7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015    07/15115   0    0       0
ROSSMOOR 1106       ROSSMOOR 1106ROSSMOOR 1106 WUI           130358    0    7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015    07/15115   0    0       0




                                                                                                                                                           PGE-CPUC_00011207
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 27 of 35




ROSSMOOR 1108            ROSSMOOR 1108ROSSMOOR 1108 CEMA                  130359    33    6/30115   07/31/15     07/15/15   8/25/2015   8/31/2015   10/07/15    9     9       9
ROSSMOOR 1108            ROSSMOOR 1108ROSSMOOR 1108 WUI                   130360     4    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0     o       0
ROUGH AND READY ISLA 1102 ROUGH AND READY ISLA 1102ROUGH AND READY ISAL   131091     1    7/21115   07/31/15     07/21/15   7/21/2015   8/31/2015   07/21115    o     o       0
SALMON CREEK 1101        SALMON CREEK 1101SALMON CREEK 1101 CE            130630    64    6/5/15    07/01/15     06/26/15   6/29/2015   811 /2015   07/06115    2     2       2
SALT SPRINGS 2101        SALT SPRINGS 2101SALT SPRINGS 2101 CE            131 117   31    7/Z3/15   07/31/15     08/04/15   8/24/2015   8/31/2015   11/10/15   31    31      31
SALT SPRINGS 2102        SALT SPRINGS 2102CEMA Lidar SALT SPRI            131853     5    8/21/15   09/15/15     09/21/15   9/21/2015 10/15/2015    09/21115    0     o       0
SALT SPRINGS 2102        SALT SPRINGS 2102SAL T SPRINGS 2102 CE           131 118   72    6/5/15    07/31/15     08/04/15   8/14/2015   8/31/2015   10/19115   270   270     270
SAN ARDO 1102            SAN ARDO 1102SAN ARDO 1102 WUI                   131 135         6/10115   07/31/15     07/01/15   7/1/2015    8/31/2015   07/01115    0     0       o
SAND CREEK 1103          SAND CREEK 1103SAND CREEK 1103 CEMA              131414    111   6/9/15    07/31/15     06/23/15   6/11/2015   8/31/2015   08/24/15   261   261     261
SAN LEANDRO 1109         SAN LEANDRO 1109SAN LEANDRO 1109 WUI             130280     o    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0     0       o
SAN LEANDRO 1114         SAN LEANDRO 1114SAN LEANDRO 111 4 WUI            130281     o    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o     o       o
SAN LUIS OBISPO 1101     SAN LUIS OBISPO 1101SAN LUI OBISPO 1101          131190    55    6/5/15    07/31/15     06/05/15   6/5/2015    8/31/2015   06/05115    0     0       0
SAN LUIS OBISPO 1102     SAN LUIS OBISPO 1102SAN LUIS OBISPO 1102         131 191    1    6/5/15    07/31/15     06/05/15   6/5/2015    8/31/2015   06/05/15    0     0       o
SAN LUIS OBISPO 1104     SAN LUIS OBISPO 1104SAN LUIS OBISPO 1104         131 192   66    6/5/15    07/31/15     06/11/15   7/14/2015   8/31/2015   07/20115    2     2       2
SAN LUIS OBISPO 1104     SAN LUIS OBISPO 1104SAN LUIS OBISPO 1104         131 193    4    6/5/15    07/31/15     06/05/15   6/5/2015    8/31/2015   06/05115    o     o       o
SAN LUIS OBISPO 1107     SAN LUIS OBISPO 1107SAN LUIS OBISPO 1107         131194    94    5/18115   07/31/15     05/25115   5/26/2015   8/31/2015   07/27115   14    14      14
SAN LUIS OBISPO 1107     SAN LUIS OBISPO 1107SAN LUIS OBISPO 1107         131 195    2    6/5/15    07/31/15     06/05/15   6/5/2015    8/31/2015   06/05115    o     0       o
SAN LUIS OBISPO 1108     SAN LUIS OBISPO 1108SAN LUIS OBISPO 1108         131 196    3    6/5/15    07/31/15     06/05/15   6/5/2015    8/31/2015   06/05115    0     0       o
SAN MIGUEL 1104          SAN MIGUEL 1104SAN MIQUEL 1104 CEMA              131 197   203   5/8/15    07/31/15     07/07/15   717/2015    8/31/2015   09/23115    1     1       1
SAN MIGUEL 1105          SAN MIGUEL 1105SAN MIGUEL 1105 WUI               131 198    o    4/23115   07/31/15     04/29/15   4/29/2015   8/31/2015   04/29115    o     o       o
SAN MIGUEL 1106          SAN MIGUEL 1106SAN MIQUEL 1106 CEMA              131 199   102   4/23115   07/31/15     05114/15   5/15/2015   8/31/2015   07/27115    3     3       3
SAN RAFAEL 1101          SAN RAFAEL 1101 SAN RAFAEL 1101 WUI              130497     0    6/23115   07/31/15     06/23/15   6/23/2015   8/31/2015   06/23115    0     0       o
SAN RAFAEL 1102          SAN RAFAEL 1102SAN RAFAEL 1102WUI                130498          6/18115   07/31/15     06/26/15   6/29/2015   8/31/2015   08/31115    5     5       5
SAN RAFAEL 1104          SAN RAFAEL 1104SAN RAFAEL 1104 WUI               130499          6/16115   07/31/15     07/20/15   7/30/2015   8/31/2015   11/25115   13    13      13
SAN RAFAEL 1105          SAN RAFAEL 1105SAN RAFAEL 1105 WUI               130500     0    5/1/15    06/15/15     06/12/15   6/12/2015   7/15/2015   08/13115    1     1       1
SAN RAFAEL 1106          SAN RAFAEL 1106SAN RAFAEL 1106 WUI               130501     0    6/11115   07/31/15     06/11/15   6/11/2015   8/31/2015   06/11115    o     o       0
SAN RAFAEL 1107          SAN RAFAEL 1107SAN RAFAEL 1107 WUI               130502     1    7/9/15    07/31/15     07/20/15   9/10/2015   8/31/2015   12/05115    7     7       7
SAN RAFAEL 1108          SAN RAFAEL 1108SAN RAFAEL 1108 CEMA              130503    108   6/23115   07/31/15     06/23/15   6/23/2015   8/31/2015   06/23115    0     0       0
SAN RAFAEL 1108          SAN RAFAEL 1108SAN RAFAEL 1108 WUI               130504     1    5/23/15   07/31/15     07/01/15   6/29/2015   8/31/2015   11/25115    4     4       4
SAN RAFAEL 1109          SAN RAFAEL 1109SAN RAFAEL 1109 WUI               130505     4    7/2/15    07/31/15     07/03/15   8/26/2015   8/31/2015   10/19115    1     1       1
SAN RAMON 2101           SAN RAMON 2101SAN RAMON 2101 WUI                 130361     o    7/13115   07/31 / 15   07/13/15   7/13/2015   8/31/2015   07/13115    o     o       0
SAN RAMON 2102           SAN RAMON 2102SAN RAMON 2102 WUI                 130362     o    7/8/15    07/31/15     07/08/15   7/8/2015    8/31/2015   07/08115    o     o       o
SAN RAMON 2103           SAN RAMON 2103SAN RAMON 2103 WUI                 130363     1    7/8/15    07/31/15     07/08/15   7/812015    8/3112015   07/08115    o     o       o
SAN RAMO N 2104          SAN RAMON 2104SAN RAMON 2104 WUI                 130364     0    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o     0       o
SAN RAMON 2105           SAN RAMON 2105SAN RAMON 2105 CEMA                130365     5    6/16115   07/31/15     07/15/15   8/17/2015   8/31/2015   08/24115    2     2       2
SAN RAMON 2106           SAN RAMON 2106SAN RAMON 2106 WUI                 130366     o    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o     o       0
SAN RAMON 2107           SAN RAMON 2107SAN RAMON 2107 WUI                 130279     5    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0     o       0




                                                                                                                                                                          PGE-CPUC_00011208
                                     Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 28 of 35




SAN RAMON 2108         SAN RAMON 2108SAN RAMON 2108 WUI           130367         7/13115   07/31/15   07/13/15   7/13/2015   8/31/2D15   07/13115    0    0       0
SAN RAMON 2110         SAN RAMON 211 OSAN RAMON 2110 WUI          130368    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0    0       0
SAN RAMON 2114         SAN RAMON 2114SAN RAMON 2114 WUI           130369    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0    0       0
SAN RAMON 2117         SAN RAMON 2117SAN RAMON 2117 WUI           130370    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0    0       0
SAN RAMON 2118         SAN RAMON 2118SAN RAMON 2118 CEMA          130371    2    6/12/15   07/31/15   06/12/15   6/12/2015   8/31/2015   06/12/15    0    o       0
SAN RAMON 2118         SAN RAMON 2118SAN RAMON 2118 WUI           130372    1    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0    0       0
SAN RAMON 2119         SAN RAMON 2119SAN RAMON 2119 WUI           130373    0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    o    o       0
SANTA MARIA 1108       SANTA MARIA 11D8SANTA MARIA 1108 WUI       131200    0    6/5/15    07/31/15   06105/15    6/5/2015   8/31/2015   06/05115    0    0       0
SANTA MARIA 1112       SANTA MARIA 1112SANTA MARIA 1112WUI        131201    o    6/5/15    07/31/15   06/05/15    6/512015   8/31/2015   06/05115    o    o       0
SANTA NELLA 1101       SANTA NELLA 1101SANTA NELLA 1101 WUI       131377    0    6/25115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    0    0       0
SANTAROSAA1102         SANTA ROSA A 1102SANTA ROSA A 1102WU       130527    0    6/3/15    07/31/15   06/03/15    6/3/2015   8/31/2015   06/03115    0    0       0
SANTA ROSA A 1107      SANTA ROSA A 1107SANTA ROSA A 1107WU       130528    0    6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015   06/11115    o    o       0
SANTA ROSA A 1108      SANTA ROSA A 1108SANTA ROSA A 1108 WU      130529    1    6/3/15    07/31/15   06/03/15    6/3/2015   8/3112015   06/03/15    0    0       o
SANTA ROSA A 1110      SANTA ROSA A 1110SANTA ROSA A 1110 W       130530    o    6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015   06/11115    o    o       o
SANTA ROSA A 1111      SANTA ROSA A 1111SANTA ROSA A 1111 WU      130531         6/11115   07/31/15   06/11/15   6/11/2015   8/31/2015   06/11115    0    0       0
SANTA YNEZ 1101        SANTA YNEZ 1101SANTAYNEZ 1101 CEMA         131202   88    619/15    07/31115   06/09115    6/9/2015   8/31/2015   06109115    0    0       o
SANTA YNEZ 1102        SANTA YNEZ 1102SANTA YNEZ 1102 WUI         131203    2    6/9/15    07/31/15   06/09/15    6/912015   8/31/2015   06/09115    0    0       o
SARANAP 0401           SARANAP 0401SARANAP 0401 WUI               130319    0    717/15    07/31/15   07/07/15    717/2015   8/31/2015   07/07115    0    0       0
SARATOGA 1105          SARATOGA 1105SARATOGA 1105 WUI             130803    1    7/28115   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28115    o    o       o
SARATOGA 1106          SARATOGA 1106SARATOGA 1106 GEMA            130804   41    6/25115   07/31/15   07/28/15   7/28/2015   8/31/2015   08/25115    3    3       3
SARATOGA1115           SARATOGA 11 15SARATOGA 1115 WUI            130806    1    7/28115   07/31/15   07128/15   7/28/2015   8/31/2015   07/28115    0    o       o
SAUSALITO 1101         SAUSALITO 1101SAUSALITO 11D1 WUI           130547    o    7/21115   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21115    0    0       o
SAUSALITO 1102         SAUSALITO 1102SAUSALITO 1102 WUI           130548    o    6/19115   07/31/15   06/30/15   6/23/2015   8/31/2015   10/19115
SEACLIFF 0401          SEACLIFF 0401SEAGLIFF 0401 CEMA            130821   12    7/17/15   07/31/15   08/05/15   9/11/2015   8/31/2015   09/21115
SEACLIFF 0401          SEACLIFF 0401SEAGLIFF 0401 WUI             130822    0    6/10/15   07/31/15   07/01/15    8/6/2015   8/31/2015   08/17115    1    1       1
SHADY GLEN 1101        SHADY GLEN 1101SHADY GLEN 1101 GEMA        130992   61    4129115   07/31/15   06/10115    6/9/2015   8/31/2015   10/16115    69   69      69
SHADY GLEN 1101        SHADY GLEN 1101SHADY GLEN 1101 WUI         130993    1    7/1/15    07/31/15   07/07/15    717/2015   8/31/2015   07/07/15    0    0       0
SHADY GLEN 1102        SHADY GLEN 1102CEMA Lidar SHADY GLE        131832   46    9/14115   09/15/15   10/09/15   1019/2015 10/15/2015    10/09115    0    0       0
SHADY GLEN 1102        SHADY GLEN 1102SHADY GLEN 1102 GEMA        130994   19    7/3/15    07/31/15   07/07/15   8/28/2015   8/31/2015   12/29115    15   15      15
SHADY GLEN 1102        SHADY GLEN 1102SHADY GLEN 1102WUI          130995    0    6/21115   07/31/15   06/26/15   6/29/2015   8/31/2015   09/21115    2    2       2
SHINGLE SPRINGS 1103   SHINGLE SPRINGS 1103SHINGLE SPRINGS 1103   131055   55    6/8/15    07/01/15   06/12/15   6/29/2015   8/1/2015    09/28115    5    5       5
SHINGLE SPRINGS 1104   SHINGLE SPRINGS 1104CEMA Lidar SHINGLES    131833   61    8/24115   09/15/15   10/29/15   11/16/2015 10/15/2015   02/02/16    0    0       0
SHINGLE SPRINGS 1104   SHINGLE SPRINGS 1104SHINGLE SPRINGS 1104   131056   161   6/13115   07/01/15   06126/15    7/712015   81112015    02/02/16    37   37      37
SHINGLE SPRINGS 2105   SHINGLE SPRINGS 2105SHINGLE SPRINGS 2105   131057   43    5/18115   07/01/15   07/16/15    8/6/2015   8/1/2015    10/05/15    2    2       2
SHINGLE SPRINGS 2105   SHINGLE SPRINGS 2105SHINGLE SPRINGS 2105   131058    0    6/21/15   07/31/15   07/07/15    717/2015   8/31/2015   07/07115    0    0       0
SHINGLE SPRINGS 2106   SHINGLE SPRINGS 2106SHINGLE SPRINGS 2106   131630   428   6/21/15   05/30/15   07/07/15   6/30/2015   6/30/2015   12/31 115   27   27      27
SHINGLE SPRINGS 2109   SHINGLE SPRINGS 2109GEMA Lidar Shingle S   131882   220   9/14115   09/15/15   10129/15   11/16/2015 10/15/2015   02/02/16    6    6       6




                                                                                                                                                               PGE-CPUC_00011209
                                      Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 29 of 35




SHINGLE SPRINGS 2109   SHINGLE SPRINGS 2110 CEMA Lidar Shingle S-16CEMA i..jdar Shingle S   131883    69    10/9115    09/15/15   10/09/15   10/9/2015 10/15/2015    10/09115    0      0      0
SILVERADO 2103         SILVERADO 2103SILVERADO 2103 CEMA                                    130684    169   6/25115    07/31/15   08/05/15   8/25/2015   8/31/2015   10/19115    9      9      9
SILVERADO 2103         SILVERADO 2103SILVERADO 2103 WUI                                     130685    7     6/25115    07/31/15   08/05/15    8/5/2015   8/31/2015   08/05115    0      0      0
SILVERADO 2104         SILVERADO 2104SILVERADO 2104 CEMA                                    130686    150   6/15115    07/31/15   08/05/15   6/29/2015   8/31/2015   10/16115    83    83      83
SILVERADO 2104         SILVERADO 2104SILVERADO 2104 WUI                                     130687          6/15115    07/31/15   08/05/15   8/12/2015   8/31/2015   09/21115    2      2      2
SILVERADO 2105         SILVERADO 2105SILVERADO 2105 WUI                                     130688    2     6/23115    07/31/15   07/21/15   7/21/2015   8/31/2015   11/10115    22    22      22
SISQUOC 1101           SISQUOC 1101SISQUOC 1101 WUI                                         131207    9     5/29115    07/31/15   05/29/15   5/29/2015   8/31/2015   05/29115    0      0      0
SISQUOC 1102           SISQUOC 1102SISQUOC 1102 CEMA                                        131208    166   518/15     07/31/15   06/15/15   6/15/2015   8/31/2015   07/09115    2      2      2
SISQUOC 1102           SISQUOC 1102SISQUOC 1102 WUI                                         131209     1    5/8/15     07/31/15   05/29/15   5/29/2015   8/31/2015   05/29115    0      0      0
SISQUOC 1103           SISQUOC 1103SISQUOC 1103 WUI                                         131210    0     5/29115    07/31/15   05/29/15   5/29/2015   8/31/2015   05/29115    0      0      0
SMARlVILLE 1101        SMARlVILLE 1101SMARlVILLE 1101 CEMA                                  131543    95    6/26115    06/01/15   07/28/15    9/9/2015   7/1/2015    10/19115    24    24      24
SOBRANTE 1101          SOBRANTE 1101SOBRANTE 1101 GEMA                                      131551    31    5/22/15    06/01/15   06/02/15   6/22/2015   7/1/2015    06/25115    27    27      27
SOBRANTE 1101          SOBRANTE 1101SOBRANTE 1101 WUI                                       130431     1    5/21115    07/31/15   05/21/15   5/21/2015   8/3112015   05/21/15    0      0      0
SOBRANTE 1102          SOBRANTE 1102SOBRANTE 1102 GEMA                                      130432    39    6/1/15     07/31/15   06/23/15    717/2015   8/31/2015   08/24115    15    15      15
SOBRANTE 1102          SOBRANTE 1102SOBRANTE 1102WUI                                        130433          6/1/15     07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0      0      0
SOBRANTE 1103          SOBRANTE 1103SOBRANTE 1103CEMA                                       130434    8     6129115    07/31115   07115115   7/15/2015   8/31/2015   07/15115    0      0      0
SOBRANTE 1103          SOBRANTE 1103SOBRANTE 1103WUI                                        130435          6/1/15     07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0      0      0
SOLEDAD 2101           SOLEDAD 2101SOLEDAD2101 WUI                                          131 130    1    6/10115    07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115    0      0      0
SONOMA 1102            SONOMA 1102SONOMA 1102 CEMA                                          131612    26    6/30115    05/30/15   06/30/15   6/30/2015   6/30/2015   06/30115    0      0      0
SONOMA1103             SONOMA 1103SONOMA 1103 CEMA                                          131613    40    6/11115    05/30/15   07/21/15   7/21/2015   6/30/2015   09/28115    3      3      3
SONOMA 1103            SONOMA 1103SONOMA 1103 WUI                                           130583    2     6/11115    07/31/15   06111/15   6/11/2015   8/31/2015   06111115    0      0       0
SONOMA1104             SONOMA 1104SONOMA 1104 AERIAL                                        131614    81    516/15     05/30/15   06/11/15   6/25/2015   6/3012015   07/06115     1     1      1
SONOMA 1104            SONOMA 1104SONOMA 1104 WUI                                           130584    0     6/11 115   07/31/15   06/11/15   6/11/2015   8/31/2015   06/11115    0      0      0
SONOMA 1105            SONOMA 1105SONOMA 1105 AERIAL                                        130585    91    6/2/15     07/01/15   06/02/15    6/2/2015   811/2015    06/02/15    0      0      0
SONOMA1106             SONOMA 1106SONOMA 1106 CEMA                                          131615    14    6/15/15    05/30/15   06/15/15   6/15/2015   6/30/2015   06/15115    0      0      0
SONOMA 1106            SONOMA 1106SONOMA 1106 WUI                                           130586    0     6/11115    07/31/15   06/11115   6/11/2015   8/31/2015   06/11115    0      0      0
SONOMA1107             SONOMA 1107SONOMA 1107 AERIAL                                        131616    76    6/2/15     05/30/15   06/02/15    6/2/2015   6/30/2015   06/02/15    0      0      0
SONOMA1107             SONOMA 1107SONOMA 1107 WUI                                           130587    0     6/2/15     07/31/15   06/02/15    6/2/2015   8/31/2015   06/02/15    0      0      0
SOQUEL0401             SOQUEL 0401SOQUEL 0401 CEMA                                          130799    39    6/10115    07/31/15   08/05/15    8/5/2015   8/31/2015   08/05115    o      o      o
SOQUEL0402             SOQUEL 0402SOQUEL 0402 GEMA                                          130800    10    7/1/15     07/31/15   07/01/15    7/1/2015   8/31/2015   07/01115    0      0      0
SPANISH CREEK 4401     SPANISH CREEK 4401 SPANISH CREEK 4401 A                              131604    12    6/15115    05/30/15   07/15/15   10/12/2015 6/30/2015    12/05115    3      3      3
SPENCE 1123            SPENCE 1123SPENCE 1123 GEMA                                          131 136   54    7/21/15    07/31/15   08/05/15   8/10/2015   8/31/2015   09/21115    9      9      9
SPRING GAP 1701        SPRING GAP 1701SPRING GAP 1701 OTHE                                  131084    0     616/15     07/01/15   08/04/15   1011/2015   81112015    03/03116    160   160     160
SPRUCE 0401            SPRUCE 0401SPRUCE 0401 GEMA                                          131540    6     615/15     06/01/15   06/16/15   8/24/2015   7/1/2015    12/05/15    8      8      8
STAFFORD 1101          STAFFORD 1101STAFFORD 1101 WUI                                       130636     1    7/2/15     07/31/15   07/21/15   7/21/2015   8/31/2015   10/16/15    5      5      5
STAFFORD 1102          STAFFORD 1102STAFFORD 1102WUI                                        130637          6/19115    07/31/15   07/21/15   7/21/2015   8/31/2015   11/25/15    2      2      2
STAGG2105              STAGG 2105STAGG 2105WUI                                              131079    0     7/21115    07/31/15   07/21/15   7/21/2015   8/31/2015   07/21 115   0      0      0




                                                                                                                                                                                            PGE-CPUC_00011210
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 30 of 35




STANISLAUS 1701           STANISLAUS 1701CEMA Lidar STANISLAU           131854   59   8/21115   09/15/15   09/21/15   9/21/2015 10/15/2015    09/21115    0     0       0
STANISLAUS 1702 A         STANISLAUS 1702CEMA Lidar STANISLAU           131855   96   B/24/15   09/15/15   09/29/15   10/6/2015 10/15/2015    02/25116   119   119     119
STANISLAUS 1702 B         STANISLAUS 1702 BSTANISLAUS 1702 BCE          131749   59   6/29115   07/11/15   07/14/15   8/13/2015   8/11/2015   11/10115   217   217     217
STELLING 1104             STELLING 1104STELLING 1104 WUI                130816   0    7/27/15   07/31/15   08/04/15   814/2015    8/31/2015   08/04115    0     0       0
STELLING 1109             STELLING 1109STELLING 1109 WUI                130817        7/28/15   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28/15    0     0       0
STELLING 1110             STELLING 1110STELLING 1110 CEMA               130818   82   6/3/15    07/31/15   07/01/15   6/24/2015   8/31/2015   08/25115   11    11      11
STELLING 1110             STELLING 1110STELLING 1110 WUI                130819   1    7/28115   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28115    0     0       0
STELLING 1111             STELLING 1111STELLING 1111 WUI                130820   0    7/28115   07/31/15   07/28/15   7/28/2015   8/31/2015   07/28115    0     0       0
STILLWATER STATION 1101   STILLWATER STATION 1101STILLWATER STATION 1   130960   0    6/9/15    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
STOCKTON STATION A 1107   STOCKTON STATION A 1107STOCKTON STATION A 1   131078   0    7/21/15   07/31/15   07/21/15   7/21/2015   8/31/2015   07/21115    0     0       0
STONE CORRAL 1108         STONE CORRAL 1108STONE CORRAL 1108 WU         131351        6/15115   07/31/15   06/22/15   6/22/2015   8/31/2015   06/22/15    0     0       0
STOREY 1104               STOREY 1104STOREY 1104 WUI                    131415        6/25115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    0     0       0
STOREY 1105               STOREY 1105STOREY 1105 WUI                    131416   0    6/25/15   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23/15    0     0       0
STOREY 1106               STOREY 1106STOREY 1106WUI                     131417   0    6/25115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    0     0       0
STOREY 1107               STOREY 1107STOREY 1107 WUI                    131418        6/25115   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23115    0     0       0
STOREY 1108               STOREY 1108STOREY 1108 WUI                    131419   4    6125115   07/31/15   07/23115   7/23/2015   8/31/2015   07/23115    0     0       0
STOREY 1109               STOREY 1109STOREY 1109 WUI                    131420   0    6125/15   07/31/15   07/23/15   7/23/2015   8/31/2015   07/23/15    0     0       0
SUBSTATION D 1112         SUBSTATION D 11120AKLAND D 1112WUI            130243   0    7/1/15    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION F 0402         SUBSTATION F 0402BERKLEY F1103 WUI            130245   1    7/13115   07/31/15   07/15/15   9/14/2015   8/31/2015   10/12/15    1     1       1
SUBSTATION G 1103         SUBSTATION G 1103EL CERRITO G 1103 WU         130269   0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION G 1105         SUBSTATION G 1105EL CERRITO G 1105 WU         130270   0    7/13115   07/31/15   07113/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION G 1109         SUBSTATION G 1109EL CERRITO G 1109WU          130271   0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION G 1112         SUBSTATION G 1112EL CERRITO G 1112WU          130272   0    7/13115   07/31/15   07/15/15   10/7/2015   8/31/2015   11/24115    2     2       2
SUBSTATION J 1102         SUBSTATION J 11020AKLAND J 1102 WUI           130246   0    7/1/15    07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION J 1105         SUBSTATION J 11050AKLAND J 1105 WUI           130249   0    7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
SUBSTATION J 1105         SUBSTATION J 1105SUBSTATION J 1105 WU         130248   0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION J 1108         SUBSTATION J 1108SUBSTATION J 1108 CE         130250   6    6/5/15    07/31/15   06/15/15   6/15/2015   8/31/2015   08/18115    1     1       1
SUBSTATION J 1113         SUBSTATION J 1113SUBSTATION J 1113 CE         130251   0    6/23115   07/31/15   06/23/15   6/23/2015   8/31/2015   06/23115    0     0       0
SUBSTATION K 1102         SUBSTATION K 11020AKLAND K 1102 WUI           130253   1    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION K 1102         SUBSTATION K 1102SUBSTATION K 1102 85         130254   23   7/13/15   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
SUBSTATION K 1102         SUBSTATION K 1102SUBSTATION K 1102WU          130252        7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION K 1104         SUBSTATION K 11040AKLAND K 1104 WU I          130256   0    7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13115    0     0       0
SUBSTATION K 1104         SUBSTATION K 1104SUBSTATION K 1104 WU         130255   0    7/13115   07/31/15   07/13/15   7113/2015   8/3112015   07/13115    0     0       0
SUBSTATION X 1104         SUBSTATION X 11040AKLAND X 1104 WUI           130273        7/13115   07/31/15   07/13/15   7/13/2015   8/31/2015   07/13/15    0     0       0
SUBSTATION X 1104         SUBSTATION X 1104SUBSTATION X 1104 WU         130274        7/13115   07/31/15   07/15/15   8/24/2015   8/31/2015   10/12/15    3     3       3
SUBSTATION X 1106         SUBSTATION X 11060AKLAND X 1106WUI            130276        6/4/15    07/31/15   06/04/15   6/4/2015    8/31/2015   06/04115    0     0       0
SUBSTATION X 1106         SUBSTATION X 1106SUBSTATION X 1106 CE         130275   41   6/4/15    07/01/15   06/04/15   6/4/2015    8/1/2015    06/04115    0     0       0




                                                                                                                                                                    PGE-CPUC_00011211
                                     Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 31 of 35




SUBSTATION X 1107     SUBSTATION X 11070AKLAND X 1107WUI       130277   0     7/13115   07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115   0    0      0
SUISUN 1101           SUISUN 1101SUISUN 1101 WUI               130700   0     7/15115   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20115   0    0      0
SUISUN 1103           SUISUN 1103SUISUN 1103 WUI               130701   0     7/15115   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20115   0    0      0
SUISUN 1104           SUISUN 1104SUISUN 1104 WUI               130702   0     7/15115   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20115   0    0      0
SUISUN 1109           SUISUN 1109SUISUN 1109 WUI               130703   0     7/15115   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20115   o    o      o
SUISUN 1112           SUISUN 1112SUISUN 1112 WUI               130704    1    7/15115   07/31/15    07/20/15   7/20/2015   8/31/2015   07/20115   0    0      0
SUNOL 1101            SUNOL 1101SUNOL 1101 CEMA                130374   75    6116115   07/31/15    06/26/15    8/6/2015   8/31/2015   10/12/15   18   18     18
SUNOL 1101            SUNOL 1101SUNOL 1101 WUI                 130375   10    7/13115   07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115   0    0      0
SWIFT 2102            SWIFT 2102SWIFT 2102 CEMA                130807   7     6/17115   07/01/15    08/04/15   6/24/2015   8/112015    08/25115   1    1      1
SWIFT 2102            SWIFT 2102SWIFT 2102 WUI                 130808   0     6/17/15   07/31/15    08/04/15    8/4/2015   8/31/2015   08/04115   0    0      0
SWIFT 2107            SWIFT 2107SWIFT 2107 WUI                 130809   0     6/17/15   07/31/15    08/04/15    8/4/2015   8/31/2015   08/04115   0    0      0
SWIFT 2109            SWIFT 2109SWIFT 2109 WUI                 130810   0     7/27115   07/31/15    08/04/15   8/27/2015   8/31/2015   09/21115   1    0      1
SWIFT2110             SWIFT 2110SWIFT 2110 WUI                 130811   0     8/4/15    07/31/15    08/04/15    8/4/2015   8/3112015   08/04/15   o    0      o
SYCAMORE CREEK 1109   SYCAMORE CREEK 1109SYCAMORE CREEK 1109   130893   19    6/13115   07/31/15    07/27/15   7/27/2015   8/31/2015   07/27115   0    0      0
SYCAMORE CREEK 1109   SYCAMORE CREEK 1109SYCAMORE CREEK 1109   130894   2     6/13115   07/31/15    07/23/15   10/12/2015 8/31/2015    02/02/16   0    0      0
SYCAMORE CREEK 1111   SYCAMORE CREEK 1111SYCAMORE CREEK 1111   130895   2     6113115   07/31115    07127115   712712015   8/31/2015   07/27115   0    0      0
SYCAMORE CREEK 1111   Sycamore Creek 111 CEMA LJdar Sycamore   131786   63    10/9115   09/15/15    10/09/15   10/9/2015 10/15/2015    10/09115   0    0      0
TAFT 1101             TAFT 1101TAFT 1101 GEMA                  131299   21    4/30115   07/31/15    04/30/15   4/30/2015   8/31/2015   04/30115   0    0      0
TAFT 1101             TAFT 1101TAFT 1101 WUI                   131300   3     5/14115   07/31/15    05/14/15   6/30/2015   8/31/2015   09/14115   1    1      1
TAFT 1102             TAFT 1102TAFT 1102WUI                    131301         5/14115   07/31/15    05/14/15   5/14/2015   8/31/2015   05/14115   0    o      0
TAFT 1103             TAFT 1103TAFT 1103 WUI                   131302         5/14115   07/31/15    05114/15   5114/2015   8/31/2015   05/14115   0    0      0
TAFT 1106             TAFT 1106TAFT 1106WUI                    131303   2     5/14115   07/31/15    05/14/15   5/14/2015   8/31/2015   05/14115   0    0      0
TAFT 1108             TAFT 1108TAFT 1108 CEMA                  131304   17    4/30115   07/31/15    04130/15   4/30/2015   8/3112015   04/30115   0    0      0
TAFT 1108             TAFT 1108TAFT 1108 WUI                   131305   0     5114115   07/31 /15   05/14/15   5/14/2015   8/31/2015   05/14115   0    o      o
TAR FLAT0402          TAR FLAT 0402TAR FLAT 0402 CEMA          131895   11    7/20/15   07/31/15    07/21/15   7/21/2015   8/31/2015   07/21115   0    o      o
TASSAJARA 2103        TASSAJARA 2103TASSAJARA 2103 WUI         130421    1    717/15    07131/15    07/07115    7/7/2015   8/31/2015   07107115   0    0      0
TASSAJARA 2104        TASSAJARA 2104TASSAJARA 2104 GEMA        130422   14    6/29115   07/31/15    07/15/15   8/25/2015   8/31/2015   08/31115   4    4      4
TASSAJARA 2105        TASSAJARA 2105TASSAJARA 2105 CEMA        130423   28    6/29115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115   o    o      0
TASSAJARA 2106        TASSAJARA 2106TASSAJARA 2106 WUI         130424         717/15    07/31/15    07/08/15    7/8/2015   8/31/2015   07/08115   0    0      0
TASSAJARA 2107        TASSAJARA 2107TASSAJARA 2107 WUI         130425         7/8/15    07/31/15    07/08/15    7/8/2015   8/31/2015   07/08115   o    o      0
TASSAJARA 2108        TASSAJARA 2108TASSAJARA 2108 CEMA        130426   32    611/15    07/31/15    06/10/15   6/10/2015   8/31/2015   06/23115
TASSAJARA 2108        TASSAJARA 2108TASSAJARA 2108 WUI         130427   0     611/15    07/31/15    07/13/15   7/13/2015   8/31/2015   07/13115   0    0      0
TASSAJARA 2109        TASSAJARA 2109TASSAJARA 2109 GEMA        130428   3     5128115   07/31/15    05123/15   6/23/2015   8/3112015   05/23115   0    0      0
TASSAJARA 2109        TASSAJARA 2109TASSAJARA 2109 WUI         130429    1    5/28115   07/31/15    06/10/15   6/10/2015   8/31/2015   06/10115   0    0      0
TASSAJARA 2110        TASSAJARA 211 OTASSAJARA 2110 CEMA       130430   7     6/29115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115   0    0      0
TEJON 1102            TEJON 1102TEJON 1102 GEMA                131352   124   6/10115   07/31/15    06/30/15   6/30/2015   8/31/2015   09/14115   12   12     12
TEMBLOR 2103          TEMBLOR 2103TEMBLOR 2103 CEMA            131331   34    4/16115   07/31/15    04/16/15   4/16/2015   8/31/2015   04/16115   0    0      o




                                                                                                                                                           PGE-CPUC_00011212
                                   Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 32 of 35




TEMPLETON 2108     TEMPLETON 2108TEMPLETON 2108 WUI          131232    2    5/29115   07/31/15    05/29/15   5/29/2015   8/31/2D15   05/29115    0    0       0
TEMPLETON 2109     TEMPLETON 2109TEMPLETON 2109 CEMA         131234   376   5/27115   07/31/15    06/11/15   6/11/2015   8/31/2015   07/09115    40   40      40
TEMPLETON 2109     TEMPLETON 2109TEMPLETON 2109 WUI          131235    5    5/27115   07/31/15    05/29/15   5/29/2015   8/3112015   05/29115    0    0       0
TEMPLETON 2110     TEMPLETON 211DTEMPLETON 2110 CEMA         131236   299   5/8/15    07/31/15    05/29/15   5/29/2015   8/31/2015   06/15115    15   15      15
TEMPLETON 2110                     •
                   TEMPLETON 211 TEMPLETON 2110 WUI          131237    6    5/29115   07/31/15    05/29/15   5/29/2015   8/31/2015   05/29/15    a    a       a
TEMPLETON 2111     TEMPLETON 2111 TEMPLETON 2111 WUI         131238    5    5/29115   07/31/15    05/29/15   5/29/2015   8/31/2015   05/29115    0    0       0
TEMPLETON 2112     TEMPLETON 2112TEMPLETON 2112 CEMA         131239   97    5/8/15    07/31/15    05/19/15   5/19/2015   8/31/2015   05/19115    a    a       a
TEMPLETON 2112     TEMPLETON 2112TEMPLETON 2112 WUI          131240    2    5/29115   07/31/15    05/29/15   5/29/2015   8/31/2015   05/29115    0    0       0
TEVIS 2101         TEVIS 2101TEVIS 2101 WUI                  131440    5    5/14115   07/31/15    06112/15   6/12/2015   8/31/2015   06/12/15    a    0       0
TEVIS 2102         TEVIS 2102TEVIS 2102 WUI                  131441    4    6/22/15   07/31/15    06/22/15   6/22/2015   8/31/2015   06/22/15    0    0       0
TEVIS 2103         TEVIS 2103TEVIS 2103 WUI                  131442         6/22/15   07/31/15    06/23/15   6/23/2015   8/31/2015   07/18115    1    1       1
Tevis 2104         Tevis 2104TEVIS 2104 WUI                  131443         6/22/15   07/31/15    06/22/15   6/22/2015   8/31/2015   06/22/15    0    0       0
Tevis2105          Tevis 2105Tevis 2105 WLII                 131444    0    6/22/15   07/31/15    06/22/15   6/22/2015   8/31/2015   06/22/15    0    0       a
TIDE WATER 2106    TIDE WATER 2106TIDE WATER 2106 CEMA       130418   50    7/15115   07/31/15    07/15/15   7/15/2015   8/31/2015   07/15115    a    a       0
TIDE WATER 2106    TIDE WATER 2106TIDE WATER 2106 WUI        130419         5/28115   07/31/15    07/08/15    7/8/2015   8/31/2015   07/08115    0    0       0
TIDE WATER 2109    TIDE WATER 2109TIDE WATER 2109 WUI        130420         7/8/15    07/31/15    07/08115    7/8/2015   8/31/2015   07/08115    0    0       0
TIVY VALLEY 1106   TIVY VALLEY 1106TIVY VALLEY 1106 WUI      131353    8    6/16115   07/31/15    07/07/15    7/7/2015   8/31/2015   07/07115    0    0       0
TIVY VALLEY 1107   TIVY VALLEY 1107TIVY VALLEY 1107 CEM      131354   200   6/17115   07/31/15    07/14/15   8/25/2015   8/31/2015   11/02/15    25   25      25
TRACY 1102         TRACY 1102TRACY 1102 CEMA                 131085   28    7/1/15    07/31/15    08/04/15   10/16/2015 8/31/2015    10/16115    0    a       0
TRES VIAS 1101     TRES VIAS 1101TRES VIAS 1101 WUI          130919   11    6/15115   07/31/15    07/01/15    7/1/2015   8/31/2015   07/01115    0    0       0
TULUCAY 1101       TULUCAY 1101TULUCAY 1101 WLII             130542         7/2/15    07/31/15    08/05115   9124/2015   8/31/2015   11/25115    3    3       3
TUPMAN 1103        TUPMAN 1103TUPMAN 1103 WUI                131410         6/4/15    07/31/15    06/04/15    6/4/2015   8/31/2015   06/04115    0    0       0
TYLER 1103         TYLER 1103TYLER 1103 WUI                  130961         6/9/15    07/31/15    06/09/15    6/9/2015   8/31/2015   06/09115    0    0       0
TYLER 1105         TYLER 1105TYLER 1105 WUI                  130962    3    6/9/15    07/31 /15   06/09/15    6/9/2015   8/31/2015   06/09115    0    0       0
UKIAH 1111         UKIAH 1111 UKIAH 1111 AERIAL              131623   53    7/1/15    05/30/15    08/04/15   8/17/2015   6/30/2015   11/10115    2    2       2
UKIAH 1111         UKIAH 1111UKIAH 1111 WU I                 130596    1    6/19115   07/31/15    07/27/15   7/27/2015   8/31/2015   07/27115    0    0       a
UKIAH 1113         UKIAH 1113UKIAH 1113 CEMA                 130597   23    7/21115   07/01/15    07/30/15    9/3/2015   8/1/2015    11/10115    4    4       4
UKIAH 1114         UKIAH 1114UKIAH 1114 AERIAL               131624   106   6/26115   05/30/15    08/04/15    9/3/2015   6/30/2015   11/10115    2    2       2
UKIAH 1114         UKIAH 1114UKIAH 1114 WU I                 130598    1    6/19115   07/31/15    07/27/15   7127/2015   8/31/2015   07/27115    0    0       0
UKIAH 1115         UKIAH 1115UKIAH 1115 CEMA                 131625   42    7/28115   05/30/15    07/28/15   7/28/2015   6/30/2015   07/28115    a    a       a
UKIAH 1115         UKIAH 1115UKIAH 1115WUI                   130599    0    6/19115   07/31/15    07/27/15   7/27/2015   8/31/2015   07/27115    0    0       a
UPPER LAKE 1101    UPPER LAKE 1101UPPER LAKE 1101 CEMA       130606   82    7/21/15   07/31/15    07/27/15   9/14/2015   8/31/2015   12/31 115   0    0       a
UPPER LAKE 1101    UPPER LAKE 1101 UPPER LAKE 1101 WUI       130607    2    7/22/15   07/31/15    07/22/15   7/22/2015   8/3112015   07/22/15    0    0       0
VACA DIXON 1101    VACA DIXON 1101VACA DIXON 1101 CEMA       130718   60    6/26115   07/01/15    07/28/15    9/9/2015   8/1/2015    10/16/15    5    5       5
VACA DIXON 1101    VACA DIXON 1101VACA DIXON 1101 WUI        130719    5    7/6/15    07/31/15    07/08/15    7/8/2015   8/31/2015   07/08115    0    a       a
VACA DIXON 1103    VACA DIXON 1103VACA DIXON 1103 WUI        130720    4    7/15115   07/31/15    07/22/15   7/22/2015   8/31/2015   07/22/15    0    0       a
VACA DIXON 1104    VACA DIXON 1104VACA DI XON 1104 WUI       130721    a    7/15115   07/31/15    07/22/15   7/22/2015   8/31/2015   07/22/15    a    0       a




                                                                                                                                                           PGE-CPUC_00011213
                                    Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 33 of 35




VACAVILLE 1102        VACAVILLE 1102VACAVILLE 1102WUI                130722         7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    o      o       0
VACAVILLE 1103        VACAVILLE 1103VACAVILLE 1103WUI                130723   0     7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    o      o       0
VACAVILLE 1104        VACAVILLE 1104VACAVILLE 1104WUI                130724   8     7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    0      o       0
VACAVILLE 1108        VACAVILLE 1108VACAVILLE 1108WUI                130725   0     7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    0      o       0
VACAVILLE 1109        VACAVILLE 1109VACAVILLE 1109WUI                130726         7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    0      o      o
VACAVILLE 1110        VACAVILLE 1110VACAVILLE 1110WUI                130727    1    7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    0      o      o
VACAVILLE 1111        VACAVILLE 1111VACAVILLE 1111 WUI               130728   3     7/15115   07/31/15     07/22/15   7/22/2015   8/31/2015   07/22/15    o      o       0
VACAVILLE 1112        VACAVILLE 1112VACAVILLE 1112CEMA               130729   5     6/15115   07/31/15     06/16/15   6/25/2015   8/31/2015   10/12/15    3      3       3
VACAVILLE 1112        VACAVILLE 1112VACAVILLE 1112WUI                130730   3     6/16115   07/31/15     06/22/15   6/22/2015   8/31/2015   06/22/15    o      o       0
VALLEY VIEW 1103      VALLEY VIEW 1103VALLEY VIEW 1103 630           130378         7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o      o       0
VALLEY VIEW 1105      VALLEY VIEW 1105VALLEY VIEW 1105 WUI           130379   o     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o      o       0
VALLEY VIEW 1100      VALLEY VIEW 1106VALLEY VIEW 1106 CEM           130382         5/29115   07/31/15     06/23/15   8/14/2015   8/31/2015   09/07115    4      4       4
VALLEY VIEW 1106      VALLEY VIEW 1106VALLEY VIEW 1106 WUI           130380   o     7/13115   07/31/15     07/13/15   7/13/2015   8/3112015   07/13/15    o      o      o
VASCO 1101            VASCO 1101VASCO 1101 WUI                       130329   o     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o      o       0
VASCO 1102            VASCO 1102VASCO 1102CEMA                       130330   91    612/15    07/31/15     06/26/15   8/26/2015   8/31/2015   12/28115    9      9       7
VASCO 1102            VASCO 1102VASCO 1102WUI                        130331   o     612/15    08115115     07113115   7/1312015   8/31/2015   07/13115    o      o       0
VASCO 1103            VASCO 1103VASCO 1103 CEMA                      130332   34    5/26115   07/31/15     05/29/15   5/29/2015   8/31/2015   11/10115    8      8       1
VIEJO 2201            VIEJO 2201VIEJO 2201 CEMA                      131211   9     6/2/15    07/31/15     08/05/15   8/11/2015   8/31/2015   11/17115    91    91      91
VIEJO 2201            VIEJO 2201VIEJO 2201 WUI                       131212   0     6110115   07/31/15     07/01/15   7/1/2015    8/31/2015   07/01115    o      o       0
VIEJO 2202            VIEJO 2202VIEJO 2202 GEMA                      131449   20    6/11115   05/01/15     07/30/15   7/30/2015   611/2015    11/30115    40    40      40
VIEJO 2202
                ---   VIEJO 2202VIEJO 2202 WUI                       131213   0     6/10115   07/31/15     07106/15   8/17/2015   8/31/2015   08/25115    2      2       2
VIEJO 2203
                ---   VIEJO 2203VIEJO 2203 GEMA                      131214   20    5/19115   07/31/15     08/05/15   8/10/2015   8/31/2015   10/12/15    7      7       7
VIEJO 2203
                ---   VIEJO 2203VIEJO 2203 WUI                       131215   o     6/10115   07/31/15     07101/15   7/112015    8/3112015   07/01115    0      0       0
VINA1101              VINA 1101VINA 1101 WUI                         130963         5122/15   07/31/15     07/13/15   7/13/2015   8/31/2015   09/21115    2      2       2
VINEYARD 2104         VINEYARD 2104VINEYARD 2104 WUI                 130402   0     7/8/15    07/31/15     07/08/15   7/8/2015    8/31/2015   07/08/15    0      o       0
VINEYARD 2105         VINEYARD 2105VINEYARD 2105 WUI                 130403   0     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   0 7/13115   0      0       0
VINEYARD 2106         VINEYARD 2106VINEYARD 2106 WUI                 130404   2     7/13/15   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o      o       0
VINEYARD 2107         VINEYARD 210NINEYARD 2107 WUI                  130405    1    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0      0       0
VINEYARD 2108         VINEYARD 2108VINEYARD 2108 WUI                 130406   10    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0      0       0
VINEYARD 2109         VINEYARD 2109VINEYARD 2109 WUI                 130407   o     7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    o      o       0
VINEYARD 2110         VINEYARD 2110VINEYARD 2110 GEMA                130408   6     6/23115   07/31 / 15   07/28/15   8/25/2015   8/31/2015   10/19115    7      7       7
VINEYARD 2110         VINEYARD 2110VINEYARD 2110 WUI                 130409   20    7/13115   07/31/15     07/13/15   7/13/2015   8/31/2015   07/13115    0      0       0
VOLTA 1101            VOLTA 1101-LOWER MANTONVOLTA 1101-LOWER MAN    131575   26    5/15115   05/30115     08/04/15   6/16/2015   6/30/2015   12/31115    75    75      75
VOLTA 1101            VOLTA 1101-UPPER MINERALVOLTA 1101-UPPER MIN   131576   118   5/13115   05/30/15     08/04/15   6/19/2015   6/30/2015   12/31/15    32    32      32
VOLTA 1102            VOLTA 1102VOLTA 1102 GEMA                      131568   177   4/24115   05/30/15     06/16/15   6/1/2015    6/30/2015   10/31115    285   285     285
WAHTOKE SUB 1108      WAHTOKE SUB 1108WAHTOKE SUB 1108 WUI           131406   3     717/15    07/31/15     07/07/15   9/17/2015   8/31/2015   11/13115    2      2       2
WALNUT CREEK 0404     WALNUT CREEK 0404WALNUT CREEK 0404 WU          130259   0     7/15115   07/31/15     07/15/15   7/15/2015   8/31/2015   07/15115    o      o       0




                                                                                                                                                                     PGE-CPUC_00011214
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 34 of 35




WATSONVILLE 0414         WATSONVILLE 0414WATSONVILLE 0414 WUI         130801     0    6/10115    07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0     0       0
WEIMAR1101               WEIMAR 1101CEMA LidarWEIMAR 11               131834    78    9/14115    09/15/15     09/25/15    2/2/2016   10/15/2015   02/02/16    0     0       0
WEIMAR 1101              WEIMAR1 101WEIMAR1101 CEMA                   131015    38    6/23115    07/31/15     07/16/15    717/2015   8/31/2015    11/24115   51    51      51
WEIMAR 1102              WEIMAR 1102WEIMAR 1102 CEMA                  131016    43    6/21115    07/31 / 15   07/07/15    717/2015   8/31/2015    10/19115   44    44      44
WESTLEY 1101             WESTLEY 1101WESTLEY 1101 CEMA                131080    190    6/6/15    07/01/15     08/05/15    8/5/2015   8/1/2015     08/05/15    0     0       0
WESTLEY 1102             WESTLEY 1102WESTLEY 1102 CEMA                131081     0    7/21/15    07/01/15     08/05/15    8/5/2015   8/1 /2015    08/05115    0     0       0
WESTLEY 1103             WESTLEY 1103WESTLEY 1103 CEMA                131082    65    7/21115    07/01/15     08/05/15    8/5/2015   811/2015     08/05115    0     0       0
WEST POINT 1101          WEST POINT 1101WEST POINT 1101 A CE          131 100   44     6/3/15    07/31/15     06130/15    7/2/2015   8/31/2015    11/10115   340   340     340
WEST POINT 1101-A        WEST POINT 1101CEMA LidarWEST POIN           131856    68    10/28/15   09/15/15     10/28/15   10/28/2015 10/15/2015    10/28/15    0     0       0
WEST POINT 1101-B        WEST POINT 1101-BWEST POINT 1101-B CE        131 101   44     6/1/15    07/31/15     07/28/15    717/2015   8/31/2015    11/24115   223   223     223
WEST POI NT 1102         WEST POINT 1102-1WESTPOINT 1102-1 AER        131566    126   5/26115    05/30/15     08/04/15   8/27/2015   6/30/2015    10/27115   63    63      63
WEST POINT 1102          WEST POINT 1102-2WESTPOINT 1102-2 AE         131567    126   5/19115    05/30/15     07/07/15   9/21/2015   6/30/2015    12/18115   127   127     127
WEST POINT 1102          WEST POINT 1102CEMA LidarWEST POIN           131857    233   10/28/15   09/15/15     10/28/15   10/28/2015 10/15/2015    10/30115    0     0       0
WEST SACRAMENTO 1109     WEST SACRAMENTO 1109WEST SACRAMENTO 1109     130714     0    7/15115    07/31/15     07/20/15   7/20/2015   8/31/2015    07/20115    0     0       0
WHEATLAND 1101           WHEATLAND 1104CEMA Lidar WHEATLAND           131794     0    10/9115    09/15/15     11/04/15   11/4/2015 10/15/2015     11/04115    0     0       0
WHEATLAND 1101           WHEATLAND 1105CEMA LidarWHEATLAND            131795     0    10/9115    09/15115     11/04115   1114/2015 10/15/2015     11/04115    0     0       0
WHEATLAND 1102           WHEATLAND 1102WHEATLAND 1102 WUI             131037     0    7/15115    07/31/15     07/22/15   7/22/2015   8/31/2015    07/22/15    0     0       0
WHITMORE 1101            WHITMORE 1101WHITMORE 1101 AERIAL            131577    125   5/15115    05/30/15     07/21/15   6/23/2015   6/30/2015    10/19115   109   109     109
WILDWOOD 1101            WILDWOOD 11D1WILDWOOD 1101 CEMA              130964    45     7/1/15    07/D1/15     D8/06/15    9/8/2015   8/1/2D15     1D/16/15   58    58      58
WILKINS SLOUGH 1101      WILKINS SLOUGH 1101WILKINS SLOUGH 1101       130712     0    7/15115    07/31/15     07/20/15   7/20/2015   8/31/2015    07/20115    0     0       0
WILLIAMS 1102            WILLIAMS 11D2WILLIAMS 1102 WUI               130699          7/15115    07/31/15     07120/15   7/20/2015   8/31/2015    07/20115    0     0       0
WILLITS 1102             WILLITS 1102WILLITS 1102 CEMA                130574    111   7/28115    07/01/15     07/30/15   8/17/2015   811/2015     10/16115    2     2       2
WILLITS 1102             WILLITS 1102WILLITS 1102 WUI                 130575     0    6/19115    07/31/15     07/28/15   7/28/2015   8/31/2015    07/28115    0     0       0
WILLITS 1103             WILLITS 1103WILLITS 1103 WUI                 130576          7/28115    07/31/15     07/30/15   7/30/2015   8/31/2015    07/30115    0     0       0
WILLITS 1104             WILLITS 1104WILLITS 1104 AERIAL              130577    137   6/26/15    07/31/15     08/04/15   8/17/2015   8/31/2015    09/29115   12    12      12
WILLITS 1104             WILLITS 1104WILLITS 1104 WUI                 130578     3     6/8115    07/31/15     06/22/15   6/22/2015   8/31/2015    10/27115   13    13      13
WILLOW CREEK 1102        WILLOW CREEK 1102WILLOW CREEK 1102 AE        131605    15    5/27115    05/30/15     07/28/15   7/28/2015   6/30/2015    10/16115    9     9       9
WILLOW CREEK 1103        WILLOW CREEK 1103WILLOW CREEK 1103 AE        131606    152   5/27115    05/30/15     07/28/15   7/28/2015   6/30/2015    11/10115   241   241     241
WILLOW PASS 1101         WILLOW PASS 1101WILLOW PASS 1101 WUI         130338     0     717/15    07/31/15     07/07/15    7/7/2015   8/31/2015    07/07115    0     0       0
WILLOW PASS 1102         WILLOW PASS 1102WILLOW PASS 1102 WUI         130339     0     717/15    07/31/15     07/07/15    717/2015   8/31/2015    07/07115    0     0       0
WILLOW PASS 2107         WILLOW PASS 2107WILLOW PASS 2107 CEM         131546     5     7/2/15    07/01/15     07/07/15    717/2015   8/1/2015     07/07115    0     0       0
WILLOW PASS 2107         WILLOW PASS 2107WILLOW PASS 2107 WUI         130340           6/1/15    07/31/15     07/01/15    7/1/2015   8/31/2015    07/01115    0     0       0
WILLOWS STATION A 1103   WILLOWS STATION A 1103WILLOWS STATION A 11   130867    15    6/15115    07/31/15     07/01/15    7/112015   8/3112015    07/01115    0     0       0
WILSON 1103              WILSON 1103WILSON 1103 WUI                   131393     0    6/25115    07/31/15     07/23/15   7/23/2015   8/31/2015    07/23115    0     0       0
WINTERS 1101             WINTERS 1101WINTERS 1101 WUI                 130717     0    7/15115    07/31/15     07/22/15   7/22/2015   8/31/2015    07/22/15    0     0       0
WISE1101                 WISE 1101WISE 1101 WUI                       130986          6/21/15    07/31/15     07/07/15    717/2015   8/31/2015    07/07115    0     0       0
WISE 1101-B              WISE 1101-BWISE 11D1-B AERIAL                131632    146   5/14115    05/30/15     05114/15   5114/2015   611 /2015    05/14115    0     0       0




                                                                                                                                                                        PGE-CPUC_00011215
                                       Case 3:14-cr-00175-WHA Document 962-37 Filed 01/10/19 Page 35 of 35




WISE 1102                WISE 1102GEMA Lidar WISE 1102             131835   125   9/14/15   09/15/15   10/29/15   11/16/2015 10/15/2015     02/02/16
WISE 1102                WISE 1102WISE 1102AERIAL                  131565   150   5/14115   05/30/15   05/14/15   5/14/2015    6/30/2015    05/14115   0    0       0
WISE 1102                WISE 1102WISE 1102WUI                     130987    0    6/21115   07/31/15   07/07/15    717/2015    8/31/2015    07/07115   0    0       0
WISE 1103                WISE 1103WI SE 1103 GEMA                  130988    3    7/1/15    07/31/15   07/30/15   8/31/2015    8/31/2015    12/05115   2    2       2
WISHON 1101              WISHON 1101WISHON 1101 CEMA               131298   12    7/21115   07/31/15   08/05/15    8/5/2015    8/31/2015    08/05115   0    0       0
WOODACRE 1102            WOODAGRE 1102WOODGARE 1102WUI             130619    0    6/25115   07/31/15   06/30/15   6/30/2015    8/31/2015    08/13115   1            1
WOODCHUCK 2101           WOODCHUCK 2101WOODCHUCK 2101 CEMA         131723    9    5/29115   06/01/15   06/15/15   6/22/2015    711/2015     11/02/15   24   24      24
WOODLAND 1101            WOODLAND 1101WOODLAND 1101 WUI            130697         5/14115   07/31/15   05/29/15   5/29/2015    8/31/2015    06/16115
WOODSIDE 1102            WOODSIDE 1102WOODSIDE 1102 WUI            130492    1    7/15115   07/31/15   07/28/15   7/28/2015    8/31/2015    09/21115   6    6       6
WOODSIDE 1104            WOODSIDE 1104WOODSIDE 1104 GEMA           130493   59    6/30115   07/01/15   07/08/15    7/8/2015    8/1/2015     10/27115   74   74      74
WOODSIDE 1104            WOODSIDE 1104WOODSIDE 1104 WUI            130494   12    7/15115   07/31/15   07/28/15   7/28/2015    8/31/2015    10/27115   1    1       1
WOODSIDE 1105            WOODSIDE 1105WOODSIDE 1105 WUI            130495         7/27115   07/31/15   07/28/15   8/27/2015    8/31/2015    09/14115   2    2       2
WOODWARD 2101            WOODWARD 2101WOODWARD 2101 WUI            131434    0    618/15    07/31/15   06/22/15   6/22/2015    8/3112015    06/22/15   0    0       0
WOODWARD 2104            WOODWARD 2104WOODWARD 2104 WUI            131435    0    6/8/15    07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15   0    0       0
WOODWARD 2107            WOODWARD 2107WOODWARD 2107 WUI            131436         6/8/15    07/31/15   06/22/15   6/22/2015    8/31/2015    06/22/15   0    0       0
WOODWARD 2108            WOODWARD 2108WOODWARD 2108 WUI            131437    0    6/25115   07/31115   07123115   712312015    8/31/2015    07/23115   0    0       0
WOODWARD 2108            WOODWARD 2108WOODWARD 2108 WUI            131438    3    6/15115   07/31/15   06/22/15   6/22/2015    8/31/2015    08/03115   3    3       3
WOODWARD 2109            WOODWARD 2109WOODWARD 2109 GEMA           131439    1    6/24115   07/31/15   06/25/15   6/25/2015    8/31/2015    06/25115   0    0       0
WRIGHT 1109              WRIGHT 1109WRIGHT 1109WUI                 131421    2    6/25115   07/31/15   07/23/15   7/23/2015    8/31/2015    07/23115   0    0       o
Wyandotte 1102           WYANDOTTE 1102WYANDOTTE 1102CEMA          130869   49    6/26115   07/01/15   07/01/15   10/12/2015   8/1/2015     12/16115   2    2       2
WYANDOTTE 1103-BaldRk    WYANDOTTE 1103-BaldRkWYANDOTTE 1103 WUI   130884    1    7/1/15    07/31/15   07127/15   7/2712015    8/3112015    07/27115   0    0       0
WYANDOTTE 1103-Sub       WYANDOTTE 1103CEMA Lidar WYANDOTTE        131787   106   10/9115   09/15/15   11/03/15   11/16/2015 10/15/2015     12/22/15   10   10      10
WYANDOTTE 1103-Sub       WYANDOTTE 1103-SubWYANDOTTE 1103-SUB C    130879   62    7/1/15    07/01/15   08/06/15   12/16/2015   81112015     02/02/16   12   12      12
WYANDOTTE 1105           WYANDOTTE 1105CEMA Lidar WYANDOTTE        131788   121   1019/15   09/15/15   11/05/15    2/2/2016    10/15/2015   02/02/16   12   12      12
WYANDOTTE 1105           WYANDOTTE 1105WYANDOTTE 1105 GEMA         130880   82    7/2/15    07/01/15   08/06/15   10/12/2015    811/2015    02/02/16   20   20      20
WYANDOTTE 1105           WYANDOTTE 1105WYANDOTTE 1105 WUI          130881    0    6/26/15   07/31/15   07/01/15    7/1/2015    8/31/2015    07/01115   0    0       0
WYANDOTTE 1107-MnrRnch   WYANDOTTE 1107CEMA Lidar WYANDOTTE        131789   142   10/9115   09/15/15   10/09/15   10/9/2015 10/15/2015      10/09115   0    0       0
WYANDOTTE 1109           WYANDOTTE 1109CEMA Lidar WYANDOTTE        131790   124   10/9115   09/15/15   11/05/15   11/16/2015 10/15/2015     02/02/16   4    4       4
WYANDOTTE 1109           WYANDOTTE 1109WYANDOTTE 1109WUI           130883   14    6/5/15    07/31/15   06/05/15    6/5/2015    8/31/2015    06/05115   o    o       o




                                                                                                                                                                 PGE-CPUC_00011216
